Exhibit 10.1
 
 
SUPERPRIORITY SECURED
 
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
 
Dated as of July 9, 2012
among
 
PATRIOT COAL CORPORATION,
a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as the Borrower,
 
CITIBANK, N.A.,
as Administrative Agent
 
CITICORP NORTH AMERICA, INC.,
 BARCLAYS BANK PLC, NEW YORK BRANCH
and
BANK OF AMERICA, N.A.,
as L/C Issuers
 
and
 
The Lenders Party Hereto
 
CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS BANK PLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
as Joint Lead Arrangers and Joint Bookrunners
 
and
 
BARCLAYS BANK PLC,
as Syndication Agent
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1
 
Section 1.01.
Defined Terms
1
 
Section 1.02.
Other Interpretive Provisions
40
 
Section 1.03.
Accounting Terms
40
 
Section 1.04.
Times of Day
41
 
Section 1.05.
Letter of Credit Amounts
41
 
Section 1.06.
Reserves
41
        ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS
41
         
Section 2.01.
The Loans
41
 
Section 2.02.
Borrowings, Conversions and Continuations of Loans
42
 
Section 2.03.
L/C Cash Collateral Account
44
 
Section 2.04.
Letters of Credit
45
 
Section 2.05.
[Reserved]
54
 
Section 2.06.
Prepayments
54
 
Section 2.07.
Termination or Reduction of Commitments
56
 
Section 2.08.
Repayment of Loans
57
 
Section 2.09.
Interest
57
 
Section 2.10.
Fees
58
 
Section 2.11.
Computation of Interest and Fees
59
 
Section 2.12.
Evidence of Debt
59
 
Section 2.13.
Payments Generally; Administrative Agent's Clawback
59
 
Section 2.14.
Sharing of Payments by Lenders
61
 
Section 2.15.
Defaulting Lender
62
 
Section 2.16.
Priority and Liens
64
 
Section 2.17.
No Discharge; Survival of Claims
65
        ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY
65
         
Section 3.01.
Taxes
65
 
Section 3.02.
Illegality
68

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 3.03.
Inability to Determine Rates
68
 
Section 3.04.
Increased Costs; Reserves on Eurocurrency Rate Loans
69
 
Section 3.05.
Compensation for Losses
70
 
Section 3.06.
Mitigation Obligations; Replacement of Lenders
71
 
Section 3.07.
Survival
72
        ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
72
         
Section 4.01.
Conditions of Initial Credit Extension
72
 
Section 4.02.
Conditions to All Credit Extensions
75
        ARTICLE 5
REPRESENTATIONS AND WARRANTIES
76
         
Section 5.01.
Existence, Qualification and Power
76
 
Section 5.02.
Authorization; No Contravention
77
 
Section 5.03.
Governmental Authorization; Other Consents
77
 
Section 5.04.
Binding Effect
77
 
Section 5.05.
Financial Statements; No Material Adverse Effect
77
 
Section 5.06.
Litigation
78
 
Section 5.07.
No Default
79
 
Section 5.08.
Ownership of Property; Liens; Investments
79
 
Section 5.09.
Environmental Compliance
79
 
Section 5.10.
Mining
81
 
Section 5.11.
Insurance
81
 
Section 5.12.
Taxes
81
 
Section 5.13.
ERISA Compliance
81
 
Section 5.14.
Subsidiaries; Equity Interests; Loan Parties
82
 
Section 5.15.
Margin Regulations; Investment Company Act
82
 
Section 5.16.
Disclosure
82
 
Section 5.17.
Compliance With Laws
83
 
Section 5.18.
Intellectual Property; Licenses, Etc
83
 
Section 5.19.
[Reserved]
83
 
Section 5.20.
Casualty, Etc
83
 
Section 5.21.
Labor Matters
83
 
Section 5.22.
Collateral Documents
83
 
Section 5.23.
Use of Proceeds
84

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 5.24.
Coal Act; Black Lung Act
84
 
Section 5.25.
Activities and Liabilities of EACC Camps, Inc
84
 
Section 5.26.
Anti-Terrorism Laws
84
        ARTICLE 6
AFFIRMATIVE COVENANTS
85
         
Section 6.01.
Financial Statements
85
 
Section 6.02.
Certificates; Other Information
86
 
Section 6.03.
Notices
90
 
Section 6.04.
Payment of Post-Petition Obligations
90
 
Section 6.05.
Preservation of Existence, Etc
91
 
Section 6.06.
Maintenance of Properties
91
 
Section 6.07.
Maintenance of Insurance
91
 
Section 6.08.
Compliance with Laws
91
 
Section 6.09.
Books and Records
92
 
Section 6.10.
Inspection Rights; Field Exams
92
 
Section 6.11.
Use of Proceeds
93
 
Section 6.12.
Covenant to Guarantee Obligations and Give Security
93
 
Section 6.13.
Compliance With Environmental Laws
95
 
Section 6.14.
Preparation of Environmental Reports
95
 
Section 6.15.
Further Assurances
95
 
Section 6.16.
Compliance with Terms of Leaseholds and Related Documents
95
 
Section 6.17.
Ratings
96
 
Section 6.18.
First Day Orders
96
 
Section 6.19.
Mining Financial Assurances
96
 
Section 6.20.
Post-Closing Obligations
96
 
Section 6.21.
Administration of Accounts and Inventory
96
 
Section 6.22.
Cash Management System
96
 
Section 6.23.
Financial Restructuring Officer and Advisor
98
        ARTICLE 7
NEGATIVE COVENANTS
98
         
Section 7.01.
Liens
98
 
Section 7.02.
Indebtedness
100
 
Section 7.03.
Investments
101
 
Section 7.04.
Fundamental Changes
102

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 7.05.
Dispositions
102
 
Section 7.06.
Restricted Payments
104
 
Section 7.07.
Change in Nature of Business
104
 
Section 7.08.
Transactions With Affiliates
104
 
Section 7.09.
Burdensome Agreements
104
 
Section 7.10.
Use of Proceeds
105
 
Section 7.11.
Minimum Consolidated EBITDA
105
 
Section 7.12.
Capital Expenditures
105
 
Section 7.13.
Minimum Liquidity
106
 
Section 7.14.
Amendments of Organization Documents
106
 
Section 7.15.
Accounting Changes
106
 
Section 7.16.
Prepayments, Etc. of Indebtedness
106
 
Section 7.17.
Amendment, Etc. of Orders, Related Documents and Indebtedness
106
 
Section 7.18.
Limitation on Negative Pledge Clauses
107
        ARTICLE 8
REAL PROPERTY LEASES
108
         
Section 8.01.
Special Rights with respect to Real Property Leases
108
        ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES
110
         
Section 9.01.
Events of Default
110
 
Section 9.02.
Remedies Upon Event of Default
114
 
Section 9.03.
Application of Funds
115
        ARTICLE 10
ADMINISTRATIVE AGENT
116
         
Section 10.01.
Authorization and Action
116
 
Section 10.02.
Administrative Agent's Reliance, Etc
118
 
Section 10.03.
Posting of Approved Electronic Communications
119
 
Section 10.04.
The Administrative Agent Individually
120
 
Section 10.05.
Activities of Agent's Group
121
 
Section 10.06.
Lender Credit Decision
122
 
Section 10.07.
Indemnification
123
 
Section 10.08.
Successor Administrative Agent
123
 
Section 10.09.
Concerning the Collateral and the Collateral Documents
124
 
Section 10.10.
Collateral Matters Relating to Related Obligations
126

 
 
iv

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 10.11.
Delivery of Certain Financial Information
127
 
Section 10.12.
L/C Issuers
127
        ARTICLE 11
GUARANTEE
127
         
Section 11.01.
Guarantee
127
 
Section 11.02.
Right of Contribution
128
 
Section 11.03.
No Subrogation
128
 
Section 11.04.
Amendments, etc. with Respect to the Borrower Obligations
129
 
Section 11.05.
Guarantee Absolute and Unconditional
129
 
Section 11.06.
Waiver by Subsidiary Guarantors
131
 
Section 11.07.
[Reserved.]
131
 
Section 11.08.
Releases
131
 
Section 11.09.
Subordination of Other Obligations
132
 
Section 11.10.
Authority of Subsidiary Guarantors or Borrower
132
 
Section 11.11.
Financial Condition of Borrower
132
 
Section 11.12.
Taxes and Payments
132
 
Section 11.13.
Assignments
132
 
Section 11.14.
Reinstatement
133
        ARTICLE 12
MISCELLANEOUS
133
         
Section 12.01.
Amendments, Etc
133
 
Section 12.02.
Notices; Effectiveness; Electronic Communications
135
 
Section 12.03.
No Waiver; Cumulative Remedies
137
 
Section 12.04.
Expenses; Indemnity; Damage Waiver
137
 
Section 12.05.
Payments Set Aside
139
 
Section 12.06.
Successors and Assigns
140
 
Section 12.07.
Treatment of Certain Information; Confidentiality
143
 
Section 12.08.
Right of Setoff
144
 
Section 12.09.
Interest Rate Limitation
144
 
Section 12.10.
Counterparts; Integration; Effectiveness
145
 
Section 12.11.
Survival of Representations and Warranties
145
 
Section 12.12.
Severability
145
 
Section 12.13.
Replacement of Lenders
145
 
Section 12.14.
Governing Law; Jurisdiction; Etc
146

 
 
v

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 12.15.
Waiver of Jury Trial
147
 
Section 12.16.
Designation of Secured Agreements
147
 
Section 12.17.
No Advisory or Fiduciary Responsibility
148
 
Section 12.18.
USA Patriot Act Notice
149
 
Section 12.19.
Time of the Essence
149

 

SCHEDULES        
1.01(a)
Subsidiary Guarantors
 
1.01(b)
Existing Secured Agreements
 
2.01(a)
Revolving Credit Commitments
 
2.01(b)
Term Commitments
 
5.06
Litigation
 
5.08(a)
Material Owned Real Property
 
5.08(b)
Material Leased Real Property
 
5.08(c)
Real Property
 
5.09
Environmental Matters
 
5.14
Subsidiaries and Other Equity Investments; Loan Parties
 
5.18
Intellectual Property Matters
 
5.21
Labor Matters
 
6.21
Post-Closing Obligations
 
7.01
Existing Liens
 
7.02
Existing Indebtedness
 
7.03
Existing Investments
 
7.17                       
Negative Pledges
  12.02
Agents’ Offices, Certain Addresses for Notices
       
EXHIBITS
   
Form of
       
A
Borrowing Notice
 
B
Notice of Conversion or Continuation
 
C-1
Term Note
 
C-2
Revolving Note
 
D
Compliance Certificate
 
E
Assignment and Acceptance
 
F
13-Week Projection
 
G
Borrowing Base Certificate
 
H
Security Agreement
 
I
Perfection Certificate
 
J
Interim Order
 
K
Assumption Agreement

 
 
vi

--------------------------------------------------------------------------------

 
 
 
SUPERPRIORITY SECURED
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
 
This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT (“Agreement”)
is entered into as of July 9, 2012, among PATRIOT COAL CORPORATION, a Delaware
corporation and a Debtor and Debtor-in-Possession under Chapter 11 of the
Bankruptcy Code (the “Borrower”), the subsidiaries of the Borrower listed on
Schedule 1.01(a), and each other subsidiary of the Borrower that from time to
time becomes party hereto pursuant to Section 6.12 (collectively, the
“Subsidiary Guarantors” and individually, a “Subsidiary Guarantor”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), CITIBANK, N.A., as administrative agent for the Revolving Lenders and
L/C Issuers and collateral agent for the Revolving Secured Parties (in such
capacities, the “Revolving Administrative Agent”), CITIBANK, N.A., as
administrative agent for the Term Lenders and collateral agent for the Term
Secured Parties (in such capacities, the “Term Administrative Agent”, and,
together with the Revolving Administrative Agent, the “Administrative Agent”)
CITICORP NORTH AMERICA, INC., as L/C Issuer, BARCLAYS BANK PLC, NEW YORK BRANCH,
as L/C Issuer and BANK OF AMERICA, N.A., as L/C Issuer.
 
INTRODUCTORY STATEMENT
 
On July 9, 2012 (the “Petition Date”), the Borrower, EACC Camps, Inc. and the
Subsidiary Guarantors other than Patriot Ventures LLC (collectively, the
“Debtors”) filed voluntary petitions with the Bankruptcy Court initiating cases
pending under Chapter 11 of the Bankruptcy Code (collectively, the “Cases” and
each a “Case”) and have continued in the possession of their assets and in the
management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.
 
The Borrower has applied to the Lenders for (i) a revolving credit facility in
an aggregate principal amount of $125,000,000 (the “Revolving Credit Facility”)
and (ii) a term loan facility in an aggregate principal amount of $375,000,000
(the “Term Facility”; the Term Facility and the Revolving Facility,
collectively, the “Facilities” and each a “Facility”).  All of the Borrower’s
obligations under the Facilities are to be guaranteed by the Subsidiary
Guarantors.  The Lenders are willing to extend or continue, as the case may be,
such credit to the Borrowers on the terms and subject to the conditions set
forth herein.
 
Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE 1
Definitions and Accounting Terms
 
Section 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“13-Week Projection” means a projected statement of sources and uses of cash for
the Borrower and its Subsidiaries on a weekly basis for the following 13
calendar weeks, in substantially the form of Exhibit F, which shall include (a)
the anticipated uses of the Revolving
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Facility for each week during such period, (b) a rolling comparative
analysis of the actual cash flow for the prior week against the forecast for
such week, (c) a cumulative comparative analysis of actual cash flow against the
forecast, (d) an explanation for any significant variances between such results
and the forecasts and (e) cash balances of all deposit accounts of the Loan
Parties as of such date.  As used herein, “13-Week Projection” shall initially
refer to the “Budget” delivered to the Administrative Agent in connection with
the initial borrowings under the Facilities authorized by the Interim Order and
dated not more than 5 days prior to the Petition Date and, thereafter, the most
recent 13-Week Projection delivered by the Borrowers in accordance with Section
6.02(k).
 
“Acceptable Reorganization Plan” shall mean a Reorganization Plan that provides
for (a) the termination of the Commitments, (b) payment in full in cash of the
Obligations under the Loan Documents (other than contingent indemnification
obligations not yet due and payable) upon the earlier of (i) substantial
consummation of such Reorganization Plan or (ii) the effective date of such
Reorganization Plan, and (c) the cancellation, cash collateralization, posting
of backstop letters of credit or such other provision for outstanding Letters of
Credit on the Consummation Date of such Reorganization Plan, and is otherwise
reasonably acceptable to the Arrangers and the Required Lenders.
 
“Account” has the meaning specified in the UCC.
 
“Account Debtor” has the meaning given to such term in the UCC.
 
“Accounting Change” means a change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
 
“Activities” has the meaning specified in Section 10.05(a).
 
“Additional Credit” has the meaning specified in Section 4.02(e).
 
“Administrative Agent” has the meaning specified in the introductory statement
hereto.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account of the Administrative Agent as the Administrative Agent may from time to
time notify to the Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Agent Affiliate” has the meaning specified in Section 10.03(c).
 
“Agent’s Group” has the meaning specified in Section 10.05(a).
 
 
2

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means all Revolving Credit Commitments and all Term
Commitments.
 
“Agreement” has the meaning assigned in the introductory statement hereto.
 
“Anti-Terrorism Laws” has the meaning specified in Section 5.26.
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
the Revolving Credit Facility, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Lender’s Revolving
Credit Commitment at such time (or, if the Revolving Credit Commitment of each
Lender shall have been terminated or expired, then the percentage of Total
Revolving Credit Outstandings represented by the aggregate Outstanding Amount of
such Lender’s Revolving Credit Loans and L/C Obligations) and (b) with respect
to the Term Facility, the percentage (carried out to the ninth decimal place) of
the Term Facility represented by the aggregate of such Lender’s undrawn Term
Commitment and Term Loans at such time.  The initial Applicable Percentage of
each Lender in respect of the each Facility is set forth on Schedule 2.01 or in
the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto, as applicable.
 
“Applicable Rate” means (a) with respect to Revolving Credit Loans, (i) 3.25%
per annum, in the case of Eurocurrency Rate Loans and Letters of Credit, (ii)
2.25% per annum, in the case of Base Rate Loans and (iii) 0.75% per annum, in
the case of Revolving Commitment Fees and (b) with respect to Term Loans, (i)
8.00% per annum, in the case of Eurocurrency Rate Loans and (ii) 7.00% per
annum, in the case of Base Rate Loans and (iii) 0.75% per annum, in the case of
Term Commitment Fees.
 
“Appropriate Lender” means (i) in respect of the Revolving Credit Facility, each
Revolving Lender, and (ii) in respect of the Term Facility, each Term Lender.
 
“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Agreement, any joinder to any Collateral Document and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any notice of Borrowing, conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be
 
 
3

--------------------------------------------------------------------------------

 
 
delivered to satisfy any of the conditions set forth in Article 3 or any other
condition to any Borrowing hereunder or any condition precedent to the
effectiveness of this Agreement.
 
“Approved Electronic Platform” has the meaning specified in Section 10.03(a).
 
“Approved Foreign Account Debtors” means Tata Steel Limited, Trafigura AG, Vitol
Holding B.V., Arcelor Mittal Sourcing, Gerdau Acominas SA, ThyssenKrupp Stahl AG
and any other Account Debtor designated as an “Approved Foreign Account Debtor”
by the Administrative Agent in its sole discretion.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means, collectively, Citigroup Global Markets Inc., Barclays Bank
PLC, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, each in its
capacity as joint lead arranger and joint bookrunner under the Loan Documents.
 
“As-Extracted Collateral” has the meaning specified in the UCC.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required hereunder), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
 
“Automatic Rejection Date” means the final day of the 120-day period (or, if
extended by the Bankruptcy Court, 210-day period) provided for in Section
365(d)(4) of the Bankruptcy Code for the Loan Parties to assume leases in the
Cases.
 
“Availability Period” means the period from and including the Closing Date to
but not including the Termination Date.
 
“Avoidance Action” means the Debtors’ claims and causes of action that
constitute avoidance actions under Sections 544, 545, 547, 548, 549, 550 and 553
of the Bankruptcy Code and any other avoidance actions under the Bankruptcy Code
and the proceeds thereof and property received thereby whether by judgment,
settlement or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any appellate court having jurisdiction over the Cases
from time to time.
 
“Bank of America” means Bank of America, N.A., a national banking association.
 
“Barclays” means Barclays Bank PLC, New York Branch.
 
“Base Rate” means, in relation to a Loan in Dollars, the highest of (a) the rate
of interest in effect for such day publicly announced from time to time by the
Administrative Agent as its “prime rate” in effect in New York, New York; each
change in such prime rate shall be effective on the date such change is publicly
announced as effective, (b) the Federal Funds Rate from time to time plus 0.50%
and (c) the Eurodollar Rate applicable for an Interest Period of one month plus
1.00%; provided that, in the case of any Term Loan, the Base Rate shall not be
less than 2.50%.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
 
“Beneficiary” means the Administrative Agent and each Arranger, Lender and L/C
Issuer.
 
“Black Lung Act” means the Black Lung Benefits Act of 1972, 30 U.S.C. §§ 901, et
seq., the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801, et seq.,
the Black Lung Benefits Reform Act of 1977, Pub. L. No. 95-239, 92 Stat. 95
(1978), and the Black Lung Benefits Amendments of 1981, Pub. L. No. 97-119,
Title 11, 95 Stat. 1643, in each case as amended.
 
“Black Lung Liability” means any liability or benefit obligations related to
black lung claims and benefits under the Black Lung Act, and liabilities and
benefits related to pneumoconiosis, silicosis, exposure to isocyanates or other
lung disease arising under any federal or state law, including any Mining Law.
 
“Blocked Account Agreement” means, with respect to any Deposit Account,
Securities Account, Commodities Contract or Commodities Account of any Loan
Party, an agreement among the Administrative Agent, such Loan Party and such
depository bank, securities intermediary or commodity intermediary, as
applicable, sufficient to grant “control” to the Administrative Agent (a) under
9-104 of the UCC with respect to any Deposit Account, (b) under 9-106 of the UCC
with respect to any Commodities Contract or Commodities Account or (c) under
8-106 with respect to any Securities Account.
 
“Borrower” has the meaning specified in the introductory statement hereto.
 
“Borrower Materials” has the meaning specified in Section 10.03(e).
 
“Borrower Obligations” means the Obligations of the Borrower.
 
 
5

--------------------------------------------------------------------------------

 
 
“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
 
“Borrowing Base” means, at any time, (a) the sum of (i) 85% of the face amount
of all Eligible Billed Receivables of the Loan Parties, (ii) 75% of the face
amount of all Eligible Unbilled Receivables of the Loan Parties, and (iii) 100%
of Qualified Cash maintained by any Loan Party in the Cash Collateral Account in
an amount not to exceed the lesser of (x) $50,000,000 and (y) the aggregate
amount of L/C Obligations outstanding at such time minus (b) any Reserves then
in effect.
 
“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit G (with such changes therein as may be required by the Administrative
Agent to reflect the components of, and Reserves against, the Borrowing Base as
provided for hereunder from time to time), executed and certified as accurate
and complete by a Responsible Officer of each Loan Party owning any Eligible
Receivables included in the Borrowing Base, which shall include detailed
calculations as to the Borrowing Base as reasonably requested by the
Administrative Agent.
 
“Borrowing Base Deficiency” means, at any time, the existence of Total Revolving
Credit Outstandings which are in excess of the Maximum Revolving Credit.
 
“Borrowing Notice” means a notice of (a) a Revolving Credit Borrowing or (b) a
Term Borrowing which, in each case, shall be substantially in the form of
Exhibit A.
 
“Business” has the meaning specified in Section 5.09(b).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased substantially concurrently with the
trade-in of existing equipment or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time, the proceeds of such asset sale or
the amount of such insurance proceeds, as the case may be.
 
“Capital Lease Obligations” means of any Person as of the date of determination,
the aggregate liability of such Person under Financing Leases reflected on a
balance sheet of such Person under GAAP.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests
 
 
6

--------------------------------------------------------------------------------

 
 
in a Person (other than a corporation) and any and all warrants or options to
purchase any of the foregoing, but excluding any securities convertible into or
exchangeable for shares of Capital Stock.
 
“Carve-Out” means (i) all fees and interest required to be paid to the Clerk of
the Bankruptcy Court and to the Office of the United States Trustee pursuant to
section 1930(a) of title 28 of the United States Code and section 3717 of title
31 of the United States Code, (ii) all reasonable fees and expenses incurred by
a trustee under Section 726(b) of the Bankruptcy Code in an amount not exceeding
$75,000, (iii) any and all allowed and unpaid claims of any professional of the
Debtors or the statutory committee of unsecured creditors appointed in the Cases
(the “Creditors’ Committee”) whose retention is approved by the Bankruptcy Court
during the Cases pursuant to Sections 327 and 1103 of the Bankruptcy Code for
unpaid fees and expenses (and the reimbursement of out-of-pocket expenses
allowed by the Bankruptcy Court incurred by any members of the Creditors’
Committee (but excluding fees and expenses of third party professionals employed
by such members of the Creditors’ Committee)) incurred, subject to the terms of
the Orders, (A) prior to the occurrence of an Event of Default and (B) at any
time after the occurrence and during the continuance of an Event of Default in
an aggregate amount not exceeding $7,000,000, provided that (x) the dollar
limitation in this clause (iii) on fees and expenses shall neither be reduced
nor increased by the amount of any compensation or reimbursement of expenses
incurred, awarded or paid prior to the occurrence of an Event of Default in
respect of which the Carve-Out is invoked or by any fees, expenses, indemnities
or other amounts paid to the Administrative Agent or any Lender or any of the
foregoing’s respective attorneys, advisors and agents, (y) nothing herein shall
be construed to impair the ability of any party to object to any of the fees,
expenses, reimbursement or compensation described in clauses (A) and (B) above
and (z) cash or other amounts on deposit in the Cash Collateral Account shall
not be subject to the Carve-Out.
 
“Carve-Out Reserve” means, at any time, a reserve in an amount equal to
$7,000,000.
 
“Cases” has the meaning specified in the introductory statement hereto.
 
“Cash Collateral Account” means a cash deposit account established and
maintained at the Administrative Agent and over which the Administrative Agent
has sole dominion and control, upon terms as may be reasonably satisfactory to
the Administrative Agent.
 
“Cash Collateralize” has the meaning specified in Section 2.04(h).
 
“Cash Equivalents” means any of the following types of Investments:
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the federal government of the United States of America
or any agency or instrumentality thereof having maturities of not more than 12
months from the date of acquisition thereof;
 
(b)           time deposits or eurodollar time deposits with, or overnight bank
deposits and bankers’ acceptances of, any (i) (A) Lender or (B) commercial bank
that is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized
 
 
7

--------------------------------------------------------------------------------

 
 
under the laws of the United States of America, any state thereof or the
District of Columbia, any foreign bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, are
rated at least “A-1” by S&P or “P-1” by Moody’s, in each case with maturities of
not more than twelve months from the date of acquisition thereof;
 
(c)           (i) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clause (a) entered into with
any financial institution meeting the qualifications specified in clause (b)
above or (ii) repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
United States of America, in each case maturing within 12 months or less from
the date of acquisition, provided, that the terms of such agreements comply with
the guidelines set forth in the Federal Financial Agreements of Depository
Institutions With Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985;
 
(d)           commercial paper issued by any Person rated at least “A-1” by S&P
or “P-1” by Moody’s, in each case with maturities of not more than 270 days from
the date of acquisition thereof; and
 
(e)           shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a), (b), (c) and (d) above, (ii) has net assets whose value exceeds
$500,000,000 and (iii) is rated at least “A-1” by S&P or “P-1” by Moody’s.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means (a) a Revolving Lender or an Affiliate of a
Revolving Lender that is a party to a Secured Cash Management Agreement on the
Closing Date or (b) any Person that, at the time it enters into a Secured Cash
Management Agreement, is a Revolving Lender or an Affiliate of a Revolving
Lender, in each case, in its capacity as a party to such Secured Cash Management
Agreement.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
 
 
8

--------------------------------------------------------------------------------

 
 
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means:
 
(a)           an event or series of events by which any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, directly or indirectly, of 35% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis; or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Citibank” means Citicorp North America, Inc., a Delaware corporation.
 
“Class” means (i) with respect to any Loans, whether such Loans are Revolving
Credit Loans or Term Loans, (ii) with respect to any Commitments, whether such
Commitments are Revolving Credit Commitments or Term Commitments and (iii) with
respect to any Lenders, whether such Lenders are Revolving Lenders or Term
Lenders.
 
“Class Required Lenders” means the Required Term Lenders or the Required
Revolving Lenders, as the context requires.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 12.01.
 
“Coal” means coal owned by any Loan Party, or coal that any Loan Party has the
right to extract, in each case located on, under or within, or produced or
severed from the Real Property of any Loan Party.
 
 
9

--------------------------------------------------------------------------------

 
“Coal Act” means the Coal Industry Retiree Health Benefit Act of 1992, 26 U.S.C.
§§ 9701, et seq., as amended.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all of the property of the Loan Parties that is under the
terms of the Collateral Documents and the Orders, subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties as security for
the Obligations.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Existing Mortgages and each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured Parties
or as security for the Obligations or a Lien in favor of the First Out Agent for
the benefit of the First Out Secured Parties as security for the Second Out
Obligations.  The Collateral Documents shall supplement, and shall not limit,
the grant of Collateral pursuant to the Orders.
 
“Collection Account” has the meaning specified in Section 6.22.
 
“Commitment” means a Revolving Credit Commitment and/or a Term Commitment, as
the context may require.
 
“Commodities Account” has the meaning specified in the UCC.
 
“Commodities Contact” has the meaning specified in the UCC.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period (excluding, without duplication, (a) Federal, state,
local and foreign income tax expense or benefit for such period, (b) noncash
compensation expenses related to common stock and other equity securities issued
to employees, (c) extraordinary or non-recurring gains and losses in accordance
with GAAP, (d) gains or losses on discontinued operations and (e) any FASB ASC
360-10 writedowns, in each case for such period), plus (i) consolidated interest
expense, determined in accordance with GAAP, plus (ii) any minority interests
share of income and losses for such period, plus (iii) to the extent deducted in
computing such Consolidated Net Income, the sum of all income taxes,
depreciation, depletion and amortization of property, plant, equipment and
intangibles, plus (iv) any debt extinguishment costs, plus (v) non-cash charges,
including in respect of any pre-petition obligations, liabilities or claims and
non-cash charges due to cumulative effects of changes in accounting principles
(but excluding any such charge which requires an accrual of, or a cash reserve
for, anticipated cash charges for any future period), plus (vi) reclamation and
remediation obligation expenses, including such expenses relating to selenium
(it being understood that reclamation and remediation obligation expenses may
not be added back under any other clause in this definition), plus (vii) cash
proceeds of asset sales or principal repayments in cash of notes receivables
related to asset sales, so long as such cash proceeds and cash repayments in the
aggregate do not exceed 20% of cumulative Consolidated EBITDA (from June 1,
2012) in any
 
 
10

--------------------------------------------------------------------------------

 
 
reporting period, plus (viii) cash received from any non-wholly owned subsidiary
or joint venture, plus (ix) negative sales or purchase contract accretion, plus
(x) costs and expenses (including legal, financial and other advisors) incurred
in connection with the Cases and any related Reorganization Plan or any other
transaction related thereto, plus (xi) past mining obligation expenses less past
mining obligation cash payments minus (xii) gains and losses on asset sales,
minus (xiii) Consolidated EBITDA of any non-wholly owned subsidiary, and equity
earnings and losses from joint ventures, minus (xiv) cash dividends made to any
minority interest holder, minus (xv) positive sales or purchase contract
accretion. For the avoidance of doubt, for any period, to the extent that
Consolidated Net Income has been increased for such period due to any sales or
purchase contract accretion, the amount of such increase shall be subtracted
from Consolidated Net Income (and not added back) in calculating Consolidated
EBITDA for such period.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period, determined in accordance with GAAP.
 
“Consummation Date” means the date of the substantial consummation (as defined
in Section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Account” means any Deposit Account, Securities Account or Commodities
Account (a) with, and under the sole dominion and control of, the Administrative
Agent or (b) that is subject to a Blocked Account Agreement.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Creditors’ Committee” has the meaning specified in the definition of
“Carve-Out”.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Debtors” has the meaning specified in the introductory statement.
 
 
11

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.15(b) any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer and each Lender.
 
 
12

--------------------------------------------------------------------------------

 
 
“Deposit Account” has the meaning specified in the UCC.
 
“Designated Amount” has the meaning specified in Section 12.16.
 
“Designation Notice” has the meaning specified in Section 12.16.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any Real Property Leases, notes or accounts receivable or
any rights and claims associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States or the District
of Columbia.
 
“Eligibility Reserves” means such other reserves as the Administrative Agent, in
its sole discretion, may from time to time establish to reflect risks or
contingencies arising after the Closing Date that may affect any one or more
class of such items and that have not already been taken into account in the
calculation of the Borrowing Base.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) except in the case of an assignment to an existing Lender or an Affiliate
of an existing Lender, the Administrative Agent, (ii) in the case of an
assignment of a Revolving Credit Commitment or Revolving Credit Loan, any L/C
Issuer and, unless an Event of Default has occurred and is continuing, the
Borrower and (iii) in the case of an assignment of a Term Commitment, unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed, provided that the Borrower
shall be deemed to have consented to such Person if the Borrower has not
responded within 10 Business Days of a request for such approval); provided,
further, that in no event shall any Loan Party or Defaulting Lender be an
“Eligible Assignee”.
 
“Eligible Billed Receivables” means Eligible Receivables for which an invoice
has been sent to the applicable Account Debtor, calculated net of all finance
charges, late fees and other fees that are unearned, sales, excise or similar
taxes, and credits or allowances granted at such time.
 
“Eligible Receivables” means the aggregate gross outstanding balance of each
Account of each Loan Party arising out of the sale of merchandise, goods or
services in the ordinary course of business, that is made by such Loan Party to
a Person that is not an Affiliate of any Loan Party and that constitutes
Collateral in which the Administrative Agent has a fully perfected first
priority Lien; provided, however, that an Account shall not be an “Eligible
Receivable” if any of the following shall be true:
 
(a)           such Account (i) is more than 60 days past due according to the
original terms of sale, (ii) is due more than 90 days from the original invoice
date thereof or (iii) has been invoiced at least twice; or
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           any warranty contained in this Agreement or any other Loan
Document with respect to such specific Account is not true and correct with
respect to such Account; or
 
(c)           the Account Debtor on such Account has disputed liability or made
any claim with respect to any other Account due from such Account Debtor to any
Loan Party but only to the extent of such dispute or claim; or
 
(d)           the Account Debtor on such Account has (i) filed a petition for
bankruptcy or any other relief under the Bankruptcy Code or any other law
relating to bankruptcy, insolvency, reorganization or relief of debtors,
(ii) made an assignment for the benefit of creditors, (iii) had filed against it
any petition or other application for relief under the Bankruptcy Code or any
such other law, (iv) has failed, suspended business operations, become
insolvent, called a meeting of its creditors for the purpose of obtaining any
financial concession or accommodation or (v) had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs, unless such Account Debtor (A) is a debtor-in-possession in a case then
pending under chapter 11 of the Bankruptcy Code, (B) has established
debtor-in-possession financing satisfactory to the Administrative Agent in its
sole discretion and (C) otherwise satisfies each of the requirements set forth
in this definition of Eligible Receivables; or
 
(e)           the Account Debtor on such Account or any of its Affiliates is
also a supplier to or creditor of any Loan Party unless such supplier or
creditor has executed a no-offset letter satisfactory to the Administrative
Agent, in its sole discretion; or
 
(f)           such Account is with an Approved Foreign Account Debtor and the
total Accounts of all Approved Foreign Account Debtors to the Loan Parties
represent more than 25% of the Eligible Receivables of the Loan Parties at such
time, but only to the extent of such excess; or
 
(g)           the sale represented by such Account is to an Account Debtor other
than an Approved Foreign Account Debtor located outside the United States,
unless the sale is on letter of credit or acceptance terms acceptable to the
Administrative Agent, in its sole discretion and (i) such letter of credit names
the Administrative Agent as beneficiary for the benefit of the Secured Parties
or (ii) the issuer of such letter of credit has consented to the assignment of
the proceeds thereof to the Administrative Agent; or
 
(h)           the sale to such Account Debtor on such Account is on a
bill-on-hold, guaranteed sale, sale-and-return, sale-on-approval or consignment
basis or is made pursuant to an agreement providing for repurchase or return of
any goods claimed to be defective or otherwise unsatisfactory; or
 
(i)           such Account is subject to a Lien in favor of any Person other
than the Administrative Agent for the benefit of the Secured Parties; or
 
(j)           such Account is subject to any security deposit, deduction,
offset, counterclaim, return privilege or other conditions other than volume
sales discounts given in the ordinary course of the Loan Parties’ business;
provided, however, that such
 
 
14

--------------------------------------------------------------------------------

 
 
Account shall be ineligible pursuant to this clause (j) only to the extent of
such security deposit, deduction, offset, counterclaim, return privilege or
other condition; or
 
(k)           the Account Debtor on such Account is a Governmental Authority,
unless the Borrower has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a federal Governmental Authority, and pursuant to
applicable law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; or
 
(l)           50% or more of the outstanding Accounts of the Account Debtor have
become, or have been determined by the Administrative Agent, in accordance with
the provisions hereof, to be, ineligible; or
 
(m)           the sale represented by such Account is denominated in a currency
other than Dollars; or
 
(n)           such Account is not evidenced by an invoice or other writing in
form acceptable to the Administrative Agent, in its sole discretion; or
 
(o)           (i) any Loan Party, in order to be entitled to collect such
Account, is required to perform any additional service for, or perform or incur
any additional obligation to, the Person to whom or to which it was made, (ii)
such Account was invoiced in advance of goods sold or (iii) the revenue
associated with such Account has not been earned; or
 
(p)           the total Accounts of such Account Debtor to the Loan Parties
represent more than 15% of the Eligible Receivables of the Loan Parties at such
time, but only to the extent of such excess; or
 
(q)           to the extent that the Loan Parties have received cash payment in
respect of such Accounts but have not yet applied such payment to reduce the
amount of such Account; or
 
(r)           such Account is classified as “Laws” billing on the books of any
Loan Party or, otherwise, represents Coal mining costs incurred by a Loan Party
that may be charged to an Account Debtor; or
 
(s)           such Account has been written off the books of a Loan Party or has
otherwise been designated as uncollectible on such books; or
 
(t)           such Account (i) represents any unpaid portion of any other
Account with such Account Debtor or (ii) constitutes a chargeback, debit memo or
other adjustment for unauthorized deductions; or
 
(u)           to the extent that (i) a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment on such Account and returned uncollected for any reason or
(ii) such Account is otherwise
 
 
15

--------------------------------------------------------------------------------

 
 
classified as a note receivable and the obligation with respect thereto is
evidenced by a promissory note or other debt instrument or agreement; or
 
(v)           the Administrative Agent, in accordance with its customary
criteria, determines, in its sole discretion, that such Account might not be
paid or is otherwise ineligible.
 
“Eligible Unbilled Receivables” means each Eligible Receivable (and each Account
that would otherwise be an Eligible Receivable if not for clauses (i) and (ii)
below), calculated net of all finance charges, late fees and other fees that are
unearned, sales, excise or similar taxes, and credits or allowances granted at
such time, for which (i) the sale represented by such Eligible Receivable was
not more than 30 days prior to any date of determination, (ii) an invoice has
not yet been sent to the applicable Account Debtor.
 
“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora or fauna or as
otherwise defined in any Environmental Law.
 
“Environmental Laws” means any and all current and future federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, concessions, grants, franchises, agreements or other governmental
restrictions or common law causes of action applicable to the Borrower’s
properties and operations relating to (a) protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous materials, substances
or wastes into the environment including ambient air, surface water, ground
water, or land, (b) SMCRA, (c) MSHA, (d) human health as affected by hazardous
or toxic substances, (e) acid mine drainage and (f) mining operations and
activities to the extent relating to environmental protection or reclamation;
provided, that “Environmental Laws” do not include any laws relating to worker
or retiree benefits, including benefits arising out of occupational diseases.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the Environment, (e) Reclamation or (f) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Environmental Permits” means any and all permits, licenses, registrations,
certifications, notifications, exemptions and any other authorization required
under any applicable Environmental Law (including, without limitation, those
necessary under any applicable Environmental Laws for the construction,
maintenance and operation of any coal mine or related processing facilities or
Reclamation).
 
 
16

--------------------------------------------------------------------------------

 
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.
 
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurocurrency Rate Loan, the rate determined by the Administrative Agent to be
the offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on
the second full Business Day next preceding the first day of each Interest
Period.  In the event that such rate does not appear on the Reuters Screen
LIBOR01 Page (or otherwise on the Reuters screen), the Eurocurrency Base Rate
for the purposes of this definition shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent.
 
“Eurocurrency Rate” means, with respect to any Interest Period for any
Eurocurrency Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurocurrency Base Rate by (b)(i) a percentage equal
to 100% minus (ii) the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations
 
 
17

--------------------------------------------------------------------------------

 
 
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the Eurocurrency Rate is
determined) having a term equal to such Interest Period; provided, that, in the
case of any Term Loans, in no event shall the Eurocurrency Rate be less than
1.50% per annum.
 
“Eurocurrency Rate Loan” means a Revolving Credit Loan or Term Loan that bears
interest at a rate based on the Eurocurrency Rate.
 
“Event of Default” has the meaning specified in Section 9.01.
 
“Excess Availability” means, at any time the Maximum Revolving Credit at such
time minus the Total Revolving Credit Outstandings at such time.
 
“Excluded Account” means (i) any deposit or concentration accounts funded in the
ordinary course of business, the deposits in which shall not exceed $100,000
individually, or $500,000 in the aggregate and (ii) any payroll, trust and tax
withholding funded in the ordinary course of business or required by applicable
law.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) branch profits taxes or taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), as a result of a
present or former connection between the Administrative Agent, such Lender or
such L/C Issuer (or such other recipient) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent, such Lender, or such L/C Issuer (or such other
recipient) having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any Loan Document), (b) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 12.13), any United States withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or any tax that is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law after the date such Foreign Lender becomes a party
hereto) to comply with Section 3.01(e); except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of the designation of
a new Lending Office (or assignment), to receive additional amounts from
Borrower with respect to such withholding tax pursuant to Section 3.01(a), or
(c) any United States withholding Taxes imposed under FATCA.
 
“Executive Order” has the meaning specified in Section 5.26.
 
“Existing Convertible Notes” means the convertible notes of the Borrower issued
pursuant to the Existing Convertible Notes Indenture as in effect on the Closing
Date in an aggregate principal amount of $200,000,000.
 
 
18

--------------------------------------------------------------------------------

 
 
“Existing Convertible Notes Indenture” means the Indenture, dated as of May 28,
2008, among the Borrower, the subsidiaries party thereto and U.S. Bank National
Association, as trustee.
 
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 5, 2010 among the Borrower, the lenders party thereto
and Bank of America, N.A., as administrative agent (as amended by Amendment No.
1 dated as of January 6, 2011 and Amendment No. 2 dated as of January 31, 2012,
and as otherwise amended, restated, supplemented or otherwise modified).
 
“Existing Mortgages” means the Mortgages in favor of the Second Out Agent
entered into in connection with the Existing Credit Agreement.
 
“Existing Secured Agreements” means the agreements set forth on Schedule
1.01(b).
 
“Existing Securitization Facility” means (1) the Purchase and Sale Agreement by
and among the Patriot Coal Sales LLC, Magnum Coal Sales LLC (together with
Patriot Coal Sales LLC, the “Originators”), the Borrower and Patriot Coal
Receivables (SPV) Ltd. (the “SPV”) (as amended, restated, supplemented or
otherwise modified), (2) that certain Receivables Purchase Agreement by and
among the SPV, the Borrower, the various conduit purchasers, related committed
purchasers, L/C participants and purchaser agents from time to time party
thereto and Fifth Third Bank, as administrator and as L/C bank (as amended,
restated, supplemented or otherwise modified) and (3) that certain Performance
Guaranty, by the Borrower for the benefit of Fifth Third Bank, as administrator
(on behalf of the beneficiaries) (as amended, restated, supplemented or
otherwise modified).
 
“Existing Senior Notes” means the senior notes of the Borrower issued pursuant
to the Senior Notes Indenture as in effect on the Closing Date in an aggregate
principal amount of $250,000,000.
 
“Existing Senior Notes Indenture” means the Indenture, dated as of May 5, 2010
among the Borrower, the subsidiaries party thereto and Wilmington Trust Company,
as trustee.
 
“Existing Swing Line Obligations” obligations in an amount not to exceed
$25,000,000 in respect of Swing Line Loans (as defined in the Existing Credit
Agreement) arising under the Existing Credit Agreement prior to the Petition
Date.
 
“Extension Date” means the date at least ten Business Days prior to the then
current Maturity Date on which all of the following conditions have been
satisfied (a) no Default shall exist, or would result from any Credit Extension
or from the occurrence of the Extension Date, (b) the representations and
warranties of the Loan Parties contained in this Agreement and in each other
Loan Document or which are contained in any document furnished at any time under
or in connection herewith or therewith, shall be true and correct in all
material respects on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, (c) an Acceptable
Reorganization Plan shall have been filed in the Bankruptcy
 
 
19

--------------------------------------------------------------------------------

 
 
Court with respect to the Cases, (d) the “Extension Date” as defined in the
Second Out Facility shall have occurred and the “Maturity Date” thereunder shall
have been extended to December 31, 2013, (e) the Extension Fee and all other
fees and expenses due and payable under the Loan Documents shall have been paid
to the Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, and (f) the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer certifying that the
foregoing conditions have been satisfied.
 
“Extension Fee” has the meaning specified in Section 2.10(b)
 
“Extraordinary Receipt” means any cash received by the Borrower or any of its
Subsidiaries as proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) or condemnation awards (and payments in lieu thereof).
 
“Facilities” has the meaning specified in the introductory statement hereto.
 
“Fair Market Value” means with respect to any asset or group of assets at any
date, the value of the consideration obtainable in a sale of such asset at such
date assuming a sale by a willing seller to a willing purchaser dealing at arm’s
length and arranged in an orderly manner over a reasonable period of time having
regard to the nature and characteristics of such asset, as reasonably determined
in good faith by the Borrower or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal; provided, however that if the value
of the consideration obtainable in a sale of such asset would exceed
$25,000,000, such determination as to value shall be made by the Board of
Directors of the Borrower and evidenced by a resolution of the Board of
Directors certified by a Responsible Officer and delivered to the Administrative
Agent.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
 
 
20

--------------------------------------------------------------------------------

 
 
 
“Fee Letters” means each fee letter, dated July 9, 2012, among the Arrangers and
the Borrower.
 
“Final Order” has the meaning specified in Section 4.02(e).
 
“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.
 
“First Day Orders” means all orders entered by the Bankruptcy Court on, or
within five days of, the Petition Date or based on motions filed on or about the
Petition Date.
 
“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 4.01(e) and Section 6.01.
 
“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
 
“Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than the United States, any
state thereof or the District of Columbia.
 
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia and any Subsidiary thereof.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Ratable Portion of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination.
 
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Grantor” means each entity defined as a Grantor under the Security Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
 
“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include (i) ordinary course performance guarantees by any
Loan Party of the obligations (other than for the payment of borrowed money) of
any other Loan Party and (ii) endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.
 
“Guarantor Subsidiary” means any Subsidiary of the Borrower that is (a) a debtor
in a case then pending under chapter 11 of the Bankruptcy Code or any ancillary
proceedings, (b) a Domestic Subsidiary and (c) a Foreign Subsidiary, in the case
of clause (c) to the extent the Borrower determines in good faith and in its
reasonable discretion that no material adverse tax consequences would result;
provided, that such term shall not include (i) the SPV, (ii) EACC Camps Inc., a
West Virginia corporation, so long as Section 5.25 continues to be true and
correct in all respects or (iii) (A) WWMV, LLC, (B) Rhino Eastern LLC, (C) White
Stallion Coal, LLC, (D) Squaw Creek Coal Company or (E) Tecumseh Coal
Corporation, each of which is a non-wholly owned joint venture with a third
party.
 
“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.
 
 
22

--------------------------------------------------------------------------------

 
 
“Hedge Bank” means (a) a Revolving Lender or an Affiliate of a Revolving Lender
that is a party to a Secured Hedge Agreement on the Closing Date or (b) any
Person that, at the time it enters into a Secured Hedge Agreement, is a
Revolving Lender or an Affiliate of a Revolving Lender, in each case, in its
capacity as a party to such Secured Hedge Agreement.
 
“Honor Date” shall have the meaning specified in Section 2.04(d)(i).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, bid,
performance and reclamation bonds, surety and appeal bonds and similar
instruments issued for the account of such Person;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses incurred in the ordinary course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           Capital Lease Obligations; and
 
(g)           all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such person is liable
therefor as a result of such Person’s ownership interest in such entity or
otherwise, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.  The amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date.  The amount of any Capital Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.
 
 
23

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
 
“Indemnitees” has the meaning specified in Section 12.04(b).
 
“Information” has the meaning specified in Section 12.07.
 
“Intellectual Property Security Agreements” means the Copyright Security
Agreement, the Patent Security Agreement and the Trademark Security Agreement,
each as defined under the Security Agreement.
 
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
Business Day of each month, the last day of each Interest Period applicable to
such Loan and the Termination Date; and (b) as to any Base Rate Loan, the last
Business Day of each month and the Termination Date.
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two or
three, as selected by the Borrower in its Borrowing Notice or Notice of
Conversion or Continuation, as applicable; provided, that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Interim Order” means an interim order of the Bankruptcy Court (as the same may
be amended, supplemented, or modified from time to time after entry thereof in
accordance with the terms hereof) in the form set forth as Exhibit J, with
changes to such form as are reasonably satisfactory to each Arranger in its sole
discretion, approving the Loan Documents, which Interim Order shall, among other
things (i) have been entered on such prior notice to such parties as may be
satisfactory to each Arranger in its sole discretion, (ii) authorize the
extensions of credit in respect of the Revolving Facility and the Term Facility,
each in the amounts and on the terms set forth herein, (iii) grant the
Superpriority Claim status and other Collateral and Liens referred to herein and
in the other Loan Documents, (iv) approve the payment by the Borrowers of the
fees provided for herein, (v) approve the repayment in full of the Existing
Swingline Obligations and the Existing Securitization Facility, (vi) authorize
the extensions of credit in respect of the Second Out Facility and the roll-up
of the obligations under the Existing Credit Agreement and the Pre-Petition
Letters of Credit, (vii) provide for the waiver of section 506(c) of the
Bankruptcy Code by the Debtors as to the Collateral, subject only to and
effective upon entry
 
 
24

--------------------------------------------------------------------------------

 
 
of the Final Order, (viii) provide for approval of certain intercreditor
provisions governing priority of payments and liens and exercise remedies among
the Secured Parties and Second Out Secured Parties and (ix) provide for approval
of certain provisions and protections to the Secured Parties relating to Real
Property Leases.
 
“Interim Order Entry Date” means the date on which the Interim Order is entered
by the Bankruptcy Court.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries) or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be (i) the amount actually invested, as determined
immediately prior to the time of each such Investment, without adjustment for
subsequent increases or decreases in the value of such Investment minus (ii) the
amount of dividends or distributions received in connection with such Investment
and any return of capital and any payment of principal received in respect of
such Investment that in each case is received in cash, Cash Equivalents or
short-term marketable debt securities.
 
“Inventory” has the meaning specified in the UCC.
 
“IP Rights” has the meaning specified in Section 5.18.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
 
“Joint Venture” means any Person (other than a Subsidiary) in which the Borrower
and its Subsidiaries collectively hold an ownership interest.
 
“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
 
 
25

--------------------------------------------------------------------------------

 
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Cash Collateral Account” means the account established by, and under the
sole dominion and control of, the Administrative Agent maintained with the
Administrative Agent and designated as the “Patriot L/C Cash Collateral
Account”.
 
“L/C Cash Collateral Deposit Amount” means, at any time, the total amount on
deposit in the L/C Cash Collateral Account pursuant to the terms of this
Agreement.  The L/C Cash Collateral Deposit Amount may be reduced or increased
from time in accordance with the terms of this Agreement.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means, collectively, each of Citibank, Barclays and Bank of America
in its respective capacities as issuer of Letters of Credit hereunder, and such
other Lender or Lenders that agree to act as L/C Issuer at the request of the
Borrower, and any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts with respect to Letters of Credit, including all L/C
Borrowings plus the aggregate amount of Letter of Credit Fees then due and
payable.
 
“L/C Sublimit” means (a) with respect to the L/C Issuers taken as a whole,
$100,000,000 and (b) (i) with respect to Citi, $34,000,000, (ii) with respect to
Barclays, $33,000,000 and (iii) with respect to Bank of America, $33,000,000 or
(iv) with respect to Citi, Barclays, Bank of America and any other L/C Issuer,
such other amounts as may be agreed from time to time among all L/C Issuers, the
Borrower and the Administrative Agent; provided that the aggregate L/C Sublimit
for the L/C Issuers shall not exceed the L/C Sublimit in clause (a).  The L/C
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
 
“Lender” has the meaning specified in the introductory statement hereto.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire or Assignment
and Acceptance by which it became a Lender or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.
 
“Letter of Credit” means any letter of credit issued pursuant to Section
2.04(a).
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.”
 
 
26

--------------------------------------------------------------------------------

 
 
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date.
 
“Letter of Credit Fee” has the meaning specified in Section 2.04(j).
 
“Liability Assumption Agreements” means (a) the Coal Act Liability Assumption
Agreement, dated as of October 22, 2007, among the Borrower, Peabody Holding
Company, LLC and Peabody, (b) the NBCWA Liability Assumption Agreement, dated as
of October 22, 2007, among the Borrower, Peabody Holding Company, LLC, Peabody
Coal Company, LLC (k/n/a Heritage Coal Company LLC) and Peabody, and (c) the
Salaried Employee Liability Assumption Agreement, dated as of October 22, 2007,
among the Borrower, Peabody Holding Company, LLC, Peabody Coal Company, LLC
(k/n/a Heritage Coal Company LLC) and Peabody.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Financing Lease having
substantially the same economic effect as any of the foregoing).
 
“Liquidity” means, on any date of determination, the sum of (a) the aggregate
amount of Qualified Cash maintained by each Loan Party in a Control Account on
such date plus (b) Excess Availability on such date.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, or a Revolving Credit Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,  (c)
the Collateral Documents, (d) each Issuer Document, (e) each Secured Hedge
Agreement, and (f) each Secured Cash Management Agreement.
 
“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, other than (i) as customarily
would occur as a result of the filing of the Cases or the effect of bankruptcy
or those circumstances and events leading up thereto specified in the
Declaration of Mark N. Schroeder pursuant to Local Bankruptcy Rule 1007-2 or
(ii) as would occur as a result of non-cash impairment charges or a non-cash
selenium charge, each as previously disclosed to the Arrangers or (b) the
validity or enforceability of this or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
 
27

--------------------------------------------------------------------------------

 
 
 
“Material Lease” means any Real Property Lease or other Contractual Obligations
in respect of Material Leased Real Property.
 
“Material Leased Real Property” means (a) all Real Property listed on Schedule
5.08(b) and (b) any other Real Property subject to a Real Property Lease with
respect to which a Loan Party acquires an interest with Coal reserves having a
fair market value reasonably estimated by the Borrower (or, at the reasonable
request of the Administrative Agent, by an independent appraiser acceptable to
the Administrative Agent) to be in excess of $4,000,000.
 
“Material Owned Real Property” means (a) all Real Property listed on Schedule
5.08(a) and (b) any other Real Property owned in fee by any Loan Party having a
fair market value reasonably estimated by the Borrower (or, at the reasonable
request of the Administrative Agent, by an independent appraiser acceptable to
the Administrative Agent) to be in excess of $2,500,000.
 
“Maturity Date” means (i) the date that is 450 days after the Closing Date or
(ii) if the Extension Date has occurred, December 31, 2013.
 
“Maximum Revolving Credit” means, at any time, (a) the lesser of (i) the
Borrowing Base at such time minus the aggregate amount of Designated Amounts in
respect of Secured Agreements and (ii) the Revolving Credit Commitments in
effect at such time, (b) minus $13,000,000, (c) minus the Carve-Out Reserve.
 
“Mining Financial Assurances” has the meaning specified in Section 5.10.
 
“Mining Title” means fee simple title to surface and/or Coal or an undivided
interest in fee simple title thereto or a leasehold interest in all or an
undivided interest in surface and/or Coal together with (A) for Real Property
designated for surface mining, no less than those easements, licenses,
privileges, rights and appurtenances as are necessary to mine, remove, and
transport Coal by surface mining methods; (B) for Real Property designated for
underground mining, no less than those easements, licenses, privileges, rights
and appurtenances as are necessary to mine, remove, and transport Coal by
underground mining methods; and (C) for Real Property where any Loan Party has
facilities currently used in the Coal mining business, including office and
administrative buildings, mine openings, air shafts, preparation and processing
plants, slurries and gob disposal areas, retention and drainage ponds,
unfinished reclamation areas, coal terminals, and coal loading and storage
facilities, no less than those easements, licenses, privileges, rights, and
appurtenances as are necessary to operate such facilities in the manner
presently operated.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means a deed of trust, trust deed, deed to secure debt, mortgage,
leasehold mortgage and leasehold deed of trust in form and substance reasonably
satisfactory to the Administrative Agent, in each case as amended, restated,
supplemented or otherwise modified from time to time.
 
“MSHA” means the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801 et
seq., as amended.
 
 
28

--------------------------------------------------------------------------------

 
 
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided, that if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
 
(b)           with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans or Revolving Credit Loans, as the case may be, made by
such Lender, substantially in the form of Exhibit C-1 or Exhibit C-2, as
applicable.
 
“Notice of Conversion or Continuation” means a notice by the Borrower to (i)
convert Base Rate Loans or any portion thereof to Eurocurrency Rate Loans or
(ii) at the end of any applicable Interest Period, convert Eurocurrency Rate
Loans or any portion thereof into Base Rate Loans or to continue such
Eurocurrency Rate Loans or any portion thereof for an additional Interest
Period, in each case, substantially in the form of Exhibit B.
 
“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, including without limitation, the Subsidiary Guarantor
Obligations.
 
 
29

--------------------------------------------------------------------------------

 
 
 
“Obligee Guarantor” shall have the meaning given to such term in Section 11.09.
 
“Operating Forecast” means a consolidated business plan and projected operating
budget substantially in the form of the budget dated July 8, 2012, previously
delivered to the Administrative Agent.
 
“Orders” means, collectively, the Interim Order and the Final Order.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (and interest, fines,
penalties and additions related thereto) arising from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Outstanding Amount” means (i) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof, after giving effect to any
prepayments or repayments thereof occurring on such date, (ii) with respect to
Revolving Credit Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans occurring on such date; and (iii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
 
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent or any L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.
 
“Participant” has the meaning specified in Section 12.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.
 
“Peabody” means Peabody Energy Corporation, a Delaware corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA
 
 
30

--------------------------------------------------------------------------------

 
 
and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
 
“Perfection Certificate” means a perfection certificate substantially in the
form of Exhibit I or any other form approved by the Administrative Agent, as
such perfection certificate may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Permitted Land Swap” means any transfer conducted in the ordinary course of
business, consistent with past practice, of Real Property by a Loan Party in
which at least 90% of the consideration received by the transferor consists of
Real Property; provided, that, unless otherwise agreed by the Administrative
Agent (i) the aggregate Fair Market Value of the Real Property being received by
the applicable Loan Party is approximately equal to or greater than the Fair
Market Value of the Real Property being transferred by such Loan Party in such
exchange, (ii) the Real Property received by such Loan Party will be used by
such Loan Party in a line of business that the Loan Parties engaged in on the
Closing Date, (iii) the exchange of assets by the parties to the transaction is
substantially simultaneous, (iv) in evaluating any such transfer, such Loan
Party shall use sound mining and business practices, including conducting
engineering and geologic reviews of such property, internal or third-party
appraisals and cash flow analyses or assessments of the impact of such transfer
on the Borrower’s five year business plan, (v) the Real Property received by
such Loan Party shall not be subject to any Contractual Obligation that limits
the ability of such Loan Party to create, incur, assume or suffer to exist any
Lien on such Real Property except to the extent that the Real Property being
transferred by such Loan Party is subject to such a Contractual Obligation and
(vi) the aggregate Fair Market Value of all Real Property transferred since the
Closing Date by the Loan Parties in any such transfer or transfers shall not
exceed $50,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Petition Date” has the meaning specified in the introductory statement hereto.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.
 
“Pledged Debt” has the meaning specified in Section 1.1 of the Security
Agreement.
 
“Pledged Equity Interests” has the meaning specified in Section 1.1 of the
Security Agreement.
 
“Prepayment Date” means (i) the date that is 30 days after the Interim Order
Entry Date if the Final Order has not been entered by the Bankruptcy Court prior
to such date (provided, however, that such date shall be 45 days after the
Interim Order Entry Date if entry of the Final Order is delayed by any
requirements as a result of an evidentiary hearing or similar hearing or process
associated with objections being made to the entry of the Interim Order or the
Final Order) or (ii) such later date as approved by the Required Lenders.
 
 
31

--------------------------------------------------------------------------------

 
 
 
“Pre-Petition Debt” means, collectively, the Indebtedness and any and all claims
(as such term is defined in Section 101(5) of the Bankruptcy Code) of each
Debtor outstanding and unpaid on the date on the Petition Date, or such later
date on which such Person becomes a Debtor by commencing a Case.
 
“Pre-Petition Letters of Credit” mean, collectively, the letters of credit
issued under the Existing Credit Agreement prior to the Petition Date.
 
“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any (i)
Pre-Petition Debt, (ii) “critical or foreign vendor payments” or (iii) trade
payables (including, without limitation, in respect of reclamation claims), or
other pre-petition claims against any Debtor.
 
“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.
 
“Properties” means the facilities and properties currently or formerly owned,
leased or operated by the Borrower or any of its Subsidiaries.
 
“Public Lender” has the meaning specified in Section 10.03(e).
 
“Qualified Cash” means unrestricted cash or Cash Equivalents of the Loan Parties
that are subject to the valid, enforceable and first priority perfected security
interest of the Administrative Agent, and which cash and Cash Equivalents are
not subject to any other Lien or claim, except to the extent that the holder of
any of the same has entered into an intercreditor agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (other than customary Liens or rights of setoff of the
institution maintaining such accounts permitted hereunder solely in its capacity
as a depository, provided, that, for purposes of the amount of Qualified Cash
included in the calculation of Borrowing Base, such amount may be reduced, at
the Administrative Agent’s option, by any obligations owing to such institution
and Borrowers shall provide such information with respect to such obligations as
the Administrative Agent may from time to time request).
 
“Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably” means, with respect to any (i) Revolving Lender, the
percentage obtained by dividing (a) the Revolving Credit Commitment of such
Revolving Lender by (b) the aggregate Revolving Credit Commitments of all
Revolving Lenders (or, at any time after the Termination Date, the percentage
obtained by dividing the aggregate outstanding principal balance of the Total
Revolving Credit Outstandings owing to such Revolving Credit Lender by the
aggregate outstanding principal balance of the Total Revolving Credit
Outstandings owing to all Revolving Lenders) or (ii) Term Lender, the percentage
obtained by dividing (a) the principal amount of such Term Lender’s Loans by (b)
the aggregate Term Loans of all Term Lenders.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any Person, whether by lease,
license or other means, together with, in each case, all
 
 
32

--------------------------------------------------------------------------------

 
 
improvements, fixtures, easements, hereditaments, permits and appurtenances
relating thereto, and including, with respect to the Loan Parties, all property
listed on Schedule 5.08(a) and Schedule 5.08(b).
 
“Real Property Lease” means any lease, license, letting, concession, occupancy
agreement, sublease, easement or right of way to which such Person is a party
and is granted a possessory interest in or a right to use or occupy all or any
portion of the Real Property (including, without limitation, the right to
extract minerals from any portion of Real Property not owned in fee by such
Person) and every amendment or modification thereof including with respect to
the Loan Parties, without limitation, the leases with respect to Real Property
and other property listed on Schedule 5.08(b) and any Contractual Obligation
with respect to any of the foregoing.
 
“Reclamation” means the reclamation and restoration of land, water and any
future, current, abandoned or former mines, and of any other Environment
affected by such mines, as required pursuant to SMCRA, any other Environmental
Law or any Environmental Permit.
 
“Register” has the meaning specified in Section 12.06(c).
 
“Related Documents” means the Separation Agreement, the Tax Separation Agreement
and the Liability Assumption Agreements.
 
“Related Obligations” has the meaning specified in Section 10.10.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, members, partners, directors, officers, employees,
agents, fund managers and advisors.
 
“Reorganization Plan” means a liquidation plan or plan of reorganization in any
or all of the Cases of the Debtors.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Borrowing Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.
 
“Required Lenders” means, as of any date of determination, Lenders holding (i)
more than 50% of the sum of (a) the Total Revolving Credit Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition) and (b) the aggregate unused Revolving Commitments and (ii)
more than 50% of the sum of (a) the Outstanding Amount of Term Loans and (b) the
aggregate unused Term Commitments; provided, in each case, that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
 
33

--------------------------------------------------------------------------------

 
 
 
“Required Revolving Lenders” means at any time Lenders that would constitute the
Required Lenders without giving regard to clause (ii) of the definition thereof.
 
“Required Term Lenders” means at any time Lenders that would constitute the
Required Lenders without giving regard to clause (i) of the definition thereof.
 
“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Reserves” means, at any time of determination, (a) any Eligibility Reserves and
(b) such other reserves as determined from time to time in the reasonable
discretion of the Administrative Agent.
 
“Responsible Officer” means the chief executive officer, president, or any vice
president of the Borrower or, with respect to financial matters, the chief
financial officer or treasurer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Lenders
pursuant to Section 2.01(a).
 
“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(a)
and (b) purchase participations in L/C Obligations, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth under the
caption “Revolving Credit Commitment” opposite such Lender’s name on Schedule
2.01(a), or, as the case may be, opposite such caption in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.  The aggregate amount of the Revolving Credit Commitments as of the
Closing Date is $125,000,000.
 
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.10(a).
 
“Revolving Credit Facility” has the meaning specified in the introductory
statement.
 
“Revolving Credit Facility Collateral” has the meaning specified in the Security
Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
 
“Revolving Credit Facility Collateral Account” means the account established by,
and under the sole dominion and control of, the Administrative Agent maintained
with the Administrative Agent and designated as the “Patriot Revolving Credit
Facility Collateral Account”.
 
“Revolving Credit Facility Obligations” means all advances to, and debts,
liabilities and obligations of, any Loan Party arising under any Loan Document
or otherwise with respect to any Revolving Credit Loan, Revolving Credit
Commitment or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01.
 
“Revolving Lender” means, at any time, a Lender that has a Revolving Credit
Commitment or Revolving Credit Loan at such time.
 
“Revolving Secured Parties” means , collectively, the Administrative Agent (to
the extent of any Secured Revolving Obligations owing to the Administrative
Agent), the Revolving Lenders, each L/C Issuer (to the extent of any Secured L/C
Obligations owing to such L/C Issuer), the Hedge Banks, the Cash Management
Banks, and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 10.08.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Out Agent” means Bank of America, N.A., in its capacity as
administrative agent under the Second Out Facility, or any successor
administrative agent.
 
“Second Out Facility” means that certain Amended and Restated Superpriority
Secured Debtor-in-Possession Credit Agreement, dated as of the date hereof,
among the Borrower, the lenders party thereto from time to time, and the Second
Out Agent.
 
“Second Out Obligations” means the “Obligations” as defined in the Second Out
Facility.
 
“Second Out Secured Parties” means the “Secured Parties” as defined in the
Second Out Facility.
 
“Secured Agreement” means any Secured Cash Management Agreement or Secured Hedge
Agreement.
 
“Secured Cash Management Agreement” means (i) any Cash Management Agreement that
is entered into by and between the Borrower and any Cash Management Bank to the
extent designated as such by the Borrower and such Cash Management Bank in
writing to the Administrative Agent from time to time in accordance with Section
12.16 and (ii) each Existing
 
 
35

--------------------------------------------------------------------------------

 
 
Secured Agreement listed on Schedule 1.01(b) as an “Existing Secured Cash
Management Agreement”
 
“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower and any Hedge Bank to the extent
designated as such by the Borrower and such Hedge Bank in writing to the
Administrative Agent from time to time in accordance with Section 12.16 and (ii)
each Existing Secured Agreement listed on Schedule 1.01(b) as an “Existing
Secured Hedge Agreement”.
 
“Secured Parties” means, collectively, the Revolving Secured Parties and the
Term Secured Parties and any other Persons the Obligations owing to which are or
are purported to be secured by the Collateral under the terms of the Collateral
Documents, and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 10.08.
 
“Secured Revolving Obligations” means, collectively with respect to each Loan
Party, all Revolving Credit Facility Obligations and all Related Obligations.
 
“Secured Term Obligations” means, collectively with respect to each Loan Party,
all Term Facility Obligations.
 
“Securities Account” has the meaning specified in the UCC.
 
“Security Agreement” means that certain Debtor-in-Possession Pledge and Security
and Intercreditor Agreement dated as of the date hereof, by and among the
Administrative Agent and each of the Grantors party thereto, substantially in
the form of Exhibit H, as amended, restated, supplemented or otherwise modified
from time to time.
 
“Separation Agreement” means the Separation Agreement, Plan of Reorganization
and Distribution, dated as of October 22, 2007, between Peabody and the
Borrower.
 
“Similar Business” means coal production, coal mining, coal gasification, coal
liquifaction, other BTU conversions, coal brokering, coal transportation, mine
development, coal supply contract restructurings, ash disposal, environmental
remediation, Reclamation, coal and coal bed methane exploration, production,
marketing, transportation and distribution and other related businesses, and
activities of the Borrower and its Subsidiaries as of the date hereof and any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.
 
“Single Class Default” means an Event of Default resulting from a failure to
perform the covenants set forth in Section 6.02(l), as to which the applicable
Class of Lenders is the Revolving Lenders.
 
“SMCRA” means the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C.
§§1201 et seq., as amended.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than
 
 
36

--------------------------------------------------------------------------------

 
 
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, directly, or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Subsidiary Guarantor” has the meaning specified in the introductory paragraph
hereto.
 
“Subsidiary Guarantor Obligations” mean, with respect to any Subsidiary
Guarantor, the collective reference to (i) the Obligations and (ii) all
obligations and liabilities of such Subsidiary Guarantor which may arise under
or in connection with this Agreement or any other Loan Document to which such
Subsidiary Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent and counsel to the Lenders that are required to be
paid by such Subsidiary Guarantor pursuant to the terms of this Agreement or any
other Loan Document).
 
“Supermajority Revolving Lenders” means, as of any date of determination,
Lenders holding more than 75% of the sum of the Total Revolving Credit
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition) and the aggregate unused Revolving Commitments;
provided that the unused Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Revolving Lenders.
 
“Superpriority Claim” means a claim against any Debtor in any of the Cases which
is an administrative expense claim having priority over any and all
administrative expenses, diminution claims and all other claims against the
Debtors, now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expenses of the kind specified in
sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all
administrative expenses or other claims arising under sections 105, 326, 328,
330, 331, 365, 503(b), 506(c) (subject only to and effective upon entry of the
Final Order), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code.
 
“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any valid netting agreement relating to
such Swap Contracts, (a) for any date on or after the date such Swap Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date
 
 
37

--------------------------------------------------------------------------------

 
 
prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Syndication Agent” means Barclays Bank PLC, as syndication agent under the Loan
Documents.
 
“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.
 
“Tax Separation Agreement” means that Tax Separation Agreement, dated as of
October 22, 2007, between Peabody and the Borrower.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01(b).
 
“Term Commitment” means, as to each Term Lender, the obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in the amount set forth under
the caption “Term Commitment” opposite such Lender’s name on Schedule 2.01(b),
or, as the case may be, opposite such caption in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  As
of the Closing Date, the aggregate amount of the Term Commitments is
$375,000,000.
 
“Term Commitment Fee” has the meaning specified in Section 2.10(b).
 
“Term Facility” has the meaning specified in the introductory statement.
 
“Term Facility Collateral” has the meaning specified in the Security Agreement.
 
“Term Cash Collateral Account” means the account established by, and under the
sole dominion and control of, the Administrative Agent maintained with the
Administrative Agent and designated as the “Patriot Term Cash Collateral
Account”.
 
“Term Facility Obligations” means all advances to, and debts, liabilities and
obligations of, any Loan Party arising under any Loan Document or otherwise with
respect to any Term Loan or Term Commitment, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising.
 
 
38

--------------------------------------------------------------------------------

 
 
“Term Lender” means, at any time, a Lender with an outstanding Term Loan or a
Term Commitment at such time.
 
“Term Loan” has the meaning specified in Section 2.01(b).
 
“Term Secured Parties” means, collectively, the Administrative Agent (to the
extent of any Term Facility Obligations owing to the Administrative Agent), the
Term Lenders, and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 10.08.
 
“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date of
termination of the Commitments pursuant to Section 2.06, (iii) the date of
termination of the Commitment of each Lender and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 9.02, (iv) the
Prepayment Date, (v) the Consummation Date and (vi) the date of dismissal of the
Cases by the Bankruptcy Court.
 
“Threshold Amount” means $10,000,000.
 
“Total L/C Obligations” means the aggregate Outstanding Amount of all L/C
Obligations.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans,
Revolving Credit Loans and L/C Obligations.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.
 
“Total L/C Obligations” means the aggregate Outstanding Amount of all L/C
Obligations.
 
 “Transaction” means, collectively, the entering into by the Loan Parties of the
Loan Documents to which they are a party and the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.
 
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
 
 
39

--------------------------------------------------------------------------------

 
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.04(d)(i).
 
“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or any of its
Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrower and its Subsidiaries.
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
Section 1.02. Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section 1.03. Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial
 
 
40

--------------------------------------------------------------------------------

 
 
data (including financial ratios and other financial calculations) required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)  Changes in GAAP.  If at any time any Accounting Change or any other change
as permitted by Section 7.15 would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such Accounting Change as if such Accounting
Change has not been made; provided, that until so amended, all financial
covenants, standards, and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.
 
Section 1.04. Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 1.05. Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
Section 1.06. Reserves.  When any Reserve is to be established or a change in
any amount, percentage, reserve, eligibility criteria or other item in the
definitions of the terms “Borrowing Base” and “Eligible Receivables” is to be
determined in each case in the Administrative Agent’s “reasonable discretion”,
such Reserve shall be implemented or such change shall become effective on the
Business Day immediately following delivery of a written notice thereof to the
Borrower, or immediately, without prior written notice, if such change is a
result of a mathematical calculation and during the continuance of a Default.
 
ARTICLE 2
The Commitments and Credit Extensions
 
Section 2.01. The Loans.  (a)  Revolving Credit Loans.  Subject to the terms and
conditions set forth herein and in the Orders, each Revolving Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Maximum Revolving Credit and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Revolving Credit
Commitment.  Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof and in the
 
 
41

--------------------------------------------------------------------------------

 
 
Orders, the Borrower may borrow under this Section 2.01(a), prepay under Section
2.06, and reborrow under this Section 2.01(a). Revolving Credit Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. In no
event shall the Total Revolving Credit Outstandings plus the Term Loans exceed
the amount authorized by the Bankruptcy Court in the Orders.
 
(b)  Term Loans.  Subject to the terms and conditions set forth herein and in
the Orders, each Term Lender severally agrees to make loans (each such loan, a
“Term Loan”) to the Borrower from time to time, on any Business Day on or after
the Closing Date and prior to the date that is two Business Days following the
Final Order Entry Date in two draws, in an aggregate principal amount not to
exceed the amount of such Lender’s Term Commitment.  For the avoidance of doubt,
any unused Term Commitments shall terminate on the earlier of (i) the second
Term Borrowing hereunder and (ii) the date that is two Business Days following
the Final Order Entry Date (or if earlier, the Termination Date).  The Term
Borrowing shall be in an aggregate amount of $100,000,000 or an integral
multiple of $50,000,000 in excess thereof and shall consist of Term Loans of the
same Type made on the same day by the Term Lenders ratably according to their
respective Term Commitments; provided, that (x) the First Term Borrowing shall
be in the amount authorized by the Bankruptcy Court in the Interim Order but in
no event more than $250,000,000 and (y) the second Term Borrowing shall be in an
amount equal to the difference between (i) the lesser of (A) the full amount
authorized by the Bankruptcy Court in the Final Order and (B) the aggregate
amount of Term Commitments and (ii) the amount of the first Term
Borrowing.  Term Loans prepaid or repaid may not be reborrowed.  Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
 
Section 2.02.  Borrowings, Conversions and Continuations of Loans.  (a)   Each
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans, and (ii) one Business Day prior to the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three, or six months, the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, the Administrative Agent shall notify
the Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Notice
or Notice of Conversion or Continuation, as applicable, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Except
as provided in Sections 2.04(d), each Borrowing of or conversion to Base Rate
Loans shall be in a principal
 
 
42

--------------------------------------------------------------------------------

 
 
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Borrowing Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Revolving Credit Borrowing, a Term Borrowing, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, (iv) the Type of Loans to be borrowed and (v) the duration of the
Interest Period with respect thereto, if applicable. Each Notice of Continuation
or Conversion (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a conversion of Revolving Credit Loans from one Type to
the other, a conversion of Term Loans from one Type to the other, a continuation
of Revolving Credit Loans that are Eurocurrency Rate Loans, or a continuation of
Term Loans that are Eurocurrency Rate Loans, and (ii) specifying (A) the amount
and Type of Loan being converted or continued, (B) in the case of a conversion
to or a continuation of Eurocurrency Rate Loans, the applicable Interest Period
and (C) in the case of a conversion, the date of such conversion.  If the
Borrower fails to specify a Type of Loan in a Borrowing Notice or if the
Borrower fails to give a timely Notice of Conversion or Continuation with
respect to Eurocurrency Rate Loans, then the applicable Revolving Credit Loans
or Term Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Borrowing Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
 
(b)  Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Loan, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each such Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of any Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Borrowing
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Borrowing Notice with respect to a Revolving Credit Borrowing is given by the
Borrower, there are L/C Advances outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any Unreimbursed Amounts in respect thereof, and second, shall be made available
to the Borrower as provided above.
 
(c)  Unless the Lenders are compensated for any losses under Section 3.05, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans if the Required Lenders or the Administrative Agent so notify the
Borrower.
 
 
43

--------------------------------------------------------------------------------

 
 
(d)  The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Administrative Agent’s “prime rate” used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)  After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than (x) five (5) Interest Periods in effect under the Revolving
Credit Facility and (y) five (5) Interest Periods in effect under the Term
Facility.
 
Section 2.03.  L/C Cash Collateral Account.
 
(a)  Deposits in L/C Cash Collateral Account.  On any date on which the
Administrative Agent receives any payment from the Borrower to increase the L/C
Cash Collateral Deposit Amount, the Administrative Agent shall deposit in the
L/C Cash Collateral Account the amount of such payment;
 
(b)  Withdrawals from and Closing of L/C Cash Collateral Account.  Amounts on
deposit in the L/C Cash Collateral Account shall be withdrawn and distributed as
follows:
 
(i)  on any date on which any L/C Issuer is to be reimbursed by the Borrower for
any payment made by such L/C Issuer with respect to a Letter of Credit, the
Administrative Agent shall, unless the Borrower shall have so reimbursed such
L/C Issuer in cash in accordance with Section 2.04(d), withdraw from the L/C
Cash Collateral Account an amount equal to the amount of such payment, and make
such amount available to such L/C Issuer;
 
(ii)  upon receipt of the Borrower’s written withdrawal request not later than
1:00 p.m. on the requested withdrawal date (which shall be a Business Day), the
Administrative Agent shall withdraw from the L/C Cash Collateral Account the
amount requested by the Borrower and make such funds available to the Borrower;
provided that after giving effect to the withdrawal of such amount, the Total
Revolving Credit Outstandings shall not exceed the Maximum Revolving Credit; and
 
(iii)  upon the Termination Date and the expiration or cancellation of all
outstanding Letters of Credit (or cash collateralization thereof pursuant to
arrangements reasonably satisfactory to the Administrative Agent), the
Administrative Agent (x) shall withdraw from the L/C Cash Collateral Account the
aggregate amount then on deposit therein and apply such funds in accordance with
Section 9.03; and (y) shall close the L/C Cash Collateral Account.
 
(c)  Investment of L/C Cash Collateral Deposit Amount.  The Administrative Agent
shall, on behalf of the Borrower, invest the L/C Cash Collateral Deposit Amount
in Cash Equivalents or such other investments as the Administrative Agent and
the Borrower shall agree to from time to time.  The return earned on the L/C
Cash Collateral Deposit Amount will be
 
 
44

--------------------------------------------------------------------------------

 
 
deposited by the Administrative Agent in the L/C Cash Collateral Account.  No
Lender shall have any obligation under or in respect of the provisions of this
Section 2.03(c).
 
Section 2.04.  Letters of Credit.  (a)  The Letter of Credit
Commitment.  Subject to the terms and conditions set forth herein and in the
Orders, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.04, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Revolving Letters of Credit for the account of the
Borrower or any other Loan Party, and to amend or extend Revolving Letters of
Credit previously issued by it, in accordance with Section 2.04(c), and (2) to
honor drawings under the Revolving Letters of Credit; and (3) the Revolving
Lenders severally agree to participate in Revolving Letters of Credit issued for
the account of the Borrower or any other Loan Party and any drawings thereunder;
provided, that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the L/C Obligations outstanding with respect to such
Issuer shall not exceed such L/C Issuer’s L/C Sublimit, (x) the aggregate amount
of L/C Obligations shall not exceed the L/C Sublimit of all L/C Issuers taken as
a whole, (y) the Total Revolving Credit Outstandings shall not exceed the
Maximum Revolving Credit, and (z) the Outstanding Amount of the Revolving Credit
Loans of any Revolving Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Credit Commitment.  Each request by the Borrower or any other Loan
Party for the issuance or amendment of a Letter of Credit shall be deemed to be
a representation by the Borrower that (i) the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence
and (ii) such Letter of Credit will not extend, renew or replace any
Pre-Petition Letter of Credit.  Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Revolving Letters
of Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Revolving Letters of Credit to replace Revolving
Letters of Credit that have expired or that have been drawn upon and reimbursed.
 
(b)  (i)         No L/C Issuer shall issue any Letter of Credit if:
 
(A)  subject to Section 2.04(c)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the applicable L/C Issuer in its sole discretion and, in the
case of a Letter of Credit, the Required Revolving Lenders, have approved such
expiry date;
 
(B)  the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the applicable L/C Issuer in its sole
discretion and all the Revolving Lenders, have approved such expiry date; or
 
(C)  such Letter of Credit would extend, renew or replace any Pre-Petition
Letter of Credit.
 
(ii)  No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
 
 
45

--------------------------------------------------------------------------------

 
 
(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
 
(B)  the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;
 
(C)  except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;
 
(D)  such Letter of Credit is to be denominated in a currency other than
Dollars;
 
(E)  subject to Section 2.04(c)(iv), such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or
 
(F)   a default of any Revolving Lender’s obligations to fund under Section
2.04(d) exists or any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the applicable L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate such L/C Issuer’s
risk with respect to such Lender.
 
(iii)  No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would not have any obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(iv)  Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 10 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 10
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
 
 
46

--------------------------------------------------------------------------------

 
 
(v)  No L/C Issuer shall be required to issue documentary or “trade” Letters of
Credit (as opposed to “standby” Letters of Credit).
 
(c)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.  (i)  Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to an L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least four Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer:  (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
applicable L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
reasonably require.  Additionally, the Borrower shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
 
(ii)  Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 4 shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the applicable L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Letter of Credit.
 
 
47

--------------------------------------------------------------------------------

 
 
(iii)  If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Appropriate Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.01(a)), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the applicable L/C Issuer not to permit such extension.
 
(iv)  If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to the applicable L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Appropriate Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to reinstate all or a portion of
the stated amount thereof in accordance with the provisions of such Letter of
Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the applicable L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the applicable L/C Issuer shall not permit
such reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline from the Administrative Agent or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the applicable L/C Issuer not to
permit such reinstatement.
 
(v)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the
 
 
48

--------------------------------------------------------------------------------

 
 
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
 
(d)  Drawings and Reimbursements; Funding of Participations.  (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof.  The Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing on the date on which the Borrower receives notice of any payment by such
L/C Issuer under a Letter of Credit, provided that the Borrower receives notice
by 1:00 p.m., New York City time on such date, or on the next Business Day if
notice is not received by such time (each such date, an “Honor Date”).  If the
Borrower fails to so reimburse such L/C Issuer by the time set forth in the
preceding sentence, the applicable L/C Issuer shall promptly notify the
Administrative Agent of the Honor Date and the amount of the unreimbursed
drawing (the “Unreimbursed Amount”).  The Administrative Agent shall, in the
case of a payment under a Letter of Credit, promptly notify each Revolving
Lender thereof and of the amount of such Revolving Lender’s Applicable
Percentage thereof.  Any notice given by such L/C Issuer or the Administrative
Agent pursuant to this Section 2.04(d)(i) may be given by telephone if
immediately confirmed in writing; provided, that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
 
(ii)  Each Revolving Lender shall upon any notice pursuant to Section
2.04(d)(i) make funds available to the Administrative Agent for the account of
the applicable L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(d)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.
 
(iii)  With respect to any Unreimbursed Amount for a payment under a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at (A) the rate
applicable to Revolving Credit Loans that are Base Rate Loans from the Honor
Date to the date reimbursement is required pursuant to Section 2.04(d) (i) and
(B) thereafter, the Default Rate.  Each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.04(d)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.
 
(iv)  Until each Revolving Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.04(d) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
 
 
49

--------------------------------------------------------------------------------

 
 
Applicable Percentage of such amount shall be solely for the account of the
applicable L/C Issuer.
 
(v)  Each Revolving Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under
Revolving Letters of Credit, as contemplated by this Section 2.04(d), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.04(d) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Borrowing Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)  If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(d)
by the time specified in Section 2.04(d)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant L/C Advance in respect
of the relevant L/C Borrowing, as the case may be.  A certificate of the L/C
Issuer submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.04(d)(vi) shall be conclusive
absent manifest error.
 
(vii)  Unless the Borrower shall have notified the Administrative Agent and the
applicable L/C Issuer of its intent to reimburse any drawing on a Letter of
Credit in cash on or before the Honor Date (and shall have actually made such
reimbursement in cash to the L/C Issuer on such date), the Borrower’s obligation
to reimburse the L/C Issuer with respect to such drawing shall be satisfied by
funds withdrawn by the Administrative Agent from the L/C Cash Collateral Account
and transferred to the L/C Issuer in accordance with Section 2.03(b)(i) (and the
Borrower hereby irrevocably authorizes and instructs the Administrative Agent to
make such withdrawals and transfers).
 
(e)  Repayment of Participations.  (i)  At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Revolving Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.04(d), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the
 
 
50

--------------------------------------------------------------------------------

 
 
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)  If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.04(d) is required to be returned
under any of the circumstances described in Section 12.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(f)  Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each Unreimbursed Amount shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any Lender, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit, except to the extent
caused by the applicable L/C Issuer’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment;
 
(iv)  any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, so long as the L/C Issuer shall have
determined in the absence of gross negligence or willful misconduct, in good
faith and in accordance with the standard of care specified in the Uniform
Commercial Code of the State of New York, that the documents (including each
draft) delivered under such Letter of Credit in
 
 
51

--------------------------------------------------------------------------------

 
 
connection with such presentment appear on their face to be in conformity with
such Letter of Credit;
 
(v)  any payment made by the applicable L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
 
(vi)  any other action taken or omitted to be taken by the applicable L/C Issuer
under or in connection with any Letter of Credit or the related drafts or
documents, whether or not similar to any of the foregoing, that might, but for
this Section 2.04(g), constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(g)  Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  Notwithstanding anything to the contrary herein the
Borrower may have a claim against the applicable L/C Issuer, and the applicable
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the applicable L/C Issuer’s
willful misconduct or gross negligence as determined by a court of competent
jurisdiction in a final, non-appealable judgment.  In furtherance and not in
limitation of the foregoing, the applicable L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
applicable L/C Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
 
52

--------------------------------------------------------------------------------

 
 
(h)  Cash Collateral.  (i) Upon the request of the Administrative Agent, (A) if,
as of the Letter of Credit Expiration Date or the Termination Date, any L/C
Obligation for any reason remains outstanding or (B) if an Event of Default has
occurred and is continuing, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of such L/C Obligation.
 
(ii)  Sections 2.04 and 9.02(a)(iii) set forth certain additional requirements
to deliver cash collateral hereunder.  “Cash Collateralize” means to pledge to
the Administrative Agent and deposit in a Control Account, for the benefit of
the applicable L/C Issuer and the Revolving Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount of at least 103% of
the L/C Obligations pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer (which
documents are hereby consented to by the Revolving Lenders).  Derivatives of
such term have corresponding meanings.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash collateral shall be maintained
in the Cash Collateral Account.  If at any time the Administrative Agent
determines that any funds held in the Cash Collateral Account are subject to any
right or claim of any Person other than the Administrative Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited in
the Cash Collateral Account, an amount equal to the excess of (x) such aggregate
Outstanding Amount over (y) the total amount of funds, if any, then held in the
Cash Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit in the Cash Collateral Account, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse the L/C
Issuer for the amount of such drawing.
 
(i)  Applicability of ISP.  Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.
 
(j)  Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Revolving Credit Loans that are
Eurocurrency Rate Loans times the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05.  Letter of Credit Fees for Revolving
Letters of Credit shall be (i) computed on a monthly basis in arrears and (ii)
due and payable on the first Business Day after the end of each calendar month
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
 
 
53

--------------------------------------------------------------------------------

 
 
(k)  Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate of
0.25% per annum on the face amount drawn under each Letter of Credit, computed
on the daily amount available to be drawn under such Letter of Credit on a
monthly basis in arrears.  Such fronting fee shall be due and payable on the
first Business Day after the end of each calendar month in respect of the most
recently-ended monthly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(l)  Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(m) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
Section 2.05.  [Reserved].
 
Section 2.06. Prepayments.  (a)  Optional.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided, that (A) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Class(es) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Appropriate Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Any prepayment of a Term Loan may not be reborrowed.
 
 
54

--------------------------------------------------------------------------------

 
 
(b)  Mandatory.  (i) [Reserved.]
 
(ii)  If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition permitted by Section 7.05(a), (b), (c) or (k)) (A) which
results in the realization by such Person of Net Cash Proceeds that, when taken
in the aggregate with the Net Cash Proceeds of all other such Dispositions since
the Closing Date, exceed $5,000,000, the Borrower shall prepay an aggregate
principal amount of Loans equal to 50% of such excess Net Cash Proceeds or (B)
which results in the realization by such Person of Net Cash Proceeds that, when
taken in the aggregate with the Net Cash Proceeds of all other such Dispositions
since the Closing Date, exceed $100,000,000, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such excess Net Cash
Proceeds immediately upon receipt thereof by such Person (such prepayments to be
applied as set forth in clauses (v) and (vi) below), without, with respect to
Revolving Credit Loans, a corresponding permanent reduction in Revolving Credit
Commitments.
 
(iii)  Upon any Extraordinary Receipt received by or paid to or for the account
of the Borrower or any of its Subsidiaries, and not otherwise included in clause
(i) of this Section 2.06(b), the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (vi) below), without,
in respect of the Revolving Credit Loans, a corresponding permanent reduction in
Revolving Credit Commitments; provided, however, that at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of receipt of such cash proceeds), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary may apply within 90
days after the receipt of such cash proceeds to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received or reinvest in other operating assets; and provided, further, however,
that any cash proceeds not so applied shall be applied to the prepayment of the
Loans as set forth in this Section 2.06(b)(iii) at the end of such 90 day
period.
 
(iv)  If, at any time, the Total Revolving Credit Outstandings at such time
exceed the Maximum Revolving Credit, then, within one Business, the Borrower
shall prepay Revolving Credit Loans and/or the Borrower shall Cash Collateralize
the L/C Obligations (including by depositing funds in the L/C Cash Collateral
Account pursuant to Section 2.03(a)) in an aggregate amount sufficient to reduce
the amount of Total Revolving Credit Outstandings as of such date of payment to
an amount less than or equal to the Maximum Revolving Credit; provided, however,
that, subject to the provisions of Section 2.04(h)(ii), the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(b)(iv) unless after the prepayment in full of the Revolving Credit Loans
the Total Revolving Credit Outstandings exceed the Maximum Revolving Credit
above at such time.
 
(v)  Prepayments of the Facilities made pursuant to this Section 2.06(b) in
respect of Net Cash Proceeds of Term Facility Collateral first, shall be applied
ratably to the outstanding Term Loans, second, shall be applied to the Second
Out Obligations
 
 
55

--------------------------------------------------------------------------------

 
 
pursuant to Section 10.09(b) of the Security Agreement, third, shall be applied
to the L/C Borrowings, fourth, shall be applied ratably to the outstanding
Revolving Credit Loans, and fifth, shall be used to Cash Collateralize the
remaining L/C Obligations; provided, that if such prepayment results from a
Disposition of all or substantially all of the assets of the Loan Parties taken
as a whole then such prepayments shall be applied pursuant to Section
10.09(a)(ii) of the Security Agreement.
 
(vi)  Prepayments of the Facilities made pursuant to this Section 2.06(b) in
respect of Net Cash Proceeds of Revolving Credit Facility Collateral first,
shall be applied to the L/C Borrowings, second, shall be applied ratably to the
outstanding Revolving Credit Loans, third, shall be used to Cash Collateralize
the remaining L/C Obligations, fourth shall be applied ratably to the
outstanding Term Loans and fifth, shall be applied to the Second Out Obligations
pursuant to Section 10.09(c) of the Security Agreement.
 
(vii)  In the case of prepayments of the Facilities required pursuant to clause
(i), (ii) or (iii) of this Section 2.06(b), the amount remaining, if any, after
the prepayment in full of all L/C Borrowings, Revolving Credit Loans, Term Loans
and Second Out Obligations outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrower for use in the ordinary course of its business.  Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held in the
Cash Collateral Account shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Lenders, as applicable.
 
Section 2.07.  Termination or Reduction of Commitments.  (a)  The Borrower may,
upon notice to the Administrative Agent, terminate, or from time to time
permanently reduce, the Revolving Credit Commitments; provided, that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the aggregate Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Maximum Revolving Credit.  The
Administrative Agent will promptly notify the Appropriate Lenders of any such
notice of termination or reduction of the aggregate Revolving Credit
Commitments.  Any reduction of the aggregate Revolving Credit Commitments shall
be applied to the Revolving Credit Commitment of each Revolving Lender according
to its Applicable Percentage.  All Commitments shall terminate on July 13, 2012
if the Closing Date has not occurred by such date.
 
(b)  [Reserved].
 
(c)  Payment of Fees.  All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.
 
 
56

--------------------------------------------------------------------------------

 
 
Section 2.08.  Repayment of Loans.
 
(a)  Revolving Credit Loans.  The Borrower shall repay to the Revolving Lenders
on the Termination Date the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.
 
(b)  [Reserved].
 
(c)  Term Loans.  The Borrower shall repay the Term Lenders on the Termination
Date the aggregate principal amount of all Term Loans outstanding on such date.
 
Section 2.09.  Interest.  (a)  Subject to the provisions of Section 2.09(b),
 
(i)  Each Revolving Credit Loan that is (A) a Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate and (B) a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate;
 
(ii)  [Reserved].
 
(iii)  Each Term Loan that is (A) a Eurocurrency Rate Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate and (B) a Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
 
(b)  (i)    If any amount of principal or interest of any Loan (or any other
Obligation) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
 
(ii)  Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iii)  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.
 
 
57

--------------------------------------------------------------------------------

 
 
Section 2.10.  Fees.  In addition to certain fees described in Sections 2.04(j)
and (k):
 
(a)  Revolving Credit Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, a commitment fee (the “Revolving Credit Commitment
Fee”) equal to the Applicable Rate times the actual daily amount by which the
aggregate Revolving Credit Commitments of all Revolving Lenders exceed the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations.  The Revolving Credit Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article 4 is not met, and shall be due and payable
monthly in arrears on the last Business Day of each month, commencing with the
first such date to occur after the Closing Date, and on the Termination Date.
 
(b)  Term Commitment Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Term Lender in accordance with its Applicable
Percentage, a commitment fee (the “Term Commitment Fee”) equal to the Applicable
Rate times the actual daily amount by which the aggregate Term Commitments of
all Term Lenders exceed the Outstanding Amount of Term Loans.  The commitment
fee shall accrue at all times from and including the Closing Date to but not
including the earlier of (i) the Termination Date and (ii) the date of
termination of the Term Commitments pursuant to Section 2.01(b), including at
any time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable monthly in arrears and on the second and final Term
Borrowing, the date that is two Business Days following the Final Order Entry
Date, and on the Termination Date.
 
(c)  Extension Fee.  If the Borrower elects, subject to the occurrence of the
Extension Date, to extend the Maturity Date of the Facilities, the Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, an extension fee (the “Extension
Fee”) equal to 0.50% of the aggregate Revolving Credit Commitments and Term
Loans of all Lenders outstanding on the Extension Date.
 
(d)  Upfront Fee.  The Borrower shall pay to the Administrative Agent, for the
account of each Lender, fees in the amounts and at the times specified in the
Fee Letter.
 
(e)  Other Fees.  The Borrower shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
(f)  Defaulting Lender Fees.  Notwithstanding anything herein to the contrary,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to clauses
(a), (b) and (c) above (without prejudice to the rights of the Non-Defaulting
Lenders in respect of such fees); provided, that (i) to the extent that a
Ratable Portion of the L/C Obligations of such Defaulting Lender is reallocated
to the Non-Defaulting Lenders pursuant to Section 2.15(a), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Credit Commitments, and (ii) to the
extent that all or any portion of such L/C Obligations cannot
 
 
58

--------------------------------------------------------------------------------

 
 
be so reallocated, such fees will instead accrue for the benefit of and be
payable to the applicable L/C Issuer.
 
Section 2.11.  Computation of Interest and Fees.  (a)  All computations of
interest for Base Rate Loans (other than Loans bearing interest at the Base Rate
based on clause (c) of the definition thereof) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided, that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.13(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
(b)  [Reserved].
 
Section 2.12.  Evidence of Debt.  (a)  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to the
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
 
(b)  In addition to the accounts and records referred to in Section 2.12(a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Revolving Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
Section 2.13.  Payments Generally; Administrative Agent’s Clawback.  (a)  
General.  All payments to be made by the Borrower or the other Loan Parties
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower or the other Loan Parties hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The
 
 
59

--------------------------------------------------------------------------------

 
 
Administrative Agent will promptly distribute to each Appropriate Lender its
ratable share of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
 
(b)  (i)    Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(ii)  Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Appropriate Lenders or the applicable L/C Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to such Lenders or the L/C Issuer, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
 
 
60

--------------------------------------------------------------------------------

 
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.13(b) shall be conclusive, absent
manifest error.
 
(c)  Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article 2, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d)  Obligations of Lenders Several.  The obligations of (i) the Revolving
Lenders hereunder to make Revolving Credit Loans and to fund participations in
Letters of Credit, (ii) the Term Lenders hereunder to make Term Loans, and (iii)
all Lenders hereunder to make payments pursuant to Section 12.04(c) are several
and not joint.  The failure of (x) any Revolving Lender to make any Revolving
Credit Loan or to fund any such participation, (y) any Term Lender to make any
Term Loan, or (z) any Lender to make payment under Section 12.04(c) on any date
required hereunder shall not relieve any other Appropriate Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Appropriate Lender to do so.
 
(e)  Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
Section 2.14.  Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Appropriate Lenders hereunder and under the other Loan Documents
at such time) of payments on account of the Obligations due and payable to all
Appropriate Lenders hereunder and under the other Loan Documents at such time
obtained by all Appropriate Lenders at such time or (b) Obligations owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations owing (but not due and payable) to such Lender at
such time to (i) the aggregate amount of the Obligations owing (but not due and
payable) to all Appropriate Lenders hereunder and under the other Loan Parties
at such time) of payment on account of the Obligations owing (but not due and
payable) to all Appropriate Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Appropriate Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and/or, if applicable, subparticipations in L/C Obligations of the
other Appropriate Lenders, or make such other adjustments as shall be equitable,
so that the benefit of all such payments shall be shared by the Appropriate
Lenders ratably in accordance with the aggregate amount of
 
 
61

--------------------------------------------------------------------------------

 
 
Obligations then due and payable to the Appropriate Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided, that:
 
(ii)  if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(iii)  the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Credit
Loans, subparticipations in L/C Obligations, or Term Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply), or (C) any payments pursuant to the
Fee Letters.
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
Section 2.15.  Defaulting Lender.
 
(a)  Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i)  Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders; and
 
(ii)  Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.04(h); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released
 
 
62

--------------------------------------------------------------------------------

 
 
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.04(h); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
clause (iv) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
 
(iii)  [Reserved].
 
(iv)  Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation..
 
(v)  Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
 
 
63

--------------------------------------------------------------------------------

 
 
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.14(a)(ii).
 
(b)  Defaulting Lender Cure.  If the Borrower, the Administrative Agent and L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
(c)  New Letters of Credit.  So long as any Lender is a Defaulting Lender, no
L/C Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
 
Section 2.16.  Priority and Liens.  (a)   The Borrower hereby covenants and
agrees that upon the entry of an Interim Order (and when applicable, the Final
Order):
 
(i)  the Obligations pursuant to Section 364(c)(1) of the Bankruptcy Code, shall
at all times constitute an allowed Superpriority Claim in the Cases subject only
to the Carve-Out;
 
(ii)  subject to the terms of the Orders and the Security Agreement, the
Revolving Credit Obligations, pursuant to Section 364 of the Bankruptcy Code,
shall at all times be secured by a valid, binding, continuing, enforceable
perfected (A) first priority Lien on all of the Revolving Credit Facility
Collateral of each Loan Party and (B) first priority Lien (on a pari passu basis
with the Liens described in clause (iii) below and with the Liens securing the
Second Out Obligations) on all of the Term Facility Collateral of each Loan
Party subject, in each case, to the Carve-Out; provided that amounts in the Cash
Collateral Account shall not be subject to the Carve-Out;
 
(iii)  subject to the terms of the Orders and the Security Agreement, the Term
Facility Obligations pursuant to Section 364 of the Bankruptcy Code, shall at
all times be secured by a valid, binding, continuing, enforceable perfected (A)
first priority Lien (on a pari passu basis with the Liens described in clause
(ii) above and with the Liens securing the Second Out Obligations) on all of the
Term Facility Collateral of each Loan Party and (B) junior Lien (on a pari passu
basis with the Liens securing the Second Out Obligations), subject only to the
Lien described in clause (ii) above, on all of the
 
 
64

--------------------------------------------------------------------------------

 
 
Revolving Credit Facility Collateral of each Loan Party subject, in each case,
to the Carve-Out;
 
(b)  [Reserved].
 
(c)  The relative priorities of the Liens described in this Section 2.16 with
respect to the Revolving Credit Facility Collateral of the Debtors and the Term
Facility Collateral of the Debtors shall be as set forth in the Interim Order
(and, when entered, the Final Order) and Section 10 of the Security
Agreement.  All of the Liens described in this Section 2.16 shall be effective
and perfected upon entry of the Interim Order without the necessity of the
execution, recordation of filings by the Debtors of mortgages, security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Administrative Agent of,
or over, any Collateral, as set forth in the Interim Order.
 
(d)  Notwithstanding anything to the contrary herein, not more than 65% of the
voting equity interests of any CFC shall be pledged in favor of any Lender or
the Administrative Agent.
 
Section 2.17.  No Discharge; Survival of Claims.  The Borrower agrees that to
the extent that its obligations under the Loan Documents have not been satisfied
in full in cash, (i) its obligations under the Loan Documents shall not be
discharged by the entry of an order confirming a Reorganization Plan (and the
Borrower, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and (ii) the Superpriority Claim granted to the
Administrative Agent and the Lenders pursuant to the Orders and the Liens
granted to the Administrative Agent and the Lenders pursuant to the Orders shall
not be affected in any manner by the entry of an order confirming a
Reorganization Plan.
 
ARTICLE 3
Taxes, Yield Protection and Illegality
 
Section 3.01.  Taxes.  (a)   Payments Free of Taxes.  Any and all payments by or
on behalf of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided, that if the Borrower or other Person making
payments on behalf of the Borrower shall be required by applicable law to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions including deductions applicable to additional sums payable under this
Section 3.01(a) (after payment of all Indemnified Taxes and Other Taxes) the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower or other Person shall make such deductions and (iii) the
Borrower or other Person shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)  Payment of Other Taxes by the Borrower.  Without limiting the provisions of
Section 3.01(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
 
65

--------------------------------------------------------------------------------

 
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer or any of their respective Affiliates, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.
 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Status of Lenders.  Each Lender that is a “U.S. Person” as defined in
section 7701(a)(30) of the Code that has not otherwise established to the
reasonable satisfaction of the Borrower and Administrative Agent (or, in the
case of a Participant purchasing its participation from a Foreign Lender, to the
Lender from which the related participation shall have been purchased) that it
is an exempt recipient (as defined in section 6049(b)(4) of the Code and the
regulations thereunder) shall deliver to the Borrower and Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the reasonable request of the Borrower or Administrative Agent), two duly
completed and executed copies of Internal Revenue Service Form W-9.
 
Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), two copies of whichever of the following is applicable or any subsequent
version thereof or successor thereto:
 
(i)  duly completed and executed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)  duly completed and executed copies of Internal Revenue Service Form W-8ECI
relating to all payments to be received by such Foreign Lender hereunder or
under any other Loan Document,
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the
 
 
66

--------------------------------------------------------------------------------

 
 
meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
In the event that, pursuant to Section 12.06(d), a Participant is claiming the
benefits of this Section 3.01, such Participant shall provide the forms required
above to the Lender from which the related participation was purchased, and if
such Lender is a Foreign Lender, such Lender shall, promptly upon receipt
thereof (but in no event later than the next scheduled payment under this
Agreement) forward such documentation to the Borrower and the Administrative
Agent, together with such additional forms as are required by law.
 
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Effective Date, and in a
timely fashion thereafter (including upon the expiration or obsolescence of any
such forms or documents and promptly after the occurrence of any event requiring
a change from the most recent forms previously delivered), such other documents
and forms as would reduce or avoid any Indemnified Taxes in respect of all
payments to be made to such Lender outside of the U.S. pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction; provided, that in such Lender’s reasonable
judgment such documentation or forms would not materially prejudice such
Lender.  Each Lender shall promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction.  Notwithstanding any other provision of this Section
3.01(e), a Lender shall not be required to deliver any form, document or other
information pursuant to this Section 3.01(e) that such Lender is not legally
able to deliver.
 
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
 
 
67

--------------------------------------------------------------------------------

 
 
(f)  Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
any L/C Issuer receives a refund with respect to Indemnified Taxes or Other
Taxes paid by the Borrower, which in the sole discretion and good faith judgment
of the Administrative Agent, any Lender or any L/C Issuer is allocable to such
payment, it shall promptly pay such refund (but only to the extent of the
Indemnified Taxes or Other Taxes paid by the Borrower giving rise to such
refund) to the Borrower, net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such L/C Issuer incurred in obtaining such refund
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, such Lender or such L/C Issuer in good faith and in
its sole discretion, and as will leave the Administrative Agent, such Lender or
such L/C Issuer in no worse position than it would be in if no such Indemnified
Taxes or Other Taxes had been imposed and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower agrees to promptly return such
amount (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority), net of any reasonable incremental additional costs, to
the applicable Administrative Agent, the Lender or the L/C Issuer, as the case
may be, if it receives notice from the applicable Administrative Agent, Lender
or L/C Issuer that such Administrative Agent, Lender or L/C Issuer is required
to repay such refund.  This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
Section 3.02.  Illegality.  If any Lender determines that as a result of any
Change in Law it becomes unlawful, or that any Governmental Authority asserts
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.
 
Section  3.03. Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan, or (b) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain
 
 
68

--------------------------------------------------------------------------------

 
 
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
Section 3.04.  Increased Costs; Reserves on Eurocurrency Rate
Loans.  (a)  Increased Costs Generally.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate contemplated
by Section 3.04(e)) or any L/C Issuer; or
 
(ii)  impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered;
provided, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different Eurocurrency Rate lending office if the making of such
designation would allow the Lender or its Eurocurrency Rate lending office to
continue to perform its obligation to make Eurocurrency Rate Loans or to
continue to fund or maintain Eurocurrency Rate Loans and avoid the need for, or
reduce the amount of, such increased cost.
 
(b)  Capital Requirements.  If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has the effect of reducing the rate of return on
such Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or
such L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time, after submission to
 
 
69

--------------------------------------------------------------------------------

 
 
the Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower will pay to such Lender or such L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or such
L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
 
(c)  Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing the basis therefore and
showing the calculation thereof in reasonable detail, and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 30 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided, that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 90-days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)  Additional Reserve Requirements.  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender describing the basis
therefor and showing the calculation thereof in reasonable detail.  If a Lender
fails to give notice 10 Business Days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable within 30 days
from receipt of such notice.
 
Section 3.05.  Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such
 
 
70

--------------------------------------------------------------------------------

 
 
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
 
(a)  any conversion, payment or prepayment of any Eurocurrency Rate Loan, and
any conversion of a Base Rate Loan to a Eurocurrency Rate Loan, on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);
 
(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, or continue any Eurocurrency Rate
Loan, or to convert a Base Rate Loan to a Eurocurrency Rate Loan, on the date or
in the amount notified by the Borrower; or
 
(c)  any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 12.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of
anticipated profits.  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
 
Section 3.06.  Mitigation Obligations; Replacement of Lenders.  (a)  Designation
of a Different Lending Office.  If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, the Administrative Agent or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
3.04, if the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, if any Lender gives a notice pursuant to Section 3.02 or if any Lender is
at such time a Defaulting Lender, then the Borrower may replace such Lender in
accordance with Section 12.13.
 
 
71

--------------------------------------------------------------------------------

 
 
 
Section 3.07.  Survival.  All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
ARTICLE 4
Conditions Precedent to Credit Extensions
 
Section 4.01.  Conditions of Initial Credit Extension. The effectiveness of this
Agreement and the obligation of each L/C Issuer and Lender to make its initial
Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:
 
(a)  The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a duly authorized officer of the signing
Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:
 
(i)  executed counterparts of this Agreement executed by each Lender and each
Loan Party;
 
(ii)  Notes executed by the Borrower in favor of each Lender requesting a Note
or Notes;
 
(iii)  the Security Agreement executed by each Loan Party,
 
(iv)  proper financing statements (except for any as-extracted collateral filing
or UCC fixture filing) in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect the Liens and security interests created or
purported to be created under the Interim Order and the Security Agreement,
covering the Collateral described therein;
 
(v)  the Perfection Certificate, executed by each Loan Party;
 
(vi)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each officer of a Loan Party executing the Loan Documents to
which such Loan Party is a party;
 
(vii)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
 
72

--------------------------------------------------------------------------------

 
 
(viii)  the executed opinion of Davis Polk & Wardwell LLP, special New York
counsel to the Loan Parties, addressed to the Administrative Agent, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;
 
(ix)  the executed opinion of Joseph W. Bean, Esq., special Missouri counsel and
in-house counsel to the Loan Parties, addressed to the Administrative Agent, as
to such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;
 
(x)  a certificate of a duly authorized officer of each Loan Party (A) either
(1) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (2) stating that no such consents, licenses or approvals are so
required; and (B) stating that all consents, licenses and approvals required in
connection with the consummation of such Loan Party of the Transaction has been
received;
 
(xi)  a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that, except as disclosed in writing by the Borrower to the
Administrative Agent and the Lenders or in filings made with the SEC and press
releases, in each case prior to the Closing Date, since December 31, 2011, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expect to have a Material Adverse Effect; and
 
(xii)  such other assurances, certificates and documents as the Administrative
Agent reasonably may require.
 
(b)  Any fees required to be paid on or before the Closing Date to the
Administrative Agent, any Arranger or the Lenders (i) pursuant to the Fee
Letters or (ii) otherwise for which invoices have been received at least one
Business Day prior to the Closing Date shall have been paid.
 
(c)  Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least one Business Day prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing and customary post-closing proceedings
included in such invoices (provided, that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(d)  The Administrative Agent shall have received copies of all Real Property
Leases of the Loan Parties.
 
 
73

--------------------------------------------------------------------------------

 
 
(e)  The Administrative Agent shall have received (i) the Audited Financial
Statements for the fiscal year ended December 31, 2011 and (ii) interim
unaudited quarterly consolidated financial statements of the Borrower for each
completed fiscal quarter ending not less than 45 days prior to the Closing Date.
 
(f)  The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, to
the extent requested at least 5 Business Days prior to the Closing Date.
 
(g)  Concurrently with the initial extension of credit hereunder, the
obligations of the Borrower and the other Loan Parties (other than contingent
indemnification obligations) under the Existing Securitization Facility shall
have been paid in full (or, in the case of obligations in respect of outstanding
letters of credit, cash collateralized or otherwise provided for in a manner
satisfactory to the applicable issuing bank), and the Administrative Agent shall
have received customary payoff letters.
 
(h)  The Administrative Agent shall be satisfied, in its sole discretion, with
the cash management arrangements of the Loan Parties (or with the cash
management arrangements required to be put in place by the Loan Parties pursuant
to  Section 6.22), it being understood and agreed that cash management
arrangements consistent with Section 6.22 are satisfactory to the Administrative
Agent.
 
(i)  The Petition Date shall have occurred on or prior to July 11, 2012.
 
(j)  The First Day Orders sought by the Borrower and entered on the Closing Date
(including a cash management order) shall be satisfactory to the Administrative
Agent and the Arrangers.
 
(k)  The Interim Order Entry Date shall have occurred prior to the Closing Date
and not later than 5 Business Days following the Petition Date, and the Interim
Order shall be in full force and effect, shall not have been vacated or
reversed, shall not have been modified or amended other than as acceptable to
each Arranger and shall not be subject to a stay.
 
(l)  All of the Liens described in Section 2.16 shall have been created and
perfected upon entry of the Interim Order without the necessity of the
execution, recordation of filings by the Debtors of mortgages, security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Administrative Agent of,
or over, any Collateral, as set forth in the Interim Order.  The Interim Order
shall have been effective to create the relative priorities of the Liens
described in Section 2.16 with respect to the Collateral.  The automatic stay
under the Bankruptcy Code shall have been automatically vacated, subject to the
terms of the Interim Order, to permit enforcement of the Secured Parties’ rights
and remedies under this Agreement and the other Loan Documents.
 
(m)  No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner
with enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in any of the Cases.
 
 
74

--------------------------------------------------------------------------------

 
 
(n)  The Operating Forecast and the initial 13-Week Projection (each in form and
substance satisfactory to the Administrative Agent) shall have been received by
the Administrative Agent prior to the date hereof
 
(o)  The Administrative Agent shall have received an executed Borrowing Base
Certificate satisfactory to the Administrative Agent.
 
(p)  The Administrative Agent shall be satisfied in its sole discretion that
there shall not occur as a result of, and after giving effect to, the initial
extension of credit under the Facilities, a default (or any event which with the
giving of notice or lapse of time or both would be a default) under any of the
Borrower’s or its Subsidiaries’ debt instruments and other material agreements
which would permit the counterparty thereto to exercise remedies thereunder on a
post-petition basis.
 
(q)  There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Borrower) threatened in any court
or before any arbitrator or governmental instrumentality (other than the Cases)
that could reasonably be expected to have a Material Adverse Effect.
 
(r)  The “Required Lenders” (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement shall have executed and delivered to the
Administrative Agent (as defined in the Existing Credit Agreement) written
commitment advices, subject to satisfactory documentation, to enter into the
Second Out Facility in accordance with a Summary of DIP Terms provided therewith
and (ii) the Interim Order shall provide that the Second Out Facility shall be
in full force and effect upon entry of the Interim Order and approval by the
Required Lenders (as defined in the Existing Credit Agreement).
 
Section  4.02.  Conditions to All Credit Extensions.  The obligation of each
Appropriate Lender to honor any Request for Credit Extension (other than a
Borrowing Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
 
(a)  The representations and warranties of each Loan Party contained in this
Agreement and each other Loan Document or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.
 
(b)  No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c)  The Administrative Agent and, if applicable, each applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
 
75

--------------------------------------------------------------------------------

 
 
(d)  The Closing Date shall have occurred.
 
(e)  The Interim Order shall be in full force and effect and shall not have been
vacated or reversed, shall not be subject to a stay, and shall not have been
modified or amended in any respect without the written consent of the
Administrative Agent, provided, that at the time of the making of any Loan or
the issuance of any Letter of Credit the aggregate amount of either of which,
when added to the Total Outstandings, would exceed the amount under the
applicable Facility authorized by the Interim Order (collectively, the
“Additional Credit”), the Administrative Agent and each of the Lenders shall
have received a final copy of an order of the Bankruptcy Court in substantially
the form of the Interim Order (with only such modifications thereto as are
necessary to convert the Interim Order to a final order and such other
modifications are satisfactory in form and substance to the Administrative Agent
and the Arrangers) and authorizing such Additional Credit (the “Final Order”),
and at the time of the extension of any Additional Credit the Final Order shall
be in full force and effect, and shall not have been vacated or reversed, shall
not be subject to a stay, and shall not have been modified or amended in any
respect without the written consent of the Administrative Agent.
 
(f)  The making of such Loan (or the issuance of such Letter of Credit) shall
not violate any requirement of law and shall not be enjoined, temporarily,
preliminarily or permanently.
 
(g)  In the case of any Revolving Credit Borrowing or L/C Credit Extension with
respect to a Letter of Credit, (i) a Borrowing Base Certificate shall have been
delivered in accordance with Section 6.02(l) and (ii) no Borrowing Base
Deficiency will exist after giving effect to such Credit Extension.
 
(h)  In the case of any Term Borrowing after the Closing Date, the Bankruptcy
Court shall have entered the Final Order and the Final Order shall (i) be in
full force and effect (ii) not have been vacated or reversed (iii) not have been
modified or amended other than as acceptable to the Administrative Agent and the
Arrangers and (iv) not be subject to a stay.
 
Each Request for Credit Extension (other than a Borrowing Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (f) have
been satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE 5
Representations and Warranties
 
The Borrower and, to the extent that the following representations and
warranties relate to the Loan Parties, each Loan Party represents and warrants
to the Administrative Agent and the Lenders that:
 
Section 5.01.  Existence, Qualification and Power.  (a) Each Loan Party is duly
organized or formed and validly existing and (i) in good standing under the Laws
of the jurisdiction of its incorporation or organization, except, with respect
to this clause (ii), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
 
76

--------------------------------------------------------------------------------

 
 
(b)  Subject to the entry of the Orders and subject to the terms thereof, each
Loan Party has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents and Related Documents to which it is a party and
consummate the Transaction, and (iii) is duly qualified and is licensed and, as
applicable, in good standing, under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (iii), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
Section 5.02.  Authorization; No Contravention. Subject to the entry of the
Orders and subject to the terms thereof, the execution, delivery and performance
by each Loan Party of each Loan Document, (a) have been duly authorized by all
necessary corporate or other organizational action, and (b) do not and will not
(i) contravene the terms of any of such Person’s Organization Documents; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien (except for any Liens that may arise under the Loan Documents) under,
or require any payment to be made under (A) any Contractual Obligation (except
in respect of the Existing Senior Notes) to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law except to the extent that any such violation could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.03.  Governmental Authorization; Other Consents.  (a) Subject to the
entry of the Orders, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority and (b) no
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with any other Person, in each case, is necessary or
required in connection with (i) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, or for the consummation
of the Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents or (iii) the perfection of the Liens
created under the Collateral Documents (including the first priority nature
thereof to the extent provided for in the Orders) except for (x) those
approvals, consents, exemptions, authorizations or other actions which have
already been obtained, taken, given or made and are in full force and effect,
and (z) those landlord consents required with respect to Real Property Leases
that constitute Collateral.
 
Section 5.04.  Binding Effect.  Subject to the entry of the Orders, this
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been, duly executed and delivered by each Loan Party that is party
thereto.  Subject to the entry of the Orders, this Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.
 
Section 5.05.  Financial Statements; No Material Adverse Effect.  (a) The
Audited Financial Statements of the Borrower and its Subsidiaries (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other material liabilities, of the
Borrower and its Subsidiaries as of the date thereof, direct or contingent,
including material liabilities for Taxes, material commitments and material
Indebtedness.
 
(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2012, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with
 
 
77

--------------------------------------------------------------------------------

 
 
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
 
(c)  Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect, except as previously disclosed in writing to
the Administrative Agent and the Lenders or in filings made with the SEC and
press releases, in each case prior to Closing Date.
 
(d)  The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at May 31, 2012, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
month then ended and the portion of the fiscal quarter then ended, certified by
the chief financial officer or treasurer of the Borrower, copies of which have
been furnished to the Administrative Agent, fairly present in all material
respects the consolidated pro forma financial condition of the Borrower and its
Subsidiaries as at such date and the consolidated pro forma results of
operations of the Borrower and its Subsidiaries for the period ended on such
date, in each case giving effect to the Transaction and the Cases, all in
accordance with GAAP.
 
(e)  The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.02(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable in light of the
conditions existing at the time of delivery of such forecasts.
 
Section 5.06.  Litigation.  There are no unstayed actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues (a) that purport to affect or pertain to this Agreement,
any other Loan Document, any Related Document or the consummation of the
Transaction, or (b), other than the Cases and except as specifically disclosed
in public filings prior to the date hereof or on Schedule 5.06, as to which
there is a reasonable possibility of an
 
 
78

--------------------------------------------------------------------------------

 
 
adverse determination and that could reasonably be expected to result in
liability of the Loan Parties greater than the Threshold Amount.
 
Section 5.07.  No Default.  Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation (a) with respect to
any Material Leased Real Property (except for non-material non-payment defaults
or defaults which do not or, with the giving of any notice, the passage of time,
or both, would not give rise a right of termination by the lessor) or (b) that
would permit the exercise remedies thereunder on a post-petition basis.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
 
Section 5.08.  Ownership of Property; Liens; Investments.  (a) The Borrower and
each of its Subsidiaries has (i) subject to the Liens listed on Schedule 7.01,
good and marketable Mining Title to the Material Owned Real Property and the
Material Leased Real Property for the ordinary conduct of the business and
operations of the Loan Parties as presently conducted on the date hereof and
(ii) good record title to, or valid leasehold, easement or other real property
interests in all other Real Property necessary for the ordinary conduct of the
business and operations of the Loan Parties as presently conducted, subject to
such defects in title as could not reasonably be expected to materially
interfere with the ordinary conduct of the business and operations of any Loan
Party.
 
(b)  Subject to the exceptions listed thereon, Schedule 7.01 sets forth a
complete and accurate list as of the Closing Date of all Liens (other than any
Liens permitted under Sections 7.01(e) or (l)) on the property or assets of the
Borrower and each of its Subsidiaries, showing as of the date hereof the
lienholder thereof.
 
(c)  Schedule 5.08(c) sets forth a complete and accurate list as of the Closing
Date of the locations of all mines owned or leased by the Borrower or any of its
Subsidiaries.
 
(d)  The Borrower and each of its Subsidiaries has good record title to, or
valid leasehold, easement or other property interests in all personal property
necessary for the ordinary conduct of the business and operations of the Loan
Parties as presently conducted.
 
(e)  Schedule 7.03 sets forth a complete and accurate list as of the Closing
Date of all Investments held by the Borrower and any of its Subsidiaries on the
date hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
 
(f)  To the knowledge of the Loan Parties on the Closing Date, all Material
Owned Real Property and the Material Leased Real Property that is being mined or
operated as of the Closing Date is in a physical condition that would permit
mining or operations as presently conducted.
 
Section 5.09.  Environmental Compliance.  Except as disclosed in the Borrower’s
most recent annual, quarterly or other reports filed with the SEC or on Schedule
5.09, or as otherwise could not reasonably be expected to have a Material
Adverse Effect:
 
(a)  The Properties do not contain, and have not previously contained, any
Hazardous Materials in amounts or concentrations which (i) constitute or
constituted a violation
 
 
79

--------------------------------------------------------------------------------

 
 
 
 
of, or (ii) could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
 
(b) None of the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by the Borrower or any
of its Subsidiaries (the “Business”), or any prior business for which the
Borrower has retained liability under any Environmental Law.
 
(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Law.
 
(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened under any Environmental Law to
which the Borrower or any of its Subsidiaries is or, to the knowledge of the
Borrower, will be named as a party or with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other similar administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
 
(e) There has been no release or threat of release of Hazardous Materials at or
from the Properties, or arising from or related to the operations of the
Borrower or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under any
applicable Environmental Laws.
 
(f) The Properties and all operations at the Properties are in compliance in all
material respects with all applicable Environmental Laws.
 
(g) The Borrower and each of its Subsidiaries (i) hold all Environmental Permits
(each of which is in full force and effect and is not subject to appeal, except
in such instances where the requirement to hold an Environmental Permit is being
contested in good faith by the Borrower or any of its Subsidiaries by
appropriate proceedings diligently conducted) required for any of their current
operations or for the current ownership, operation or use of the Properties,
including all Environmental Permits required for the coal mining-related
operations of the Borrower or any of its Subsidiaries or, to the extent
currently required, any pending construction or expansion related thereto; (ii)
are, or have been, in compliance with all Environmental Permits, except in such
instances where the requirement of an Environmental Permit is being contested in
good faith by the Borrower or any of its Subsidiaries by appropriate proceedings
diligently conducted; and (iii) have used commercially reasonable efforts to
cause all contractors, lessees and other Persons occupying, operating or using
the mines on the Properties to comply with all Environmental Laws and obtain all
Environmental Permits required for the operation of the mines.
 
 
80

--------------------------------------------------------------------------------

 
(h) To the knowledge of the Borrower, none of the Properties have any associated
direct or indirect acid mine drainage which (i) constitutes or constituted a
violation of, or (ii) could reasonably be expected to give rise to liability
under, any applicable Environmental Law.
 
Section 5.10. Mining.  The Borrower and each of its Subsidiaries has, in the
amounts and forms required pursuant to Environmental Law, obtained all
performance bonds and surety bonds, or otherwise provided any financial
assurance required under Environmental Law for Reclamation or otherwise in the
ordinary conduct of the business and operations of the Loan Parties
(collectively, “Mining Financial Assurances”), except for such Mining Financial
Assurances that do not exceed $25,000,000 in the aggregate.
 
Section 5.11. Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
 
Section 5.12. Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed, and have paid all
material Federal, state and other Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable (other than those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP); no material tax
Lien has been filed and, to the knowledge of the Borrower, no material claim is
being asserted or audit being conducted, with respect to any material Tax, fee
or other charge of the Borrower or any of its Subsidiaries.  There is no
proposed tax assessment against the Borrower or any Subsidiary that would,
reasonably be likely to result in liability of the Loan Parties greater than the
Threshold Amount.  Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement, other than the Tax Separation Agreement.
 
Section 5.13. ERISA Compliance.  (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) each
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal or state Laws (except that with respect to any
Multiemployer Plan which is a Plan, such representation is deemed made only to
the knowledge of the Borrower) and (ii) with respect to each Plan, no failure to
satisfy the minimum funding standards of Sections 412 or 430 of the Code  has
occurred, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made.
 
(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
 
 
81

--------------------------------------------------------------------------------

 
(c) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) No ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur (except as may occur as a result of relief
granted pursuant to section 1113 of the Bankruptcy Code), any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
 
Section 5.14. Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Schedule 5.14, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by each Person in the percentages specified on Schedule 5.14 free and
clear of all Liens except those created under the Collateral Documents and the
Orders or permitted by this Agreement and the other Loan Documents.  Schedule
5.14 indicates which subsidiaries are Loan Parties as of the Closing Date
showing (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation.
 
Section 5.15. Margin Regulations; Investment Company Act.  (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Federal Reserve Board), or extending
credit for the purpose of purchasing or carrying margin stock.  Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 7.01, Section 7.04 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 9.01(e) will be margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is required to register as an “investment company” under the Investment Company
Act of 1940.
 
Section 5.16. Disclosure.  No report, financial statement, certificate or other
information furnished (in writing) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, taken as a whole with any other information
furnished or publicly available, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date when made or
 
 
82

--------------------------------------------------------------------------------

 
delivered; provided, that with respect to any forecast, projection or other
statement regarding future performance, future financial results or other future
developments, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
information was prepared (it being understood that any such information is
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized).
 
Section 5.17. Compliance With Laws.  The Borrower and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws
(including any zoning, building, ordinance, code or approval or any building or
mining permits) and all orders, writs, injunctions and decrees applicable to it
or to its properties, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith has been disclosed in the Borrower’s most recent annual, quarterly or
other report filed with the SEC.
 
Section 5.18. Intellectual Property; Licenses, Etc.  The Borrower and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
except where the failure to own or possess the right to use such IP Rights could
not reasonably be expected to have a Material Adverse Effect.  To the knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Subsidiary
does not infringe upon any rights held by any other Person, except for any
infringement that could not reasonably be expected to have a Material Adverse
Effect.  Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.19. [Reserved].
 
Section 5.20. Casualty, Etc.  Neither the businesses nor the properties of the
Borrower or any of its Subsidiaries have been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
Section 5.21. Labor Matters.  Except as specifically disclosed on Schedule 5.21,
there are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date.
 
Section 5.22. Collateral Documents.  Subject to the entry of the Orders, the
provisions of the Collateral Documents when executed and delivered (and at all
times thereafter) are effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties a legal, valid and enforceable Lien on
all right, title and interest of the Collateral owned by the Loan Parties and
described therein.
 
 
83

--------------------------------------------------------------------------------

 
Section 5.23. Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely as provided for in Section 6.11.
 
Section 5.24. Coal Act; Black Lung Act.
 
(a) The Borrower, each of its Subsidiaries and its “related persons” (as defined
in the Coal Act) are in compliance in all material respects with the Coal Act
and any regulations promulgated thereunder except which compliance is being
contested in good faith by appropriate proceedings diligently conducted or
excused by the Bankruptcy Code by virtue of commencement of the Cases or by the
Bankruptcy Court, and none of the Borrower, its Subsidiaries or its “related
persons” (as defined in the Coal Act) has any liability under the Coal Act,
except as disclosed in the Borrower’s financial statements or which could not
reasonably be expected to have a Material Adverse Effect, or with respect to
premiums or other material payments required thereunder which have been paid
when due, or which liability is being contested in good faith by appropriate
proceedings diligently conducted or the current payment of which is excused by
the Bankruptcy Code by virtue of commencement of the Cases or by the Bankruptcy
Court.
 
(b) The Borrower and each of its Subsidiaries are in compliance in all material
respects with the Black Lung Act except which compliance is being contested in
good faith by appropriate proceedings diligently conducted or excused by the
Bankruptcy Code by virtue of commencement of the Cases or by the Bankruptcy
Court, and neither the Borrower nor any of its Subsidiaries has either incurred
any Black Lung Liability or assumed any other Black Lung Liability, except as
disclosed in the Borrower’s financial statements or which could not reasonably
be expected to have a Material Adverse Effect, or with respect to premiums,
contributions or other material payments required thereunder which have been
paid when due or which Black Lung Liability is being contested in good faith by
appropriate proceedings diligently conducted or the current payment of which is
excused by the Bankruptcy Code by virtue of commencement of the Cases or by the
Bankruptcy Court.
 
Section 5.25. Activities and Liabilities of EACC Camps, Inc.  EACC Camps, Inc.,
a West Virginia corporation, owns no material assets, material Indebtedness or
other material liabilities, direct or contingent, including material liabilities
for Taxes and material commitments, and conducts no material business or
operations.
 
Section 5.26. Anti-Terrorism Laws.  (a) None of the Loan Parties or, to the
knowledge of any of the Loans Parties, any of their Affiliates, is in violation
of any applicable laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.
 
(b) No Loan Party or, to the knowledge of any of the Loan Parties, any of their
Affiliates is any of the following:
 
(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
 
 
84

--------------------------------------------------------------------------------

 
(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
 
(v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
 
(c) No Loan Party or to the knowledge of any Loan Party, any of its Affiliates
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
Section 5.26(b)(ii) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) knowingly engages in or conspires to knowingly
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable Anti-Terrorism Law.
 
ARTICLE 6
Affirmative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and expenses related thereto not then
payable or in existence as of the later of the Termination Date or the Letter of
Credit Expiration Date), or any Letter of Credit shall remain outstanding, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01 and 6.02 (a) – (g)) cause each Subsidiary to:
 
Section 6.01. Financial Statements.  Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended December 31,
2011), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any exception
as to the scope of such audit;
 
 
85

--------------------------------------------------------------------------------

 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2012), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
 
(c) as soon as available, but in any event within 15 Business Days after the end
of each fiscal month of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal month, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal month and for the portion of
the Borrower’s fiscal year then ended, all in reasonable detail, such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, changes in shareholders’ equity and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or (b) above at the times specified
therein.
 
Section 6.02. Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
reporting on such financial statements and stating that in performing their
audit nothing came to their attention that caused them to believe the Borrower
failed to comply with the financial covenants set forth in Section 7.11, except
as specified in such certificate;
 
(b) concurrently with the delivery of the financial statements referred to in
Section 6.01(c) (commencing with the delivery of the financial statements for
the fiscal month ended June 30, 2012), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, which shall include detailed
computations of the financial covenant set forth in Sections 7.11, 7.12 and
7.13.;
 
(c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent
 
 
86

--------------------------------------------------------------------------------

 
accountants in connection with the accounts or books of the Borrower or any of
its Subsidiaries, or any audit of any of them;
 
(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;
 
(e) unless otherwise required to be delivered to the Lenders hereunder, promptly
after the furnishing thereof, copies of any statement or report furnished to any
holder of debt securities of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any indenture or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
 
(f) as soon as available, but in any event prior to the date audited financial
statements are required to be delivered, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(g) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary, copies of each material notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or possible
material investigation or other material inquiry by such agency regarding
financial or other operational results of the Borrower or any Subsidiary;
 
(h) unless otherwise required to be delivered to the Lenders hereunder, not
later than ten days after receipt thereof by the Borrower or any Subsidiary,
copies of all notices of default, non-compliance or any other material matters
(excluding those delivered pursuant to the relevant agreement in the ordinary
course of business), material requests and other material documents (including
amendments, waivers and other modifications) so received under or pursuant to
any Related Document and, from time to time upon request by the Administrative
Agent, such other information and reports regarding the Related Documents as the
Administrative Agent may reasonably request;
 
(i) as soon as available, but in any event within the time period in which the
Borrower must deliver its annual audited financials under Section 6.01(a), a
report supplementing Schedules 5.08(a), 5.08(b) and 5.08(c) and identifying all
Owned Real Property and Real Property Leases acquired or disposed of by any Loan
Party during such fiscal year;
 
(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of the Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request;
 
 
87

--------------------------------------------------------------------------------

 
(k) weekly, on or before the third Business Day following the end of every
calendar week (for purposes of this section, each calendar week being deemed to
end on Friday), commencing with the calendar week ending July 13, 2012, a
13-Week Projection;
 
(l) a Borrowing Base Certificate substantially in the form of Exhibit G as of
the date required to be delivered or so requested, in each case with supporting
documentation, (i)(A) semi-monthly (as of the 15th day and as of the last day of
each month (or, if either such day is not a Business Day, as of the Business Day
immediately preceding such 15th or last day, as applicable)), on or before the
third Business Day following each 15th day and each last day of each month or
(B) weekly at any time that Excess Availability is less than $37,500,000 (as of
the last Business Day of each week) on or before the third Business Day of each
week, in each case, commencing July 13, 2012, which Borrowing Base Certificate
shall reflect the Collateral contained in the Borrowing Base updated as of such
15th or last day of each month, as applicable; (ii) in addition to the bi-weekly
Borrowing Base Certificates required pursuant to clause (i), upon the occurrence
and continuance of an Event of Default, on or before the third Business Day
following the end of each calendar week, which weekly Borrowing Base Certificate
shall reflect the Collateral included in the Borrowing Base updated as of the
immediately preceding Monday; (iii) upon the consummation of any Disposition
pursuant to 7.05(g); and (iv) if requested by the Administrative Agent at any
other time when the Administrative Agent reasonably believes that the then
existing Borrowing Base Certificate is materially inaccurate, as soon as
reasonably available after such request; in each case with supporting
documentation as the Administrative Agent or the Revolving Lenders may
reasonably request;
 
(m) The Borrower shall deliver or cause to be delivered to the Administrative
Agent and, if requested, the Lenders, the following:
 
(i) upon request by the Administrative Agent, and in no event less frequently
than 5th Business Day after the end of each month, (i) a monthly trial balance
showing Accounts outstanding aged from statement date as follows: 1 to 30 days,
31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a comparison to
the prior month’s trial balance and such supporting detail and documentation as
shall be reasonably requested by the Administrative Agent and (ii) a summary of
Inventory by location and type accompanied by such supporting detail and
documentation as shall be reasonably requested by the Administrative Agent;
 
(ii) on the date any Borrowing Base Certificate is delivered pursuant to Section
6.02(l), a report with respect to the Borrower, including all additions and
reductions (cash and non-cash) with respect to intercompany Indebtedness of the
Loan Parties, accompanied by such supporting detail and documentation as shall
be reasonably requested by the Administrative Agent;
 
(iii) at the time of delivery of each of the financial statements pursuant to
Sections 6.01(a) and (b);
 
(A) a reconciliation of the Accounts trial balance and quarter-end Inventory
reports of the Borrowers to the general ledger of such Loan Party,
 
 
88

--------------------------------------------------------------------------------

 
in each case, accompanied by such supporting detail and documentation as shall
be requested by the Administrative Agent; and
 
(B) a list of any application for the registration of any patent, trademark or
copyright with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency which any Loan Party has filed
in the prior fiscal quarter;
 
(iv) upon request by the Administrative Agent and, in no event less frequently
than 45 days after the end of the second and fourth fiscal quarters of each
year, a list of Account Debtors with respect to Eligible Accounts, with
addresses and contact information;
 
(v) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time reasonably request;
 
(n) promptly (and in any event within three Business Days) after any Loan Party
has knowledge that Accounts of the Loan Parties in an aggregate face amount of
$15,000,000 or more cease to be Eligible Receivables, notice of such occurrence;
and
 
(o) all pleadings, motions and other documents directly related to the
Facilities (including, without limitation, any requests for relief under
sections 363 or 365 or to approve any compromise and settlement of claims), any
Reorganization Plan or any disclosure statement related thereto, or any request
for relief under section 1113 or 1114 of the Bankruptcy Code by the earlier of
(i) two Business Days prior to being filed (and if impracticable, then promptly
after being filed) on behalf of any of the Debtors with the Bankruptcy Court or
(ii) at the same time as such documents are provided by any of the Debtors to
any statutory committee appointed in the Cases or the United States Trustee for
the Southern District of New York, it being agreed that the Borrower shall be
deemed in compliance with this covenant if it uses good faith efforts to comply.
 
Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(a) or (b) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 12.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability of the SEC’s Electronic Data Gathering and Retrieval system;
provided, that the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of the documents required to be delivered pursuant to
Section 6.01(a), (b) or (c) or Section 6.02(a) or (b).  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor
 
 
89

--------------------------------------------------------------------------------

 
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
Section 6.03. Notices.  Notify the Administrative Agent:
 
(a) promptly, of the occurrence of any Default or Event of Default;
 
(b) promptly, of any event which could reasonably be expected to have a Material
Adverse Effect;
 
(c) of the occurrence of any ERISA Event that, individually, or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after the Borrower knows or has
obtained notice thereof;
 
(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
 
(e) promptly after receipt of notice or knowledge of any Loan Party thereof, of
any unstayed action, suit, proceeding or claim alleging any Environmental
Liability against or by such Loan Party or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect;
 
(f) promptly after receipt of notice or knowledge of the Borrower thereof, of
any accidents, explosions, implosions, collapses or flooding at or otherwise
related to the Properties that result in (i) any fatality or (ii) the trapping
of any Person in any mine for more than twenty-four hours;
 
(g) promptly after receipt of notice or knowledge of the Borrower thereof, of
the issuance of any closure order pursuant to any Environmental Law or pursuant
to any Environmental Permit that could reasonably be expected to directly or
indirectly result in the closure or cessation of operation of any mine for a
period of more than 5 consecutive days; and
 
(h) promptly after receipt of notice or knowledge of any Loan Party of any
default by such Loan Party of any of its Subsidiaries under any Contractual
Obligation with respect to Material Leased Real Property.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
 
Section 6.04. Payment of Post-Petition Obligations.  In accordance with the
Bankruptcy Code and subject to any required approval by the Bankruptcy Court,
pay and discharge as the same shall become due and payable (a) all post-petition
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, except where failure to do so could not reasonably be
expected to result in a Material Adverse Effect or (b) all lawful claims which,
if unpaid, would by law become a Lien upon any material portion of the
Collateral, unless, in each of clause (a) or (b) above, such liabilities,
assessments, governmental charges, levies or claims are being contested in good
faith by appropriate proceedings diligently
 
 
90

--------------------------------------------------------------------------------

 
 
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.
 
Section 6.05. Preservation of Existence, Etc.  With respect to the Borrower and
each of its Subsidiaries, (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary for the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
 
Section 6.06. Maintenance of Properties.  With respect to the Borrower and each
of its Subsidiaries, maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition (ordinary wear and tear and damage by fire or other
casualty or taking by condemnation excepted); except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect. The Loan
Parties shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all applicable law.
 
Section 6.07. Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies which may be Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or Similar Business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in Similar Businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.  Without limiting the
generality of the foregoing, the Borrower and its Subsidiaries will maintain or
cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, (b) liability insurance,
(c) business interruption insurance, and (d) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as would be carried or maintained under similar circumstances by Persons
of established reputation engaged in Similar Businesses.  Each such policy of
insurance shall (i) name the Administrative Agent, on behalf of Secured Parties,
as an additional insured thereunder as its interests may appear, (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Administrative
Agent, that names the Administrative Agent, on behalf of the Secured Parties, as
the loss payee thereunder and provide for at least thirty days’ prior written
notice to the Administrative Agent of any modification or cancellation of such
policy.
 
Section 6.08. Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by the Borrower or any of its
 
 
91

--------------------------------------------------------------------------------

 
 
Subsidiaries by appropriate proceedings diligently conducted; (b) the failure to
comply therewith, in addition to the risk thereof, is disclosed in the
Borrower’s most recent annual, quarterly or other reports filed with the SEC or
on Schedules 5.09, or (c) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
 
Section 6.09. Books and Records.  (a) Maintain proper books of record and
account, in which in all material respects full, true and correct entries in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be; and (c) each Loan Party shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions.
 
Section 6.10. Inspection Rights; Field Exams.  (a) Permit representatives and
independent contractors of the Administrative Agent and each Lender to, at the
Borrower’s expense, visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (except to the extent (i) any such access is restricted by a
Requirement of Law or (ii) any such agreements, contracts or the like are
subject to a written confidentiality agreement with a non-Affiliate that
prohibits the Borrower or any of its Subsidiaries from granting such access to
the Administrative Agent or the Lenders; provided, that with respect to such
confidentiality restrictions affecting the Borrower or any of its Subsidiaries,
a Responsible Officer is made available to such Lender to discuss such
confidential information to the extent permitted), and to discuss the business,
finances and accounts with its officers and independent public accountants at
such reasonable times during normal business hours and as often as may be
reasonably desired, provided, that the Administrative Agent or such Lender shall
give Borrower reasonable advance notice prior to any contact with such
accountants and give the Borrower the opportunity to participate in such
discussions.
 
(b) At any reasonable time and from time to time during regular business hours,
upon reasonable notice, permit representatives and independent contractors of
the Administrative Agent or any of the Revolving Lenders to visit the properties
of the Loan Parties and their Subsidiaries to, at the Borrower’s expense,
conduct field examinations, evaluations, appraisals, environmental assessments
and ongoing maintenance and monitoring in connection with the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
and such other assets and properties of the Loan Parties or their Subsidiaries
as the Administrative Agent may reasonably require, and to monitor the
Collateral and all related systems; provided that such field exams and
appraisals may be conducted at the Borrower’s expense not more than twice per
twelve-month period or, at any time that Excess Availability is less than
$37,500,000, once per quarter.  Notwithstanding the foregoing, following the
occurrence and during the continuation of an Event of Default such field
examinations and appraisals may be conducted at the Borrower’s expense as many
times as the Administrative Agent shall consider reasonably necessary.
 
(c) At any reasonable time and from time to time during regular business hours,
upon reasonable notice, permit representatives and independent contractors of
the Administrative Agent or any of the Arrangers to visit the Real Property of
the Borrower and its
 
 
92

--------------------------------------------------------------------------------

 
Subsidiaries to conduct evaluations, appraisals, surveys and environmental
assessments in connection with monitoring the Term Facility Collateral and,
after the occurrence and during the continuance of an Event of Default, in order
to market any Real Property (including any Leased Real Property) for sale.
 
Section 6.11. Use of Proceeds.  Use the proceeds of the Credit Extensions to
refinance the Existing Swingline Obligations and all obligations outstanding
under the Existing Securitization Facility and for working capital, capital
expenditures and other general corporate purposes.
 
Section 6.12. Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect Guarantor Subsidiary by
any Loan Party, then the Borrower shall, at the Borrower’s expense:
 
(i) within 10 days (or such longer period as the Administrative Agent may agree)
after such formation or acquisition, cause such Guarantor Subsidiary, to duly
execute and deliver to the Administrative Agent a supplement to this Agreement
and to the Security Agreement, in each case in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Guarantor Subsidiary
shall (A) become a party to this Agreement and the Security Agreement upon
execution and delivery by such Guarantor Subsidiary of an Assumption Agreement
in the form of Exhibit K hereto, and any supplements to the Security Agreement
or Intellectual Property Security Agreements or other security and pledge
agreements, in all such cases, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
Pledged Equity Interests and Pledged Debt in and of such Guarantor Subsidiary,
and other instruments representing the Pledged Equity Interests in certificated
form accompanied by undated stock powers executed in blank or the Pledged Debt
indorsed in blank to the extent required by the Security Agreement), in all such
cases to the same extent that such documents and instruments would have been
required to have been delivered by Persons that were Guarantor Subsidiaries on
the Closing Date, securing payment of all the Obligations of such Guarantor
Subsidiary under the Loan Documents (B) guarantee the other Loan Parties’
obligations and become a Subsidiary Guarantor for all purposes under the Loan
Documents and (C) grant a security interest in substantially all of its assets
to secure such obligations; and
 
(ii) within 10 days (or such longer period as the Administrative Agent may
agree) after such formation or acquisition, furnish to the Administrative Agent
a description any Material Owned Real Property and Material Leased Real Property
of such Guarantor Subsidiary, in detail reasonably satisfactory to the
Administrative Agent.
 
(b) At the reasonable request of the Administrative Agent, each Loan Party
shall, at the Borrower’s expense:
 
(i) (A) with respect to Material Owned Real Property, cause the applicable Loan
Party to duly execute and deliver to the Administrative Agent within 45 days (or
such longer period as the Administrative Agent may agree) after such request,
deeds of trust, trust deeds, deeds to secure debt and/or mortgages, (B) with
respect to
 
 
93

--------------------------------------------------------------------------------

 
Material Leased Real Property where the terms of the lease of such Material
Leased Real Property (or applicable state law, if such lease is silent on the
issue) do not prohibit a mortgage thereof, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent within 30 days (or such
longer period as the Administrative Agent may agree) after such request,
leasehold mortgages or leasehold deeds of trust, and (C) with respect to
Material Leased Real Property where the terms of the lease of such Material
Leased Real Property (or applicable state law, if such lease is silent on the
issue) prohibit a mortgage thereof, (1) cause the applicable Loan Party to use
commercially reasonable efforts to promptly obtain estoppel and consent
agreements executed by the lessors of such Material Leased Real Property and
duly execute and deliver to the Administrative Agent, leasehold mortgages or
leasehold deeds of trust or (2) cause the applicable Loan Party to file the
Interim Order with the government authority responsible for recording mortgages
in the jurisdiction in which such Material Leased Real Property is located, in
the case of clauses (A), (B) and (C), in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents;
 
(ii) within 45 days (or such longer period as the Administrative Agent may
agree) after such request take whatever additional action (including the
recording of mortgages and the filing of Uniform Commercial Code financing
statements) may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on any
Material Owned Real Property or Material Leased Real Property, enforceable
against all third parties;
 
(iii) within 45 days (or such longer period as the Administrative Agent may
agree) after such request, cause the applicable Loan Party to provide the
Administrative Agent with a legal description of any Material Owned Real
Property or any Material Leased Real Property, as applicable, from which any
As-Extracted Collateral will be severed or to which As-Extracted Collateral
otherwise relates, together with the name of the record owner of such Material
Owned Real Property or Material Leased Real Property, as applicable, the county
in which such Material Owned Real Property or Material Leased Real Property, as
applicable, is located, accurate real estate descriptions sufficient to locate
such real property on the ground and such other information as may be necessary
or desirable to file real property related financing statements, deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages and/or
leasehold deeds of trust under Section 9-502(b) or 9-502(c) of the UCC or any
similar legal requirements; and
 
(iv) within 45 days (or such longer period as the Administrative Agent may
agree) after such request, cause the applicable Loan Party to provide the
Administrative Agent with all geological data, reserve data, material existing
mine maps, surveys, title insurance policies, title insurance, abstracts and
other evidence of title, core hole logs and associated data, Coal measurements,
Coal samples, lithologic data, Coal reserve calculations or reports, washability
analyses or reports, quality analyses, mine plans, mining permit applications
and supporting data, engineering studies and all other information, maps,
reports and data in the possession of such Loan Party and relating to
 
 
94

--------------------------------------------------------------------------------

 
or affecting the Real Property, including the Coal reserves, Coal ownership,
Real Property Leases, mining conditions, mines, and mining plans of such Loan
Party as prepared and utilized by such Loan Party in its ordinary course of
business.
 
Section 6.13. Compliance With Environmental Laws.  Except as otherwise excused
by the Bankruptcy Court, (a) comply, and use commercially reasonable efforts to
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits and obtain, to the extent necessary based on its current
operations, and renew all Environmental Permits for its operations and
properties, except in such instances in which (i) the requirement of an
Environmental Permit is being contested in good faith by the Borrower or any of
its Subsidiaries by appropriate proceedings diligently conducted, or (ii) the
failure to so comply, obtain or renew, in addition to the risk thereof, has been
disclosed in the Borrower’s most recent annual, quarterly or other reports filed
with the SEC or on Schedule 5.09; and (b) undertake and perform any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws, except in such instances in which (i) the requirement to
undertake or perform is being contested in good faith by the Borrower or any of
it Subsidiaries by appropriate proceedings diligently conducted, or (ii) the
failure to so undertake or perform has been, in addition to the risk thereof,
disclosed in the Borrower’s most recent annual, quarterly or other reports filed
with the SEC or on Schedule 5.09.
 
Section 6.14. Preparation of Environmental Reports.  Not more often than once
per Property during the term of this Agreement (or more frequently during the
continuance of an Event of Default), at the reasonable request of the
Administrative Agent, the Borrower shall provide to the Lenders within 60 days
after such request, at the expense of the Borrower, an environmental or mining
site assessment or audit report for any of its Properties described in such
request, prepared by an environmental or mining consulting firm reasonably
acceptable to the Administrative Agent describing the presence or absence of
Hazardous Materials and information otherwise reasonably requested by the
Lenders.
 
Section 6.15. Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments
(including Mortgages) as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject the Borrower’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents or the
Orders, and (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and by the Orders.
 
Section 6.16. Compliance with Terms of Leaseholds and Related
Documents.  (a) Except as otherwise excused by the Bankruptcy Court, make all
payments and otherwise perform all obligations in respect of all Real Property
Leases to which any Loan Party or any of its
 
 
95

--------------------------------------------------------------------------------

 
Subsidiaries is a party, keep such Real Property Leases in full force and effect
and not allow such Real Property Leases to lapse or be terminated or any rights
to renew such Real Property Leases to be forfeited or cancelled, except in
connection with the rejection of any unexpired lease pursuant to Section 8.01.
 
(b) Except as otherwise excused by the Bankruptcy Court, make all payments and
otherwise perform all obligations in respect of all Related Documents, keep such
Related Documents in full force and effect and not allow such Related Documents
to lapse or be terminated or any rights to renew such Related Documents to be
forfeited or cancelled, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.
 
Section 6.17. Ratings. The Borrower shall use commercially reasonable efforts to
obtain within 30 days after the Closing Date a public credit rating from each of
Moody’s and S&P with respect to the Term Loans.
 
Section 6.18.  First Day Orders. Cause all proposed “first day” orders submitted
to the Bankruptcy Court to be in accordance with and permitted by the terms of
this Agreement in all respects, it being understood and agreed that the forms of
orders approved by the Arrangers prior to the Petition Date are in accordance
with and permitted by the terms of this Agreement in all respects.
 
Section 6.19. Mining Financial Assurances.  Maintain all material Mining
Financial Assurances to the extent required pursuant to any Environmental Law.
 
Section 6.20. Post-Closing Obligations.  Perform the obligations set forth on
Schedule 6.21, as and when set forth therein.
 
Section 6.21. Administration of Accounts and Inventory.  (a) If an Account of
any Loan Party includes a charge for any taxes, the Administrative Agent is
authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Loan Party if such Loan Party does not do so
and to charge the Borrowers therefor; provided, however, that neither the
Administrative Agent nor the Lenders shall be liable for any taxes that may be
due from the Loan Parties or with respect to any Collateral.
 
(b) Whether or not a Default exists, the Administrative Agent shall have the
right at any time, in the name of the Administrative Agent, any designee of the
Administrative Agent or any Loan Party, to verify the validity, amount or any
other matter relating to any Accounts of the Loan Party by mail, telephone or
otherwise.  The Loan Parties shall cooperate fully with the Administrative Agent
in an effort to facilitate and promptly conclude any such verification process.
 
Section 6.22. Cash Management System.
 
(a) Within 30 days after the Closing Date (or such later date as the
Administrative Agent may specify in its sole discretion), and at all times
thereafter, the applicable Loan Parties shall enter into and maintain a Blocked
Control Agreement, satisfactory in form and substance to the Administrative
Agent and the Arrangers in their reasonable
 
 
96

--------------------------------------------------------------------------------

 
discretion, with respect to each Deposit Account into which payments in respect
of the Accounts of the Loan Parties are remitted (each such Deposit Account, a
“Collection Account”), which Blocked Account Agreements shall require the ACH or
wire transfer by the end of each Business Day of all ledger or available, as
applicable, cash receipts held in such Collection Accounts to the Revolving
Credit Facility Collateral Account.  No Loan Party shall direct any Account
Debtor, or any customer, to make payments on Accounts to any Deposit Account
other than the Collection Accounts which, 30 days after the Closing Date (or
such later date as the Administrative Agent may specify in its sole discretion),
are subject to Blocked Account Agreements, and the Revolving Credit Facility
Collateral Account.
 
(b) Each Loan Party shall (i) deposit in the Term Cash Collateral Account (A)
all Term Facility Collateral (other than the L/C Cash Collateral Account)
constituting cash and Cash Equivalents and (B) all cash Proceeds they receive
from any disposition of Term Facility Collateral, (ii) except as provided in
clause (a) above, deposit in the Revolving Credit Facility Collateral Account
all other cash they receive and (iii) not establish or maintain any Securities
Account, Commodities Account or Deposit Account that is not a Control Account,
other than Excluded Accounts. Each Loan Party shall instruct each Person
obligated to make a payment to any of them to make payment, or to continue to
make payment, to the appropriate Control Account as required by this Section
6.22.
 
(c) Each Loan Party hereby acknowledges and agrees that (i) it has no right of
withdrawal from the Control Accounts, (ii) the funds on deposit in the Control
Accounts shall at all times continue to be collateral security for all of the
Obligations, and (iii) the funds on deposit in any Control Account shall be
applied as provided in Section 9.03 of this Agreement, subject to Article 11 the
Security Agreement.  In the event that, notwithstanding the provisions of this
Section 6.22, a Loan Party receives or otherwise has dominion and control of any
such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall promptly be deposited into the appropriate Control Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.
 
(d) Without limiting the foregoing, funds on deposit in any Deposit Account or
Securities Account under the sole dominion and control of the Administrative
Agent may be invested (but the Administrative Agent shall be under no obligation
to make any such investment) in Cash Equivalents at the direction of the
Administrative Agent and, except during the continuance of an Event of Default,
the Administrative Agent agrees with the Borrower to issue Entitlement Orders
for such investments in Cash Equivalents as requested by the Borrower; provided,
however, that the Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any such investment or income thereon.
 
(e) Any amounts received (i) in the Term Cash Collateral Account shall be
applied to payment of the Term Loans pursuant to Sections 2.06(b) or 2.08(c) as
and when due and (ii) in the Revolving Facility Collateral Account and each
other Control Account (other than the L/C Cash Collateral Account, the Term Cash
Collateral Account and any Cash Collateral Account) shall be applied, first to
payment of all Revolving Credit Loans then due, second to the extent otherwise
required by the Agreement, to Cash Collateralize all outstanding Revolving
 
 
97

--------------------------------------------------------------------------------

 
 
Letters of Credit, and then as directed by the Borrower; provided that, if an
Event of Default has occurred and is continuing, all amounts in Control Accounts
shall be applied pursuant to Section 9.03 and Article 10 of the Security
Agreement.
 
Section 6.23. Financial Restructuring Officer and Advisor.  The Borrower shall
retain a restructuring advisor reasonably acceptable to the Arrangers to provide
restructuring advice and assistance during the pendency of the Cases (it being
understood and agreed that AlixPartners LLP is acceptable to the
Arrangers).  The Borrower shall appoint a Chief Restructuring Officer
satisfactory to the Arrangers (it being understood and agreed that Ted Stenger
is acceptable to the Arrangers) and file a motion for such appointment as soon
as is practicable after the Petition Date but in any event on or before the
Final Order Entry Date. The Chief Restructuring Officer shall report to the
Chairman of the board of directors of the Borrower.
 
ARTICLE 7
Negative Covenants
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of contingent obligations, indemnities and costs and expenses related thereto
not then payable or in existence as of the later of the Termination Date or the
Letter of Credit Expiration Date), or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
 
Section 7.01. Liens.  Create, incur, assume or suffer to exist any Lien upon, or
exception to title to, any of its property, assets or revenues, whether now
owned or hereafter acquired, or sign or file under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
 
(a) Liens pursuant to any Loan Document or an Order;
 
(b) Liens on the property of the Borrower or any of its Subsidiaries existing on
the date hereof and listed on Schedule 7.01;
 
(c) Liens for (i) pre-petition Taxes that were not yet due on the Petition Date
or which are being contested in good faith and by appropriate proceedings and
(ii) post-petition Taxes not to exceed the Threshold Amount not yet due or which
are being contested in good faith and by appropriate proceedings, provided that,
adequate reserves with respect to both pre-petition and post-petition taxes are
maintained on the books of the applicable Person in accordance with GAAP;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue or
which are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person.
 
 
98

--------------------------------------------------------------------------------

 
(e) easements, covenants, conditions, rights-of-way, zoning restrictions, other
restrictions and other similar encumbrances which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(f) Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 9.01(h) or securing appeal or
surety bonds related to such attachments or judgments;
 
(g) Liens securing Indebtedness of the Borrower and its Subsidiaries permitted
by Section 7.02(e) incurred to finance the acquisition of fixed or capital
assets; provided, that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (other than after-acquired title in or on such property and
proceeds of the existing collateral in accordance with the instrument creating
such Lien), (iii) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed 100% of the original purchase price of such property at
the time it was acquired, and (iv) if the terms of such Indebtedness require any
Lien hereunder to be subordinated to such Liens, then the Lien hereunder shall
be subordinated on terms reasonably acceptable to the Administrative Agent;
 
(h) [Reserved];
 
(i) Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;
 
(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;
 
(k) [Reserved];
 
(l) Production Payments, royalties, dedication of reserves under supply
agreements or similar rights or interests granted, taken subject to, or
otherwise imposed on properties consistent with normal practices in the mining
industry;
 
(m) leases, subleases, licenses, sublicenses and rights-of-use granted to others
incurred in the ordinary course of business and that do not materially and
adversely affect the use of the property encumbered thereby for its intended
purpose;
 
(n) Liens in favor of a banking institution arising by operation of law or any
contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry securing
obligations not exceeding $1,000,000;
 
 
99

--------------------------------------------------------------------------------

 
(o) [Reserved];
 
(p) [Reserved];
 
(q) [Reserved];
 
(r) rights of owners of interests in overlying, underlying or intervening strata
and/or mineral interests not owned by Borrower or one of its Subsidiaries, with
respect to tracts of real property where the Borrower or applicable Subsidiary’s
ownership is only surface or severed mineral or is otherwise subject to mineral
severances in favor of one or more third parties; and
 
(s) other defects and exceptions to title of real property where such defects or
exceptions are not material to the value of such real property.
 
Section 7.02. Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02;
 
(c) Indebtedness under the Second Out Facility in a principal amount not to
exceed $302,000,000;
 
(d) Guarantees of the Borrower or any of its Subsidiaries in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other Loan
Party;
 
(e) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(g); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $15,000,000;
 
(f) Indebtedness in respect of Swap Contracts approved by the Bankruptcy Court
incurred in the ordinary course of business for non-speculative purposes and
consistent with past business practice; provided, however that the notional
amount of (i) such Swap Contracts shall not to exceed $10,000,000 individually
and $25,000,000 in the aggregate;
 
(g) Indebtedness of the Borrower or any other Loan Party to any other Loan Party
and of any non-Loan Party Subsidiary to any Loan Party or any other non-Loan
Party Subsidiary; provided, that such Indebtedness must be subordinated to the
Obligations on customary terms;
 
(h) Intercompany current liabilities between Loan Parties incurred in the
ordinary course of business of such Loan Parties;
 
(i) [Reserved];
 
 
100

--------------------------------------------------------------------------------

 
(j) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts and in the ordinary course of business;
 
(k) Indebtedness representing deferred or equity compensation to employees of
the Borrower or any of its Subsidiaries incurred in the ordinary course of
business;
 
(l) [Reserved]; and
 
(m) Indebtedness in the form of bank guaranties, bid, performance and
reclamation bonds, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, in an aggregate amount not to exceed (i) the amount of such
Indebtedness outstanding on the date hereof and listed on Schedule 7.02 plus
(ii) twenty-five percent (25%) of such amount; provided that such Indebtedness
described in this clause (m) is not secured by any Lien.
 
Section 7.03. Investments.  Make or hold any Investments, except:
 
(a) Investments held by the Borrower or any of its Subsidiaries in the form of
Cash Equivalents;
 
(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding subject to Bankruptcy Court approval, for travel, entertainment,
relocation and analogous ordinary business purposes;
 
(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(d) Investments (including debt obligations and Equity Interests) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Borrower and its Subsidiaries and in
settlement of delinquent obligations of, and other disputes with, such customers
and suppliers arising in the ordinary course of business;
 
(e) Investments in the nature of Production Payments, royalties, dedication of
reserves under supply agreements or similar rights or interests granted, taken
subject to, or otherwise imposed on properties with normal practices in the
mining industry;
 
(f) Investments existing on the date hereof and set forth on Schedule 7.03;
 
(g) promissory notes and other similar non-cash consideration received by the
Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement;
 
(h) Permitted Land Swaps, to the extent constituting Investments;
 
 
101

--------------------------------------------------------------------------------

 
(i) Swap Contracts permitted under Section 7.02(f);
 
(j) Investments by the Borrower or its Subsidiaries in any Loan Party and
Investments by any non-Loan Party in any other non-Loan Party; provided, that if
the Investment is in the form of Indebtedness, such Indebtedness must be
permitted pursuant to Section 7.02(g); and
 
(k) Investments by the Borrower or any of its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not in excess of
$20,000,000.
 
Section 7.04. Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a) any Subsidiary may merge with (i) the Borrower, provided, that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided, that when any Subsidiary that is a Loan Party is merging
with another Subsidiary, the Loan Party shall be the continuing or surviving
Person and the security interests granted by such Loan Party pursuant to the
Orders and the Collateral Documents shall remain in full force and effect;
 
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided, that if the transferor in such a transaction is a Loan Party, then the
transferee must either be the Borrower or another Loan Party and the security
interests granted by such Loan Party pursuant to the Orders and the Collateral
Documents shall remain in full force and effect;
 
(c) the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction in which the Borrower is the surviving or continuing
Person; and
 
(d) the Borrower and its Subsidiaries may consummate any transaction that would
be permitted as an Investment under Section 7.03.
 
Section 7.05. Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a) Dispositions of used, worn out, obsolete or surplus property by the Borrower
or any of its Subsidiaries in the ordinary course of business or the abandonment
or allowance to lapse or expire or other Disposition of Intellectual Property in
the ordinary course of business that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the Borrower and its Subsidiaries taken as a whole;
 
(b) Dispositions of inventory in the ordinary course of business;
 
(c) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the
 
 
102

--------------------------------------------------------------------------------

 
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;
 
(d) Permitted Land Swaps;
 
(e) [Reserved];
 
(f) [Reserved];
 
(g) Dispositions of assets by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) 100% of the consideration
received in respect of any such Disposition shall be cash or Cash Equivalents,
(ii) at the time of any such Disposition, no Default shall exist or would result
from such Disposition, (iii) the consideration for such Disposition, when taken
in the aggregate with the consideration for all such other Dispositions since
the Closing Date, does not exceed $100,000,000 and (iv) with respect to any such
Disposition for consideration with a Fair Market Value greater than $5,000,000,
the Borrower shall first provide 30 days’ prior written notice to the
Administrative Agent (unless such notice provision is waived by the
Administrative Agent) during which time the Administrative Agent, on behalf of
the Secured Parties, shall be permitted to (x) credit bid forgiveness of a
portion of the Indebtedness, in an amount up to half of the total consideration
offered by the Administrative Agent, which total consideration shall be at least
equal to the consideration offered by any other party in respect of such
Disposition, outstanding under the Term Loans with respect to a Disposition of
Term Facility Collateral, or outstanding under the Revolving Loans, with respect
to a Disposition of Revolving Credit Facility Collateral or (y) except with
respect to Dispositions of Real Property Leases (which are governed by Section
8.01(a)), find an acceptable (in the Administrative Agent’s good faith and
reasonable discretion) replacement purchaser offering an amount in excess of the
consideration offered by any other party in respect of such Disposition;
 
(h) so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of this Section 7.05;
 
(i) assignments, licenses, sublicenses of Intellectual Property in the ordinary
course of business and in accordance with the applicable Collateral Documents;
provided, however, that any license or sublicense of intellectual property shall
be on a non-exclusive basis;
 
(j) sales or discounts (without recourse) of accounts receivable arising in the
ordinary course of business in connection with the compromise of collection
thereof;
 
(k) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangement
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and
 
(l) transfers of property subject to casualty or condemnation events upon
receipt of the Net Cash Proceeds constituting an Extraordinary Receipt.
 
 
103

--------------------------------------------------------------------------------

 
provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(g) and (l) and shall be for Fair Market Value.
 
Section 7.06. Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment; except that each Subsidiary may make Restricted Payments to
the Borrower and the Subsidiary Guarantors, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made; provided that no Default shall have occurred
and be continuing at the time of such Restricted Payment or would result
therefrom.
 
Section 7.07. Change in Nature of Business.  Engage in any material line of
business other than a Similar Business.
 
Section 7.08. Transactions With Affiliates.  Enter into any transaction of any
kind with any Affiliate, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, unless such
transaction is (a) not prohibited by this Agreement and (b) upon fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.  The
foregoing restrictions shall not apply to the following:
 
(c) transactions between or among the Borrower and any other Loan Parties or
between and among any Loan Parties;
 
(d) the payment of reasonable and customary fees and reimbursement of expenses
payable to directors of the Borrower or any Subsidiary or to any Plan, Plan
administrator or Plan trustee;
 
(e) loans and advances to directors, officers and employees to the extent
permitted by Section 7.03;
 
(f) arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;
 
(g) payments to directors and officers of the Borrower and its Subsidiaries in
respect of the indemnification of such Persons in such respective capacities
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements, as the
case may be, pursuant to the Organization Documents or other corporate action of
the Borrower or its Subsidiaries, respectively, or pursuant to applicable law;
and
 
(h) Permitted Land Swaps between or among Loan Parties.
 
Section 7.09. Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any
 
 
104

--------------------------------------------------------------------------------

 
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Subsidiary Guarantor, unless such Contractual Obligations could not reasonably
be expected to materially hinder the Borrower’s ability to meet its obligations
under this Agreement.
 
Section 7.10. Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Federal Reserve Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
Section 7.11. Minimum Consolidated EBITDA.   Permit Consolidated EBITDA of the
Borrower and its Subsidiaries on a cumulative basis for each period beginning on
June 1, 2012 and ending on each date set forth in the table below to be less
than the amount set forth opposite such period:
 
Period Ending
Minimum Consolidated EBITDA
(in millions)
October 31, 2012
$48.0
November 30, 2012
$49.0
December 31, 2012
$53.0
January 31, 2013
$61.0
February 28, 2013
$60.0
March 31, 2013
$67.0
April 30, 2013
$81.0
May 31, 2013
$94.0
June 30, 2013
$98.0
July 31, 2013
$110.0
August 31, 2013
$134.0
September 30, 2013
$148.0
October 31, 2013
$176.0
November 30, 2013
$190.0
December 31, 2013
$205.0


 
Section 7.12. Capital Expenditures.  Make or become legally obligated to make
any Capital Expenditure, except for Capital Expenditures in the ordinary course
of business not exceeding, in the aggregate for the Borrower and its
Subsidiaries on a cumulative basis for each period beginning on June 1, 2012 and
ending on each date set forth below, the amount set forth opposite such period:
 
Month
Amount (in millions)
July 31, 2012
$66.0
August 31, 2012
$73.0
September 30, 2012
$77.0
October 31, 2012
$91.0
November 30, 2012
$96.0
December 31, 2012
$106.0

 
 
105

--------------------------------------------------------------------------------

 
 
Month
Amount (in millions)

January 31, 2013
$118.0
February 28, 2013
$121.0
March 31, 2013
$135.0
April 30, 2013
$145.0
May 31, 2013
$164.0
June 30, 2013
$188.0
July 31, 2013
$192.0
August 31, 2013
$196.0
September 30, 2013
$215.0
October 31, 2013
$229.0
November 30, 2013
$236.0
December 31, 2013
$245.0


 
 
Section 7.13. Minimum Liquidity.  Permit Liquidity, as of the close of business
on any day, to be less than the amount set forth opposite the period in which
such day falls:
 
Period
Amount (in millions)
From July 1, 2012 until September 30, 2012
$150.0
From October 1, 2012 until December 31, 2012
$130.0
After January 1, 2013
$100.0

 
; provided, however, that until the Final Order Entry Date, the Borrower shall
not permit Liquidity, as of the close of business on any day, to be less than
$125,000,000.
 
Section 7.14. Amendments of Organization Documents.  Amend any of its
Organization Documents in any respect materially adverse to the Lenders.
 
Section 7.15. Accounting Changes.  Make any change in (a) its accounting
policies or reporting practices, except as required or permitted by GAAP, or (b)
its fiscal year.
 
Section 7.16. Prepayments, Etc. of Indebtedness.  Voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any (i) Indebtedness of any Loan Party incurred prior to the Petition Date
except as contemplated by the Order, (ii) any Indebtedness under the Second Out
Facility, except as contemplated by the Security Agreement and the Orders, (iii)
any other Indebtedness that is subordinated to the Obligations or (iv) any other
Indebtedness, except in the case of clause (iv) only, (x) the prepayment of the
Credit Extensions in accordance with the terms of this Agreement or (b) as
expressly provided for in the orders of the Bankruptcy Court entered upon
pleadings in the form and substance acceptable to the Administrative Agent.
 
Section 7.17. Amendment, Etc. of Orders, Related Documents and
Indebtedness.  (a) Amend, modify or change in any manner any First Day Order
without the prior consent of the Arrangers or (b) (i) cancel or terminate any
Related Document or consent to or accept any cancellation or termination
thereof, other than in accordance with its terms, (ii) amend, modify or
 
 
106

--------------------------------------------------------------------------------

 
 
change in any manner any term or condition of any Related Document or give any
consent, waiver or approval thereunder, (iii) waive any default under or any
breach of any term or condition of any Related Document or (iv) take any other
action in connection with any Related Document, in the case of each of clauses
(i) through(iv), that would materially impair the value of the interest or
rights of any Loan Party thereunder or that would materially impair the ability
of the Lenders to be repaid hereunder.
 
Section 7.18. Limitation on Negative Pledge Clauses.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) after the
Petition Date that limits the ability of the Borrower or any Subsidiary
Guarantor to create, incur, assume or suffer to exist any Lien upon any of its
property to secure the Obligations hereunder; provided, however, that the
foregoing clause shall not apply to Contractual Obligations which:
 
(a) [Reserved];
 
(b) [Reserved];
 
(c) [Reserved];
 
(d) [Reserved];
 
(e) [Reserved];
 
(f) arise in connection with any Permitted Land Swap or other Disposition
permitted by Section 7.05, with respect to the assets so Disposed;
 
(g) [Reserved];
 
(h) Are customary restrictions on leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby, other than with respect to any
Material Leased Real Property, so long as such restrictions relate to the assets
subject thereto;
 
(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Subsidiary, other than
with respect to any Material Leased Real Property;
 
(j) are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course, other
than with respect to any Material Leased Real Property;
 
(k) are restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business, other than with respect to any Material
Leased Real Property; or
 
(l) are customary provisions restricting assignment of any, other than
agreements with respect to any Material Leased Real Property.
 
 
107

--------------------------------------------------------------------------------

 
ARTICLE 8
Real Property Leases
 
Section 8.01. Special Rights with respect to Real Property Leases.  (a) No Loan
Party shall, nor shall it permit any of its Subsidiaries to, pursuant to Section
365 of the Bankruptcy Code, (x) reject a Real Property Lease or otherwise
terminate a Real Property Lease (including, without limitation, as a result of
the expiration of the assumption period provided for in Section 365(d)(4) of the
Bankruptcy Code) or (y) sell or assign (I) any Material Lease, (II) any Real
Property Lease for consideration that, when taken in the aggregate with the
consideration for all such other sales or assignments since the Closing Date,
exceeds $20,000,000 or (III) any Real Property Lease during the continuance of
an Event of Default, in each case, without first providing 30 days’ prior
written notice (or, if applicable, notice that such Loan Party will seek to
extend the Automatic Rejection Date as provided in Section 365(d)(4) of the
Bankruptcy Code) to the Administrative Agent (unless such notice provision is
waived by the Administrative Agent in its sole discretion) during which time the
Administrative Agent shall be permitted to find an acceptable (in the
Administrative Agent’s good faith and reasonable discretion) replacement lessee
(which may include the Administrative Agent or its Affiliates) to whom such Real
Property Lease may be assigned.  If such a prospective assignee is timely found,
the Loan Parties shall (i) not seek to reject such Real Property Lease, (ii)
promptly withdraw any previously filed rejection motion, (iii) promptly file a
motion seeking expedited relief and a hearing on the earliest court date
available for purposes of assuming such Real Property Lease and assigning it to
such prospective assignee and (iv) cure any defaults that have occurred and are
continuing under such Real Property Lease; provided that this Section 8.01(a)
shall not apply to Real Property Leases that are rejected, sold or assigned (A)
pursuant to a filing which is acceptable to the Administrative Agent on the
Petition Date or (B) on the effective date of an Acceptable Reorganization
Plan.  For the avoidance of doubt, it is understood and agreed that on or prior
to the 30th day prior to the Automatic Rejection Date, the Borrowers shall have
delivered (and hereby agree to deliver) written notice to the Administrative
Agent of each outstanding Real Property Lease that they intend to reject
(including, without limitation, through automatic rejection on the Automatic
Rejection Date) from and after the date of such notice (or, if applicable,
notice that the Borrower will seek to extend the Automatic Rejection Date as
provided in Section 365(d)(4) of the Bankruptcy Code); provided that if the
Borrowers fail to deliver any such notice to the Administrative Agent prior to
such date with respect to any such Real Property Lease (or a notice indicating
that no such Real Property Leases shall be rejected), the Borrowers shall be
deemed, for all purposes hereunder, to have delivered notice to the
Administrative Agent as of such date that it intends to reject all outstanding
Real Property Leases.
 
(b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise any Debtor’s rights pursuant to section 365(f)
of the Bankruptcy Code with respect to any Real Property Lease or group of Real
Property Leases and, subject to the Bankruptcy Court’s approval after notice and
hearing, assign any such Real Property Lease in accordance with section 365 of
the Bankruptcy Code notwithstanding any language to the contrary in any of the
applicable lease documents or executory contracts. In connection with the
exercise of such rights, the Administrative Agent may (x) find an acceptable (in
the Administrative Agent’s good faith and reasonable discretion) replacement
lessee (which may include the Administrative Agent or its Affiliates) to whom a
Real Property Lease may be assigned, (y) hold, and manage all aspects of, an
auction or other bidding process to find such
 
 
108

--------------------------------------------------------------------------------

 
reasonably acceptable replacement lessee, and (z) in connection with any such
auction, agree, on behalf of the Loan Parties, to a break-up fee or to reimburse
fees and expenses of any stalking horse bidder up to an amount not to exceed
3.00% of the purchase price of such Real Property Lease and may make any such
payments on behalf of such Loan Party and any amount used by the Administrative
Agent to make such payments shall, at the election of the Administrative Agent
in its sole discretion and subject to satisfaction of the conditions in Section
4.02, be deemed a Revolving Credit Borrowing hereunder. Upon receipt of notice
that the Administrative Agent elects to exercise its rights under this Section
8.01(b), the Loan Parties shall promptly file a motion seeking expedited relief
and a hearing on the earliest court date available for purposes of assuming such
Real Property Lease and assigning it to such assignee and (iv) cure any defaults
that have occurred and are continuing under such Real Property Lease.
Notwithstanding the foregoing, this Section 8.01(b) shall not apply to Real
Property Leases that are rejected on the effective date of an Acceptable
Reorganization Plan.
 
(c) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to direct any Debtor that is a lessee
under a Real Property Lease to assign such Real Property Lease to the
Administrative Agent, on behalf of the Secured Parties, as collateral for the
Obligations and to direct such Debtor lessee to assume such Real Property Lease
to the extent assumption is required under the Bankruptcy Code as a prerequisite
to such assignment. Upon receipt of notice that the Administrative Agent elects
to exercise its rights under this Section 8.01(c), the Loan Parties shall (i)
promptly file a motion seeking expedited relief and a hearing on the earliest
court date available for purposes of, if necessary, assuming such Real Property
Lease and assigning it to the Administrative Agent and (ii) cure any defaults
that have occurred and are continuing under such Real Property Lease.
Notwithstanding the foregoing, this Section 8.01(c) shall not apply to Real
Property Leases that are rejected on the effective date of an Acceptable
Reorganization Plan.
 
(d) Any order or the Bankruptcy Court approving the assumption of any Real
Property Lease shall (i) specifically provide that the applicable Debtor shall
be authorized to assign such Real Property Lease pursuant to section 365(f) of
the Bankruptcy Code subsequent to the date of such assumption or (ii) provide
for the assignment of such Real Property Lease, on the date of such order, to a
reasonably acceptable (in the Administrative Agent’s good faith and reasonable
discretion) replacement lessee (which may include the Administrative Agent or
its Affiliates) designated by the Administrative Agent.
 
(e) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
pursuant to Section 365 of the Bankruptcy Code, sell or assign a Real Property
Lease without first providing 5 Business Days’ prior written notice (the
“Initial Notice Period”) to the Administrative Agent (unless such notice
provision is waived by the Administrative Agent in its sole discretion), which
Initial Notice Period may be extended up to a further 25 days by the
Administrative Agent in its sole discretion by delivering written notice of such
extension to such Loan Party prior to expiration of the Initial Notice Period,
and by any further period as is mutually agreeable between the Administrative
Agent and such Loan Party (such notice period being the “Aggregate Notice
Period”).  During such Aggregate Notice Period, the Administrative Agent, on
behalf of the Secured Parties, shall be permitted to shall be permitted to
credit bid forgiveness of some or all of the outstanding Term Facility
Obligations (in an amount equal to at least the consideration offered by any
other party in respect of such
 
 
109

--------------------------------------------------------------------------------

 
assignment) as consideration in exchange for any such Real Property Lease. In
connection with the exercise of any of the Administrative Agent’s rights under
Sections 9.01 and 9.02(e) to direct or compel a sale or assignment of any Real
Property Lease, the Administrative Agent, on behalf of the Secured Parties,
shall be permitted to credit bid forgiveness of a portion of the Indebtedness
(in an amount equal to at least the consideration offered by any other party in
respect of such sale or assignment) outstanding under the Term Loans in exchange
for such Real Property Lease. For the avoidance of doubt, the rights of the
Administrative Agent under this Section 8.01(e) are in addition to any rights it
may have under Section 7.05(g).
 
(f) If any Loan Party is required to cure any monetary default under any Real
Property Lease under this Section 8.01, or otherwise in connection with any
assumption of such Real Property Lease pursuant to section 365 of the Bankruptcy
Code, and such monetary default is not cured within five Business Days of the
receipt by such Loan Party of notice from the Administrative Agent under Section
8.01(a), (b) or (c) or any other notice from the Administrative Agent requesting
the cure of such monetary default, then the Administrative Agent may cure any
such monetary default on behalf of such Loan Party and any such payments shall,
at the election of the Administrative Agent in its sole discretion and subject
to satisfaction of the conditions in Section 4.02, be deemed a Revolving Credit
Borrowing hereunder.
 
ARTICLE 9
Events of Default and Remedies
 
Section 9.01. Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or (ii) within three days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants.  (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03, 6.05, 6.07, 6.08,
6.10, 6.11, 6.12, 6.15, 6.16, 6.18, 6.20, 6.222 or 6.23 or Articles 7 or 8, (ii)
any of the Subsidiary Guarantors fails to perform or observe any term, covenant
or agreement contained in Article 11 of this Agreement (but only to the extent
it relates to a default under one of the covenants listed in clause (i) above),
(iii) any representation, warranty, certification or statement of fact made or
deemed made under Section 2.04(a) by or on behalf of the Borrower shall be
incorrect or misleading in any material respect when made or deemed made or (iv)
any of the Loan Parties fails to perform or observe any term, covenant or
agreement contained in Section 10 of the Security Agreement; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
 
 
110

--------------------------------------------------------------------------------

 
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e) Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts or
Guarantees of the Obligations and any Indebtedness of any Debtor that was
incurred prior to the Petition Date), in each case having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit agreement) of
more than the Threshold Amount, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness or Guarantee was
created or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable; (ii) there occurs under any Swap Contract (excluding any
Swap Contract that was entered into prior to the Petition Date) an Early
Termination Date (as defined under such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or (iii)
there occurs under any Liability Assumption Agreement an early termination of
such agreement for any reason which could reasonably be expected to have an
adverse effect on any Loan Party or that would impair the ability of the Lenders
to be repaid in full hereunder; or
 
(f) Second Out Facility.  The intercreditor and priority of payment provisions
set forth in the Security Agreement and the Orders shall for any reason be
revoked, invalidated, or otherwise cease to be in full force and effect, or the
Second Out Agent or lenders constituting more than 50% in aggregate principal
amount of the Second Out Obligations shall contest in any manner (including by
filing any application or motion with the Bankruptcy Court) the validity or
enforceability thereof, or any such application or motion commenced by any
Second Out Secured Party shall be successful, or the Obligations shall otherwise
cease to have the priority contemplated by the Security Agreement and the
Orders; or
 
(g) Challenges.  Any Loan Party shall challenge, support or encourage a
challenge of any payments made to the Administrative Agent, any L/C Issuer, any
Arranger or any Lender with respect to the Obligations; or
 
(h) Judgments.  There is entered against the Borrower or any of its Subsidiaries
one or more final judgments or orders with respect to any post-petition
liability for the payment of money that arose post-petition in an aggregate
amount (as to all such judgments
 
 
111

--------------------------------------------------------------------------------

 
and orders) exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance), and, such judgments or orders shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or
 
(i) ERISA.  (i) The occurrence of any of the following events that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect: (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in an actual obligation to pay money of the Borrower under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or
 
(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control; or
 
(l) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms hereof or thereof, including as a result of a transaction permitted by
Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required hereby or thereby (subject to Liens permitted by Section
7.01), on the Collateral purported to be covered thereby, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
UCC continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied or failed to acknowledge
coverage; or
 
(m) [Reserved].
 
(n) Dismissal or Conversion of Cases.  (i) Any of the Cases of the Debtors shall
be dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or
any Debtor shall file a motion or other pleading seeking the dismissal of any
Case of any Debtor under Section 1112 of the Bankruptcy Code or otherwise, (ii)
a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code, an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section
1106(b) of the Bankruptcy Code shall be appointed in any of the Cases of the
Debtors and the order appointing such trustee or examiner shall not be reversed
or vacated within 30 days after the entry thereof;
 
(o) Superpriority Claims.  An order of the Bankruptcy Court shall be entered
granting any Superpriority Claim or other claim or administrative expense (other
than the Carve-
 
 
112

--------------------------------------------------------------------------------

 
Out) in any of the Cases of the Debtors that is pari passu with or senior to the
claims of the Administrative Agent and the Lenders against any Borrower or any
other Loan Party hereunder or under any of the other Loan Documents, or any
Debtor takes any action seeking or supporting the grant of any such claim,
except as expressly permitted hereunder; or
 
(p) Relief from Automatic Stay.  The Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under Section 362 of
the Bankruptcy Code to the holder or holders of any security interest to (i)
permit foreclosure (or the granting of a deed in lieu of foreclosure or the
like) on any assets of any of the Debtors which have a value in excess of
$5,000,000 in the aggregate or (ii) permit other actions that would have a
Material Adverse Effect on the Debtors or their estates (taken as a whole); or
 
(q) Certain Orders.  (i)  The Final Order Entry Date shall not have occurred by
the date that is 30 days (or 45 days, if entry of the Final Order is delayed by
any requirements as a result of an evidentiary hearing or similar hearing or
process associated with objections being made to entry of the Interim Order or
the Final Order) following the Interim Order Entry Date; or
 
(ii) an order of the Bankruptcy Court shall be entered reversing, amending,
supplementing, staying for a period of five days or more, vacating or otherwise
amending, supplementing or modifying the Interim Order or the Final Order, or
the Borrowers or any Subsidiary of the Borrower shall apply for authority to do
so, without the prior written consent of the Administrative Agent, the Arrangers
or the Required Lenders, and such order is not reversed or vacated within 5 days
after the entry thereof; or
 
(iii) an order of the Bankruptcy Court shall be entered denying or terminating
use of Cash Collateral by the Loan Parties; or
 
(iv) the Interim Order or Final Order shall cease to create a valid and
perfected Lien on the Collateral or to be in full force and effect; or
 
(v) any of the Loan Parties shall fail to comply with the Orders; or
 
(vi) a final non-appealable order in the Cases shall be entered charging any of
the Collateral under Section 506(c) of the Bankruptcy Code against the Lenders
or the commencement of other actions that is materially adverse to the
Administrative Agent, the Lenders or their respective rights and remedies under
the Facilities in any of the Cases or inconsistent with any of the Loan
Documents; or
 
(r) Pre-Petition Payments.  Except as permitted by the Orders, any Debtor shall
make any Pre-Petition Payment other than Pre-Petition Payments authorized by the
Bankruptcy Court in accordance with “first day” orders of the Bankruptcy Court
satisfactory to the Administrative Agent and the Arrangers or by other orders
entered by the Bankruptcy Court with the consent of (or non-objection by) the
Arrangers; provided, however, that in no event shall the Debtors make any
Pre-Petition Payment in respect of: (i) critical vendors in an aggregate amount
in excess of $25,000,000, (ii) foreign vendors in an aggregate amount in excess
of $750,000 and (iii) the claims of common carriers and warehousemen in an
aggregate amount in
 
 
113

--------------------------------------------------------------------------------

 
 
excess of $18,000,000, without the prior written consent of the Administrative
Agent and the Arrangers; or
 
(s) Invalid Plan.  A Reorganization Plan that is not an Acceptable
Reorganization Plan shall be confirmed in any of the Cases of the Debtors, or
any order shall be entered which dismisses any of the Cases of the Debtors and
which order does not provide for termination of the Commitments and payment in
full in cash of the Obligations under the Loan Documents (other than contingent
indemnification obligations not yet due and payable), or any of the Debtors
shall seek, support or fail to contest in good faith confirmation of any such
plan or entry of any such order; or
 
(t) Supportive Actions.  Any Loan Party or any Subsidiary thereof shall take any
action in support of any matter set forth in paragraphs (n) through (s), above
or any other Person shall do so and such application is not contested in good
faith by the Loan Parties and the relief requested is granted in an order that
is not stayed pending appeal; or
 
(u) Any Material Lease is terminated by the lessor of such Material Leased Real
Property and such termination is not (a) being contested in good faith by
appropriate proceedings diligently conducted or (b) stayed in its effectiveness
by the Bankruptcy Code by virtue of the commencement of the Cases or by the
Bankruptcy Court.
 
Section 9.02. Remedies Upon Event of Default.  (a) If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Class Required Lenders of any Class, take any or
all of the following actions:
 
(i) declare the commitment of each Lender of the applicable Class to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(ii) declare the unpaid principal amount of all outstanding Loans of the
applicable Class, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower;
 
(iii) in the case of the Required Revolving Lenders, require that the Borrower
Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof);
 
(iv) subject to the provisions of Section 10 of the Security Agreement, exercise
on behalf of itself, the Class of Lenders and the applicable L/C Issuer all
rights and remedies available to it, such Lenders and such L/C Issuer under the
Loan Documents or applicable law (including in respect of the Collateral);
 
(v) require any Loan Party to promptly complete, pursuant to Section 363 and 365
of the Bankruptcy Code, subject to the rights of the Secured Parties to credit
bid, a Disposition of its Real Property Leases or any portion thereof in one or
more parcels at public or private sales, at any of the Administrative Agent’s
offices or
 
 
114

--------------------------------------------------------------------------------

 
 
elsewhere, for cash, at such time or times and at such price or prices and upon
such other terms as the Administrative Agent may deem commercially reasonable;
 
(vi) exercise any of its rights with respect to Real Property Leases under
Section 8.01;
 
provided, however, that (y) with respect to a Single Class Default, only Lenders
of the applicable Class shall be entitled to request that the Administrative
Agent exercise remedies pursuant to this Section 9.02 (or to consent thereto)
and (z) with respect to the enforcement of Liens or other remedies with respect
to the Collateral of the Loan Parties under the preceding clause (iv), the
Administrative Agent shall provide the Borrower (with a copy to counsel for the
Creditors’ Committee in the Cases and to the United States Trustee for the
Southern District of New York) with seven (7) days’ prior written notice prior
to taking the action contemplated thereby; in any hearing after the giving of
the aforementioned notice, the only issue that may be raised by any party in
opposition thereto being whether, in fact, an Event of Default has occurred and
is continuing.
 
(b) Upon the occurrence of the Termination Date, (i) the Commitments of each
Lender to make Loans and the Commitments of each Lender and Issuer to issue or
participate in Letters of Credit shall each automatically be terminated, (ii)
the Loans, all interest thereon and all other amounts and Obligations shall
automatically become due and payable in cash, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower and the other Loan Parties.
 
Section 9.03. Application of Funds.  Subject to the Security Agreement, on the
Termination Date and after the exercise of remedies provided for in Section 9.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to be Cash Collateralized),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Revolving Lenders, the Term Lenders, and the L/C
Issuer with respect to Letters of Credit (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer (including
fees and time charges for attorneys who may be employees of any Lender or the
L/C Issuer) and amounts payable under Article 3, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
 
 
115

--------------------------------------------------------------------------------

 
Obligations, ratably among the Revolving Lenders, the Term Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Revolving
Lenders, Term Lenders, the L/C Issuer, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;
 
provided, that the application to the Obligations pursuant to this Section 9.03
of amounts received in respect of Collateral that is Revolving Credit Facility
Collateral and in respect of Collateral that is Term Facility Collateral is
expressly subject to the priorities set forth in Section Article 10 of the
Security Agreement and in the Interim Order (and, when entered, the Final
Order), and all such amounts shall first be allocated in accordance with such
priorities before being applied to the Obligations pursuant to this Section
9.03.
 
Subject to Section 2.04(d), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE 10
Administrative Agent
 
Section 10.01. Authorization and Action.  (a) (i) Each Term Lender Lender and
L/C Issuer hereby appoints Citibank, N.A. as the Term Administrative Agent
hereunder and (ii) each Revolving Lender and L/C Issuer hereby appoints
Citibank, N.A. as the Revolving Administrative Agent hereunder and, in each
case, each such Lender and L/C Issuer authorizes such Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to such Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto.  Without limiting the foregoing, each Lender and L/C Issuer
hereby authorizes the applicable Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents and, in the
case of the Collateral Documents, to act as agent for the applicable Lenders,
L/C Issuers and other Secured Parties under such Collateral Documents.  The
provisions of this Article 10 are solely for the benefits of the Administrative
Agent, the Lenders and the L/C Issuers, and no Loan Party shall have rights as a
third party beneficiary of any such provision.
 
 
116

--------------------------------------------------------------------------------

 
(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
(or such other number or percentage of the Lenders as shall be necessary, or
that the Administrative Agent shall believe in good faith to be necessary), and
such instructions shall be binding upon all Revolving Lenders or Term Lenders,
as applicable and the applicable L/C Issuers; provided, that the Administrative
Agent shall be required to take any action that in its opinion or in the opinion
of its counsel, may expose it to liability or that is contrary to the Loan
Documents or applicable Requirements of Law, including, without limitation, any
action that may be in violation of the automatic stay under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of
debtors.  The Administrative Agent shall be deemed not to have knowledge of any
Default or the event or events that give rise to any Default unless and until
the Borrower, any Lender or any L/C Issuer shall have given written notice to
the Administrative Agent describing such Default and such event or events.  The
Revolving Administrative Agent agrees to give to each Revolving Lender and
applicable L/C Issuer, and the Term Administrative Agent agrees to give each
Term Lender and applicable L/C Issuer, in each case, prompt notice of each
notice given to it by any Loan Party pursuant to the terms of this Agreement or
the other Loan Documents.
 
(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and L/C Issuers (except to the limited extent provided in Section 12.06(c)), and
its duties are entirely ministerial and administrative in nature.  The
Administrative Agent does not assume and shall not be deemed to have assumed any
duties or obligations other than as expressly set forth herein and in the other
Loan Documents or any other relationship as the agent, fiduciary or trustee of
or for any Lender, L/C Issuer or holder of any other Obligation.  The
Administrative Agent may perform any of its duties under any Loan Document by or
through its agents or employees.  It is understood and agreed that the use of
the term “administrative agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
(d) Neither the Administrative Agent may perform any and all of its functions
and duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its functions and duties and exercise its rights and
powers by or through their respective Affiliates.  Each such sub-agent and the
Affiliates of the Administrative Agent and each such sub-agent shall be entitled
to the benefits of all provisions of this Article 10 and Section 12.04 (as
though such sub-agents were the “Administrative Agent” under the Loan Documents)
as if set forth in full herein with respect thereto.  Each such sub-agent shall
be required to comply with the provisions of Article 3 to the same extent as if
it were the Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any of its sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct, in each case, as
 
 
117

--------------------------------------------------------------------------------

 
determined by a court of competent jurisdiction in a final, non-appealable
judgment, in the selection of such sub-agent.
 
(e) The Administrative Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Orders or the Collateral Documents or (v) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  Neither the Administrative Agent nor any
member of the Agent’s Group shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
a failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by a Person serving as an agent
or any of its Affiliates in any capacity.
 
(f) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender or
L/C Issuer and each Lender and L/C Issuer confirms to the Administrative Agent
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.
 
(g) The Arrangers and the Syndication Agent shall have not have any obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.
 
Section 10.02. Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except for its, his, her or their gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Without limiting the foregoing, the Administrative
Agent (a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 12.06(b) may rely on the Register to the
extent set forth in Section 12.06(c), may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon, (d) may consult
with legal counsel (including counsel to the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (e) makes no
warranty or representation to any Lender or L/C Issuer and shall not be
 
 
118

--------------------------------------------------------------------------------

 
 
responsible to any Lender or L/C Issuer for any statements, warranties or
representations made by or on behalf of any Loan Party in or in connection with
this Agreement or any other Loan Document, (f) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (g) shall not be responsible to
any Lender or L/C Issuer for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto and (h) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by relying on or acting upon any notice,
request, statement, document, consent, certificate or other instrument or
writing (including any electronic message, internet or intranet website posting
or other distribution) or any telephone message believed by it to be genuine and
signed, sent or otherwise authenticated by the proper party or parties.  In
determining compliance with any condition hereunder to the making of a Loan or
the issuance of a Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender or such L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit, and in the
case of a Borrowing, such Lender shall not have made available to the
Administrative Agent, such Lender or such L/C Issuer’s Ratable Portion of such
Borrowing
 
Section 10.03. Posting of Approved Electronic Communications.  (a) Each of the
Lenders and L/C Issuers and each Loan Party agree that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and the L/C Issuers by posting such Approved Electronic
Communications on IntraLinks™ or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
 
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the L/C Issuer and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the L/C Issuer
and each Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
 
(c) The Approved Electronic Platform and the Approved Electronic Communications
are provided “as is” and “as available”.  Neither the Administrative Agent nor
any of its Affiliates or any of their respective officers, directors, employees,
agents, advisors or
 
 
119

--------------------------------------------------------------------------------

 
representatives (each, an “Agent Affiliate”) warrant the accuracy, adequacy or
completeness of the Approved Electronic Communications or the Approved
Electronic Platform and each expressly disclaims liability for errors or
omissions in the Approved Electronic Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent Affiliates in connection
with the Approved Electronic Platform or the Approved Electronic Communications.
 
(d) Each of the Lenders, the L/C Issuers and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
(e) The Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all materials and/or information provided by or on behalf of
the Borrower hereunder (collectively, “Borrower Materials”) that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, any
Arranger, the L/C Issuers and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and any Arranger shall be entitled to treat the Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark the Borrower Materials
“PUBLIC.”  In connection with the foregoing, each party hereto acknowledges and
agrees that the foregoing provisions are not in derogation of their
confidentiality obligations under Section 12.07.
 
Section 10.04. The Administrative Agent Individually.  With respect to its
Ratable Portion, Citibank shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender.  The terms “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include, without limitation, Citibank in its individual capacity as a
Lender or as one of the Required Lenders. Citibank and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with, any Loan Party as if Citibank were not acting as the
Administrative Agent.
 
 
120

--------------------------------------------------------------------------------

 
Section 10.05. Activities of Agent’s Group.  (a) Each Lender and L/C Issuer
understands that Citibank, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 10.05(a) as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Loan Parties or their respective Affiliates.  Furthermore, the Agent’s
Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Loan Parties and their Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower, other Loan Parties or their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans or other financial products of one or more of the Loan Parties
or their Affiliates.  Each Lender and the L/C Issuer understands and agrees that
in engaging in the Activities, the Agent’s Group may receive or otherwise obtain
information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders or the L/C Issuers that
are not members of the Agent’s Group.  Neither the Administrative Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Lender or L/C
Issuer or use on behalf of the Lenders or the L/C Issuers and shall not be
liable for the failure to so disclose or use any information whatsoever about or
derived from the Activities or otherwise (including any information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Parties or any Affiliate of any Loan Parties) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent shall deliver or otherwise make available
to each Lender and L/C Issuer such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lenders or
the L/C Issuers.
 
(b) Each Lender and L/C Issuer further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders or the L/C Issuers (including the interests of the Lenders
or the L/C Issuers hereunder and under the other Loan Documents).  Each Lender
and L/C Issuer agrees that no member of the Agent’s Group is or shall be
required to restrict its activities as a result of the Person serving as the
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender or L/C Issuer.  None of (i) this Agreement
nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender or L/C Issuer including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.
 
 
121

--------------------------------------------------------------------------------

 
Section 10.06. Lender Credit Decision.  (a) Each Lender and L/C Issuer confirms
to the Administrative Agent, each other Lender and L/C Issuer and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or L/C Issuer or any of their respective Related Parties, of evaluating
the merits and risks (including tax, legal, regulatory, credit, accounting and
other financial matters) of (x) entering into this Agreement, (y) making Loans
and other extensions of credit hereunder and under the other Loan Documents and
(z) taking or not taking actions hereunder and thereunder, (ii) is financially
able to bear such risks and (iii) has determined that entering into this
Agreement and making Loans and other extensions of credit hereunder and under
the other Loan Documents is suitable and appropriate for it.
 
(b) Each Lender and L/C Issuer acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii)
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or L/C Issuer or any of their respective Related Parties, made
its own appraisal and investigation of all risks associated with, and its own
credit analysis and decision to enter into, this Agreement based on such
documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender or L/C Issuer or any of their respective Related Parties, continue to be
solely responsible for making its own appraisal and investigation of all risks
arising under or in connection with, and its own credit analysis and decision to
take or not take action under, this Agreement and the other Loan Documents based
on such documents and information as it shall from time to time deem
appropriate, which may include, in each case:
 
(i) the financial condition, status and capitalization of the Borrower and each
other Loan Party;
 
(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
 
(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
 
(iv) the adequacy, accuracy and/or completeness of the other information
delivered by the Administrative Agent, any other Lender or L/C Issuer or by any
of their respective Related Parties under or in connection with this Agreement
or any other Loan Document, the transactions contemplated hereby and thereby or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.
 
 
122

--------------------------------------------------------------------------------

 
Section 10.07. Indemnification.  Each Lender agrees to indemnify the
Administrative Agent, the Arrangers and each of their respective Affiliates, and
each of their respective directors, officers, employees, members, partners,
agents, trustees, representatives, attorneys, consultants and advisors (to the
extent not reimbursed by the Borrower and without affecting the Borrower’s
indemnification obligations hereunder), from and against such Lender’s aggregate
Ratable Portion of any Indemnified Matters; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such Affiliate’s, director’s,
officer’s, employee’s, member’s, partner’s, agent’s, trustee’s,
representative’s, attorney’s, consultant’s and advisor’s gross negligence or
willful misconduct or as a result of material breach by such Indemnitee, in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment.  Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its Ratable Portion
of any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, this Agreement or the other Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower or
another Loan Party; provided, that such reimbursement by the Lenders shall not
affect the Borrower’s continuing reimbursement obligations with respect thereto;
provided, further, that the failure of any Lender to indemnify or reimburse the
Administrative Agent shall not relieve any other Lender of its obligation in
respect thereof.
 
Section 10.08. Successor Administrative Agent.  (a) The Revolving Administrative
Agent or the Term Administrative Agent may at any time give notice of its
resignation to the applicable Lenders, the L/C Issuers and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the applicable Lenders, appoint a successor Administrative
Agent; provided, that if the Administrative Agent notifies the Borrower, the
applicable Lenders and the L/C Issuers that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the applicable Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed), and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each applicable Lender or L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in
 
 
123

--------------------------------------------------------------------------------

 
this Section 10.08).  The fees payable by the Borrower to any successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article 10 and Section 12.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while such retiring Administrative Agent was
Administrative Agent under this Agreement and the other Loan Documents.
 
(b) Any resignation pursuant to this Section 10.08 by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
applicable Lenders and the L/C Issuers otherwise, also act to relieve such
Person and its Affiliates of any obligation to advance or issue new, or extend
existing, or Letters of Credit where such advance, issuance or extension is to
occur on or after the effective date of such resignation.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
 
(c) In addition to the foregoing, if a Revolving Lender becomes, and during the
period it remains, a Defaulting Lender, any L/C Issuer may, upon prior written
notice to the Borrower and the Revolving Administrative Agent, resign as L/C
Issuer effective at the close of business New York time on a date specified in
such notice (which date may not be less than 30 days after the date of such
notice); provided that such resignation by such L/C Issuer will have no effect
on the validity or enforceability of any Letter of Credit then outstanding or on
the obligations of the Borrower or any Lender under this Agreement with respect
to any such outstanding Letter of Credit or otherwise to such L/C Issuer.
 
Section 10.09. Concerning the Collateral and the Collateral Documents.  (a) Each
Lender and L/C Issuer agrees that any action taken by the Administrative Agent
or the Required Lenders (or, where required by the express terms of this
Agreement, a greater proportion of the Lenders) in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders, the L/C Issuers and other Secured
Parties.  Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the L/C Issuers with respect
to all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by any Loan Party, (iii) act as
Administrative Agent for the Lenders, the L/C Issuers and the other Secured
Parties for purposes of the perfection of all security interests and Liens
created by such agreements and all other purposes stated therein, provided,
however, that the Administrative Agent hereby appoints, authorizes and directs
the Administrative Agent, each
 
 
124

--------------------------------------------------------------------------------

 
 
Lender and L/C Issuer to act as collateral sub-agent for the Administrative
Agent, the Lenders and the L/C Issuers for purposes of the perfection of all
security interests and Liens with respect to the Collateral, including any
deposit or securities accounts maintained by a Loan Party with, and cash and
Cash Equivalents held by, such Lender or such L/C Issuer, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Administrative
Agent, the Lenders, the L/C Issuer and the other Secured Parties with respect to
the Collateral under the Loan Documents relating thereto, applicable law or
otherwise.
 
(b) Each of the Lenders and L/C Issuers hereby consents to the release and
hereby directs, in accordance with the terms hereof, the Administrative Agent to
release (or, in the case of clause (ii) below, release or subordinate) any Lien
held by the Administrative Agent for the benefit of the Lenders and the L/C
Issuers against any of the following:
 
(i) all of the Collateral and all Loan Parties, upon termination of the
Commitments and payment and satisfaction in full in cash of all Loans and all
other Obligations that the Administrative Agent has been notified in writing are
then due and payable (and, in respect of contingent L/C Obligations, with
respect to which cash collateral has been deposited or a back-up letter of
credit has been issued, in either case in the appropriate currency and on terms
satisfactory to the Administrative Agent and the applicable L/C Issuer)
 
(ii) any assets that are subject to a Lien permitted by Section 7.01(g); and
 
(iii) any part of the Collateral sold or disposed of by a Loan Party if such
sale or disposition is permitted by this Agreement (or permitted pursuant to a
waiver of or consent to a transaction otherwise prohibited by this Agreement),
subject to approval by the Bankruptcy Court.
 
(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, the L/C Issuer and each
other Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
and under any of the Loan Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by the Administrative
Agent on any of the Collateral pursuant to a public or private sale or other
disposition (including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Administrative Agent
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Administrative Agent, as agent for and
representative of Secured Parties shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion
 
 
125

--------------------------------------------------------------------------------

 
 
of the Collateral sold at any such sale or disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent at such sale or other disposition.
 
(d) Each of the Lenders and L/C Issuers hereby directs the Administrative Agent
to execute and deliver or file such termination and partial release statements
and do such other things as are necessary to release Liens to be released
pursuant to this Section 10.09 promptly upon the effectiveness of any such
release.
 
(e) Each of the Lenders and L/C Issuers hereby consents to the release of any
Subsidiary Guarantor from its obligations under Article 11 if such Person ceases
to be a Subsidiary as a result of a transaction permitted under the Loan
Documents.
 
(f) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under Article 11 pursuant to this
Section 10.09.
 
(g) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
Section 10.10. Collateral Matters Relating to Related Obligations.  The benefit
of the Loan Documents and of the provisions of this Agreement relating to the
Collateral shall extend to and be available in respect of any Obligation arising
under any Secured Hedge Agreement or Cash Management Agreement or that is
otherwise owed to Persons other than the Administrative Agent, the Lenders and
the L/C Issuers (collectively, “Related Obligations”) solely on the condition
and understanding, as among the Administrative Agent and all Secured Parties,
that (a) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent the Administrative Agent shall
hold, and have the right and power to act with respect to, the guaranty in
Article 11 and the Collateral on behalf of and as agent for the holders of the
Related Obligations, but the Administrative Agent is otherwise acting solely as
agent for the Lenders and the L/C Issuers and shall have no fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or other obligation whatsoever to
any holder of Related Obligations, (b) all matters, acts and omissions relating
in any manner to the guaranty in Article 11, the Collateral, or the omission,
creation, perfection, priority, abandonment or release of any Lien, shall be
governed solely by the provisions of this Agreement and the other Loan Documents
and no separate Lien, right, power or remedy shall arise or exist in favor of
any Secured Party under any separate instrument or agreement or in respect of
any Related Obligation, (c) each Secured Party shall be bound by all actions
taken or omitted, in accordance with the provisions of this Agreement and the
other Loan Documents, by the Administrative Agent and the Required Lenders, each
of whom shall be entitled to act at its sole discretion and exclusively in its
own interest given its own Commitments and its own interest in the Loans, L/C
Obligations and other Obligations to it
 
 
126

--------------------------------------------------------------------------------

 
 
arising under this Agreement or the other Loan Documents, without any duty or
liability to any other Secured Party or as to any Related Obligation and without
regard to whether any Related Obligation remains outstanding or is deprived of
the benefit of the Collateral or becomes unsecured or is otherwise affected or
put in jeopardy thereby, (d) no holder of Related Obligations and no other
Secured Party (except the Administrative Agent, the Lenders and the L/C Issuers,
to the extent set forth in this Agreement) shall have any right to be notified
of, or to direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under this Agreement or the Loan
Documents and (e) no holder of any Related Obligation shall exercise any right
of setoff, banker’s lien or similar right except to the extent provided in
Section 12.08 and then only to the extent such right is exercised in compliance
with Section 2.14.
 
Section 10.11. Delivery of Certain Financial Information.  The Borrower agrees
and shall cause each other Loan Party to agree, that the Administrative Agent
may make available to the Lenders and the L/C Issuers all Approved Electronic
Communications provided to the Administrative Agent pursuant to Section
6.01.  The Borrower further agrees, and shall cause each other Loan Party to
further agree, that the Administrative Agent may make available to the Lenders
such other Approved Electronic Communications provided to the Administrative
Agent, upon such Lenders’ request.
 
Section 10.12. L/C Issuers.  Each L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
10 with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and L/C Documents pertaining to such Letters of Credit fully as if the term
“Administrative Agent” as used in this Article and the definition of “Agent
Affiliate” included such L/C Issuer with respect to such acts or omissions, and
(b) as additionally provided herein with respect to each L/C Issuer.
 
ARTICLE 11
Guarantee
 
Section 11.01. Guarantee.  (a) Subject to the provisions of Section 11.01(b),
each of the Subsidiary Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower and
each other Loan Party when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations.
 
(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under the Bankruptcy Code, or any
other applicable federal and state laws relating to fraudulent conveyances,
fraudulent transfers, or the insolvency of debtors (after giving effect to the
right of contribution established in Section 11.02).
 
 
127

--------------------------------------------------------------------------------

 
(c) Each Subsidiary Guarantor agrees that the Obligations may at any time and
from time to time exceed the maximum amount of the liability of such Subsidiary
Guarantor under Section 11.01(b) without impairing the guarantee contained in
this Article 11 or affecting the rights and remedies of the Secured Parties
hereunder.
 
(d) The guarantee contained in this Article 11 shall remain in full force and
effect until all the Obligations (other than any contingent indemnification
obligations not then due) shall have been satisfied by payment in full, no
Letter of Credit shall be outstanding (except to the extent that the Letters of
Credit have been cash collateralized, otherwise collateralized with “back to
back” letters of credit or otherwise supported, in each case, on terms
satisfactory to the Administrative Agent), and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations.
 
(e) No payment made by the Borrower, any of the Subsidiary Guarantors, any other
Subsidiary Guarantor or any other Person or received or collected by any Secured
Party from the Borrower, any of the Subsidiary Guarantors, any other Subsidiary
Guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to reduce,
release, modify or otherwise affect the liability of any Subsidiary Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Subsidiary Guarantor in respect of the Obligations or any payment
received or collected from such Subsidiary Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Subsidiary Guarantor hereunder until the Obligations (other than any
contingent indemnification obligations not then due) are paid in full, no Letter
of Credit shall be outstanding (except to the extent that the Letters of Credit
have been cash collateralized, otherwise collateralized with “back to back”
letters of credit or otherwise supported, in each case, on terms satisfactory to
the Administrative Agent), and the Commitments are terminated.
 
Section 11.02. Right of Contribution.  Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder (including by way of set-off
rights being exercised against it), such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.03.  The provisions of this Section 11.02 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Secured Parties, and each Subsidiary Guarantor shall remain jointly and
severally liable to the Secured Parties for the full amount guaranteed by such
Subsidiary Guarantor hereunder.
 
Section 11.03. No Subrogation.  Notwithstanding any payment made by any
Subsidiary Guarantor hereunder or any set-off or application of funds of any
Subsidiary Guarantor by any Secured Party, no Subsidiary Guarantor shall be
entitled to be subrogated to any of the rights of any Secured Party against the
Borrower or any Subsidiary Guarantor or any collateral security or guarantee or
right of offset held by any Secured Party for the payment of the Obligations,
nor shall any Subsidiary Guarantor seek or be entitled to seek any contribution
or reimbursement from the Borrower or any other Subsidiary Guarantor in respect
of payments
 
 
128

--------------------------------------------------------------------------------

 
 
made by such Subsidiary Guarantor hereunder, until all amounts owing to the
Secured Parties by the Borrower on account of the Obligations (other than any
contingent indemnification obligations not then due) are paid in full, no Letter
of Credit shall be outstanding (except to the extent that the Letters of Credit
have been cash collateralized, otherwise collateralized with “back to back”
letters of credit or otherwise supported, in each case, on terms satisfactory to
the Administrative Agent), and the Commitments are terminated. If any amount
shall be paid to any Subsidiary Guarantor on account of such subrogation rights
at any time when all of the Obligations (other than any contingent
indemnification obligations not then due) shall not have been paid in full, such
amount shall be held by such Subsidiary Guarantor in trust for the Secured
Parties, segregated from other funds of such Subsidiary Guarantor, and shall,
forthwith upon receipt by such Subsidiary Guarantor, be turned over to the
Administrative Agent in the exact form received by such Subsidiary Guarantor
(duly indorsed by such Subsidiary Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine.
 
Section 11.04. Amendments, etc. with Respect to the Borrower Obligations.  Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Obligations made by any Secured Party may be rescinded by such
Secured Party and any of the Borrower Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
increased, amended, modified, accelerated, compromised, waived, surrendered or
released by any Secured Party, and this Agreement and the other Loan Documents
and any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by any Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for the guarantee
contained herein or any property subject thereto.
 
Section 11.05. Guarantee Absolute and Unconditional.  Each Subsidiary Guarantor
agrees that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or a surety other than payment in
full of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Subsidiary Guarantor agrees as follows:
 
(a) The guarantee under this Article 11 is a guaranty of payment when due and
not of collectability, and is a primary obligation of each Subsidiary Guarantor
and not merely a contract of surety.
 
(b) The Administrative Agent may enforce the guarantee under this Article 11
upon the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrower and any Beneficiary with respect to the existence
of such Event of Default.
 
 
129

--------------------------------------------------------------------------------

 
(c) Each Subsidiary Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by any Secured Party upon the guarantee contained in this Article 11
or acceptance of the guarantee contained in this Article 11.
 
(d)  The Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article 11 and all dealings
between the Borrower and any of the Subsidiary Guarantors, on the one hand, and
the Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Article 11.
 
(e) To the fullest extent permitted by applicable law, each Subsidiary Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Subsidiary Guarantors with
respect to the Obligations.
 
(f) Each Subsidiary Guarantor understands and agrees that the guarantee
contained in this Article 11 shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to
 
(i) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party,
 
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party,
 
(iii) any acts of any legislative body or governmental authority affecting the
Borrower, including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of the Borrower’s property, or by economic, political, regulatory
or other events in the countries where the Borrower is located, or
 
(iv)  any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Subsidiary Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of such Subsidiary Guarantor under the guarantee contained in
this, in bankruptcy or in any other instance.
 
(g) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Subsidiary Guarantor, any Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Subsidiary Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Secured Party to make any
such
 
 
130

--------------------------------------------------------------------------------

 
 
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Subsidiary Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Subsidiary Guarantor or any
other Person or any such collateral security or guarantee or right of offset,
shall not relieve any Subsidiary Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Secured Parties against
any Subsidiary Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
 
Section 11.06. Waiver by Subsidiary Guarantors.  Each Subsidiary Guarantor
hereby waives, for the benefit of the Secured Parties: (a)  any right to require
any Secured Party, as a condition of payment or performance by such Subsidiary
Guarantor, to (i) proceed against Borrower, any other Subsidiary Guarantor of
the Obligations or any other Person, (ii) proceed against or exhaust any
security held from Borrower, any such other Subsidiary Guarantor or any other
Person, (iii) proceed against or have resort to any balance of any deposit
account or credit on the books of any Secured Party in favor of Borrower or any
other Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Subsidiary
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Subsidiary Guarantor from any cause other than payment in full of the
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Secured Party’s errors or omissions in the administration of the
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Subsidiary
Guarantor’s obligations hereunder, (ii) the benefit of any statute or
limitations affecting such Subsidiary Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights of set offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; (f) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
the acceptance hereof, notices of default hereunder, the Secured Hedge
Agreements or any agreement or instrument related thereto, the Secured Cash
Management Agreements or any agreement or instrument related thereto, notices of
any renewal, extension or modification of the Obligations or any agreement
related thereto, notices of extension of credit to Borrower; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate Subsidiary Guarantors or sureties, or which may
conflict with the terms hereof.
 
Section 11.07. [Reserved.]
 
Section 11.08. Releases.  (a) At such time as the Obligations shall have been
paid in full (other than any contingent indemnification obligations not then
due), the Commitments have been terminated and no Letters of Credit shall be
outstanding (except to the extent that the Letters of Credit that have been cash
collateralized, otherwise collateralized with “back to back” letters of credit
or otherwise supported, in each case, on terms satisfactory to the
Administrative
 
 
131

--------------------------------------------------------------------------------

 
 
Agent), all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Subsidiary Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party. At the request and sole expense of any Subsidiary Guarantor
following any such termination, the Administrative Agent shall execute and
deliver to such Subsidiary Guarantor such documents as such Subsidiary Guarantor
shall reasonably request to evidence such termination.
 
(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Subsidiary Guarantor shall automatically be
released under the circumstances described in Section 10.10(b).
 
Section 11.09.   Subordination of Other Obligations.  Any Indebtedness of the
Borrower or any Subsidiary Guarantor held as of the Closing Date or thereafter
by any Subsidiary Guarantor (the “Obligee Guarantor”) is hereby subordinated in
right of payment to the Obligations, and any such indebtedness collected or
received by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf the
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of the Beneficiaries to be credited and applied against the
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
 
Section 11.10. Authority of Subsidiary Guarantors or Borrower.  It shall not be
necessary for any Beneficiary to inquire into the capacity or powers of any
Subsidiary Guarantor or Borrower or the officers, directors or agents acting or
purporting to act on behalf of any of them.
 
Section 11.11. Financial Condition of Borrower.  Any Credit Extension may be
made to the Borrower or continued from time to time, without notice to or
authorization from any Subsidiary Guarantor regardless of the financial or other
condition of Borrower at the time of such grant or continuation.  No Beneficiary
shall have any obligation to disclose or discuss with any Subsidiary Guarantor
its assessment, or any Subsidiary Guarantor’s assessment, of the financial
condition of the Borrower.  Each Subsidiary Guarantor has adequate means to
obtain information from the Borrower on a continuing basis concerning the
financial condition of the Borrower and its ability to perform its obligations
under the Loan Documents, and each Subsidiary Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and all circumstances bearing upon the risk of nonpayment of the
Obligations.  Each Subsidiary Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrower known as of the Closing
Date or thereafter known by any Beneficiary.
 
Section 11.12. Taxes and Payments.  The provisions of Section 3.01(a)-(d) shall
apply mutatis mutandis to the Subsidiary Guarantors and payments thereby.
 
Section 11.13. Assignments.  Each Subsidiary Guarantor acknowledges that the
Administrative Agent or any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Loans owing to it and any
Note or Notes held by it) and such assignee,
 
 
132

--------------------------------------------------------------------------------

 
 
transferee or participant shall thereupon become vested with all the benefits in
respect thereof granted to such party herein or otherwise, in each case as and
to the extent provided in Section 12.06.  No Subsidiary Guarantor shall have the
right to assign its rights hereunder or any interest herein except in accordance
with Section 12.06.
 
Section 11.14. Reinstatement.  Each Subsidiary Guarantor agrees that if (a) any
payment made by the Borrower or any other Person and applied to the Obligations
is at any time annulled, avoided, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
(b) the proceeds of Collateral are required to be returned by any Beneficiary to
the Borrower or its estate, trustee, receiver or any other Party including any
Subsidiary Guarantor or its estate, trustee, or receiver under any Requirement
of Law, then, to the extent of such payment or repayment, any such Subsidiary
Guarantors liability hereunder shall be and remain in full force and effect, as
fully as if such payment had never been made.  If, prior to any of the
foregoing, the guarantee under this Article 11 shall have been cancelled or
surrendered (and, if any Lien or other Collateral securing such Subsidiary
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), the guarantee under this Article 11 (and
such Lien or other Collateral) shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Subsidiary Guarantor in
respect of the amount of such payment (or any lien or other Collateral securing
such obligation).
 
ARTICLE 12
Miscellaneous
 
Section 12.01. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;
 
(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any mandatory reduction of the Aggregate
Commitments hereunder without the written consent of each Lender directly
adversely affected thereby;
 
(c) reduce the principal of, or the stated rate of interest specified herein on,
any Loan or Unreimbursed Amount, or (subject to clause (iv) of the second
proviso to this Section 12.01) any fees or other amounts payable hereunder
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Class Required Lenders shall be necessary
(i) to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or (ii) to
 
 
133

--------------------------------------------------------------------------------

 
 
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;
 
(d) change Sections 2.07, 2.17 or 9.03 in a manner that would alter the pro rata
sharing of payments or payment priorities required thereby without the written
consent of each Lender adversely affected thereby;
 
(e) change any provision of this Section 12.01 or the definition of “Required
Lenders”; “Class Required Lenders”, “Required Revolving Lenders”, “Required Term
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender adversely affected thereby;
 
(f) other than as permitted by Section 11.08, release all or substantially all
of the Collateral in any transaction or series of related transactions, without
the written consent of each Lender; or
 
(g) release all or substantially all of the Subsidiary Guarantors, without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 11.08 (in which case such release may
be made by the Administrative Agent acting alone);
 
(h) amend or modify the Superpriority Claim status of the Lenders under the
Orders or under any other Loan Document without the written consent of each
Lender affected thereby;
 
(i) grant any Lien on the Collateral which is senior to the Liens created by the
Loan Documents or pari passu with such Liens without the written consent of each
Lender;
 
(j) affect the relative priority of Liens created under the Loan Documents,
without the written consent of each Lender;
 
(k) directly or indirectly, whether by amendment, waiver or otherwise, increase
the advance rates set forth in the definition of the term Borrowing Base, add
new asset categories to the Borrowing Base or otherwise cause the Borrowing Base
or availability under the Revolving Credit Facility provided for herein to be
increased (other than changes in Reserves implemented by the Administrative
Agent in its reasonable discretion) without the written consent of the
Supermajority Revolving Lenders, provided that any such amendment, waiver or
consent described in this clause (k) shall be effective without the consent of
any Lenders other than the Supermajority Revolving Credit Lenders;
 
and provided, further, that any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
one Class of Lenders (but not of any other Class of Lenders), including (i) any
waiver of conditions set forth in Section 4.02 with respect to a Borrowing of
Loans or an issuance of a Letter of Credit of such Class and (ii) any amendment,
waiver or modification relating to a Single Class Default applicable to such
Class, in each case, shall be effective with the consent of the requisite
percentage in interest of the
 
 
134

--------------------------------------------------------------------------------

 
 
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; and (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace each non-consenting Lender in accordance with Section 12.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
all such assignments.
 
Any such waiver and any such amendment or modification pursuant to this Section
12.01 shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the L/C Issuers, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Borrower, the Lenders, the
L/C Issuers and the Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default that is waived pursuant to this Section 12.01 shall
be deemed to be cured and not continuing during the period of such waiver.
 
Section 12.02. Notices; Effectiveness; Electronic Communications.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent or L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 12.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or on
Schedule 1 to the Lender Addendum to which such Lender is a party.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have
 
 
135

--------------------------------------------------------------------------------

 
 
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article 2 if
such Lender or such L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided, that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to the Lenders and the L/C Issuers to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided, that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
 
Each Lender agrees that notice to it specifying that any Borrower Materials or
other notices or communications have been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement; provided that if requested by any
Lender, the Administrative Agent shall deliver a copy of the Borrower Materials,
notices or other communications to such Lender by email or fax.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the
 
 
136

--------------------------------------------------------------------------------

 
 
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
have resulted from the gross negligence or willful misconduct of such Agent
Party as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that in no event shall the Agent
Party have any liability to the Borrower, any Lender, L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent and
each L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and each L/C Issuer.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(e) Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
Section 12.03. No Waiver; Cumulative Remedies.  None of the Secured Parties
shall by any act (except by a written instrument pursuant to Section 12.01),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure by any Lender, L/C Issuer or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Section 12.04. Expenses; Indemnity; Damage Waiver.  (a)  Costs and
Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel and industry advisors for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery, administration and enforcement of this
Agreement and the other Loan
 
 
137

--------------------------------------------------------------------------------

 
 
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or any L/C Issuer) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
all reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Each Subsidiary Guarantor agrees to pay or reimburse each Secured Party
for all its reasonable and documented out-of-pocket expenses incurred in
collecting against such Subsidiary Guarantor under the guarantee contained in
Article 10 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Subsidiary Guarantor is a party,
including, without limitation, the fees and disbursements of counsel to each
Secured Party and of counsel to the Administrative Agent.
 
(b) Indemnification by the Loan Parties.  The Borrower and each Subsidiary
Guarantor shall indemnify the Administrative Agent (and any sub-agent thereof),
each Arranger, each Lender and each L/C Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable out-of-pocket costs and expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) have resulted from the gross negligence or
willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction in a final, non-appealable judgment or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such
 
 
138

--------------------------------------------------------------------------------

 
 
Indemnitee’s obligations hereunder or under any other Loan Document, in each
case, as determined by the final nonappealable judgment of a court of competent
jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (based on the Loans and unused Commitments held by such
Lender relative to the total Loans and unused Commitments then outstanding) of
such unpaid amount, provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence or
willful misconduct of such Indemnitee, in each case, as determined by the final
nonappealable judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent or any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
Section 12.05. Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part
 
 
139

--------------------------------------------------------------------------------

 
 
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Overnight Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
Section 12.06. Successors and Assigns.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 12.06(b), (ii) by way of
participation in accordance with the provisions of Section 12.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 12.06(f).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Commitments of a
Class, Loans or Loans of a Class (including for purposes of this Section
12.06(b), participations in L/C Obligations) at the time owing to it); provided,
that:
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
 
140

--------------------------------------------------------------------------------

 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;
 
(iii) [Reserved].
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 12.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and the L/C Issuer, at any reasonable
time and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided, that (i) such
Lender’s
 
 
141

--------------------------------------------------------------------------------

 
 
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a), (b),
(c) and (f) of the first proviso to Section 12.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment; provided, further, that in the case of Section 3.01, such
Participant shall have complied with the requirements of such section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.14 as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that no such pledge or assignment shall release such Lender
 
 
142

--------------------------------------------------------------------------------

 
 
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
 
(h) Resignation as L/C Issuer.  Notwithstanding anything to the contrary
contained herein, Citibank, Barclays, Bank of America or any L/C Issuer may, (i)
upon 30 days’ notice to the Borrower, the Lenders and other L/C Issuers, resign
as L/C Issuer or (ii) upon 10 days’ notice to Borrower, the Lenders and other
L/C Issuers, appoint an Affiliate of such L/C Issuer as a successor L/C Issuer
hereunder.  In the event of any such resignation as L/C Issuer pursuant to
clause (i) of the preceding sentence, the Borrower shall be entitled to appoint
from among the Lenders and their Affiliates a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such L/C Issuer.  If Citibank, Barclays and Bank
of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.04(d)).  Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, as the case
may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such L/C Issuer to
effectively assume the obligations of such L/C Issuer with respect to such
Letters of Credit.
 
Section 12.07. Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or
 
 
143

--------------------------------------------------------------------------------

 
 
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information becomes
publicly available other than as a result of a breach of this Section.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided, that in the case of information received from the Borrower or any such
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised
reasonable care to protect such Information, and in no event less than the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities laws.
 
Section 12.08. Right of Setoff.  Subject to the Orders, upon any amount becoming
due and payable hereunder (whether at stated maturity, by acceleration or
otherwise), each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender, such L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have.  Each
Lender and L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided, that the failure to
give such notice shall not affect the validity of such setoff and application.
 
Section 12.09. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
 
 
144

--------------------------------------------------------------------------------

 
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
Section 12.10. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement or of a Lender Addendum by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
Section 12.11. Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
Section 12.12. Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 12.13. Replacement of Lenders.  If (a) any Lender requests compensation
under Section 3.04, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a Nonconsenting Lender
(hereinafter defined), then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require
 
 
145

--------------------------------------------------------------------------------

 
 
such Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that:
 
(e) the Administrative Agent shall have received the assignment fee specified in
Section 12.06(b);
 
(f) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(g) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(h) such assignment does not conflict with applicable Laws; and
 
(i) neither the Administrative Agent nor any Lender shall be obligated to be or
to find the assignee.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Nonconsenting Lender.”  Any such replacement shall not be deemed a waiver of
any rights that the Borrower shall have against the replaced Lender.
 
Section 12.14. Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES
NOT HAVE (OR ABSTAINS FROM) JURISDICTION, OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION
 
 
146

--------------------------------------------------------------------------------

 
 
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
Section 12.15. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 12.16. Designation of Secured Agreements. (a)  The Borrower and any Cash
Management Bank or Hedge Bank may from time to time designate a Cash Management
 
 
147

--------------------------------------------------------------------------------

 
 
Agreement or Swap Contract permitted hereunder as a Secured Agreement upon
written notice (a “Designation Notice”) to the Administrative Agent from the
Borrower and such Cash Management Bank or Hedge Bank, in form reasonably
acceptable to the Administrative Agent, which Designation Notice shall include a
description of such Secured Agreement and the maximum amount of obligations
thereunder which are to constitute Obligations (each, a “Designated Amount”);
provided that (x) no such Designated Amount with respect to any Secured
Agreement shall constitute Obligations to the extent that, at the time of
delivery of the applicable Designation Notice and after giving effect to such
Designated Amount (including to the reserve for Secured Agreements to be
established by the Administrative Agent in connection therewith), the Excess
Availability would be less than zero and (y) any such Designated Amount shall
constitute Obligations only to the extent that such Designated Amount, together
with all other Designated Amounts under Secured Agreements theretofore
designated hereunder and constituting Obligations, does not exceed, $10,000,000.
 
(b) The Borrower and any counterparty to a Secured Agreement may increase,
decrease or terminate any Designated Amount in respect of such Secured Agreement
upon written notice to the Administrative Agent; provided that any increase in a
Designated Amount shall be deemed to be a new designation of a Designated Amount
pursuant to a new Designation Notice and shall be subject to the limitations set
forth in Section 12.16(a). No obligations under any Secured Agreement in excess
of the applicable Designated Amount shall constitute Obligations hereunder or
the other Loan Documents.
 
(c) No counterparty to a Secured Agreement that obtains the benefits of Section
9.03, Article 11, or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable counterparty to a
Secured Agreement.
 
Section 12.17. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and the other Loan Parties acknowledge and agree that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Arranger are arm’s-length commercial
transactions between the Borrower, the other Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent and any Arranger, on
the other hand, (B) the Borrower and the other Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent deemed
appropriate by such Loan Parties, and (C) the Borrower and the other Loan
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and any Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be
 
 
148

--------------------------------------------------------------------------------

 
 
acting as an advisor, agent or fiduciary for the Borrower, the other Loan
Parties, their respective Affiliates or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to the Borrower, the
other Loan Parties or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and any Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent and any Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
Section 12.18. USA Patriot Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.
 
Section 12.19. Time of the Essence.  Time is of the essence of the Loan
Documents.
 

 
[Signature Pages Follow]
 
 
149

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
PATRIOT COAL CORPORATION
 
 
     
By:
/s/ Mark N. Schroeder       Name: Mark N. Schroeder       Title: Senior Vice
President & Chief Financial Officer    


 
[Signature Pages To Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Subsidiary Guarantors:
 
 
AFFINITY MINING COMPANY
APOGEE COAL COMPANY, LLC
APPALACHIA MINE SERVICES, LLC
BEAVER DAM COAL COMPANY, LLC
BIG EAGLE, LLC
BIG EAGLE RAIL, LLC
BLACK STALLION COAL COMPANY, LLC
BLACK WALNUT COAL COMPANY
BLUEGRASS MINE SERVICES, LLC
BROOK TROUT COAL, LLC
CATENARY COAL COMPANY, LLC
CENTRAL STATES COAL RESERVES OF KENTUCKY, LLC
CHARLES COAL COMPANY, LLC
CLEATON COAL COMPANY
COAL CLEAN LLC
COAL PROPERTIES, LLC
COAL RESERVE HOLDING LIMITED LIABILITY COMPANY NO. 2
COLONY BAY COAL COMPANY
COOK MOUNTAIN COAL COMPANY, LLC
CORYDON RESOURCES LLC
COVENTRY MINING SERVICES, LLC
COYOTE COAL COMPANY LLC
CUB BRANCH COAL COMPANY LLC
DAKOTA LLC
DAY LLC
DIXON MINING COMPANY, LLC
DODGE HILL HOLDING JV, LLC
DODGE HILL MINING COMPANY, LLC
DODGE HILL OF KENTUCKY, LLC
EASTERN ASSOCIATED COAL, LLC
EASTERN COAL COMPANY, LLC
EASTERN ROYALTY, LLC
EMERALD PROCESSING, L.L.C.
GATEWAY EAGLE COAL COMPANY, LLC
GRAND EAGLE MINING, LLC
HERITAGE COAL COMPANY LLC
HIGHLAND MINING COMPANY, LLC
HILLSIDE MINING COMPANY
HOBET MINING, LLC
INDIAN HILL COMPANY LLC
INFINITY COAL SALES, LLC
INTERIOR HOLDINGS, LLC
IO COAL LLC

 
[Signature Page to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
JARRELL’S BRANCH COAL COMPANY
JUPITER HOLDINGS LLC
KANAWHA EAGLE COAL, LLC
KANAWHA RIVER VENTURES I, LLC
KANAWHA RIVER VENTURES II, LLC
KANAWHA RIVER VENTURES III, LLC
KE VENTURES, LLC
LITTLE CREEK LLC
LOGAN FORK COAL COMPANY
MAGNUM COAL COMPANY LLC
MAGNUM COAL SALES LLC
MARTINKA COAL COMPANY, LLC
MIDLAND TRAIL ENERGY LLC
MIDWEST COAL RESOURCES II, LLC
MOUNTAIN VIEW COAL COMPANY, LLC
NEW TROUT COAL HOLDINGS II, LLC
NEWTOWN ENERGY, INC.
NORTH PAGE COAL CORP.
OHIO COUNTY COAL COMPANY, LLC
PANTHER LLC
PATRIOT BEAVER DAM HOLDINGS, LLC
PATRIOT COAL COMPANY, L.P.
PATRIOT COAL SALES LLC
PATRIOT COAL SERVICES LLC
PATRIOT LEASING COMPANY LLC
PATRIOT MIDWEST HOLDINGS, LLC
PATRIOT RESERVE HOLDINGS, LLC
PATRIOT TRADING LLC
PATRIOT VENTURES LLC
PCX ENTERPRISES, INC.
PINE RIDGE COAL COMPANY, LLC
POND CREEK LAND RESOURCES, LLC
POND FORK PROCESSING LLC
REMINGTON HOLDINGS LLC
REMINGTON II LLC
REMINGTON LLC
RIVERS EDGE MINING, INC.
ROBIN LAND COMPANY, LLC
SENTRY MINING, LLC
SNOWBERRY LAND COMPANY
SPEED MINING LLC
STERLING SMOKELESS COAL COMPANY, LLC
TC SALES COMPANY, LLC
THE PRESIDENTS ENERGY COMPANY LLC
THUNDERHILL COAL LLC
TROUT COAL HOLDINGS, LLC
   

 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
UNION COUNTY COAL CO., LLC
VIPER LLC
WEATHERBY PROCESSING LLC
WILDCAT ENERGY LLC
WILDCAT, LLC
WILL SCARLET PROPERTIES LLC
WINCHESTER LLC
WINIFRED DOCK LIMITED LIABILITY COMPANY
YANKEETOWN DOCK, LLC
 
    as Subsidiary Guarantors








 
Executing this Agreement as an authorized officer of each of the 98 foregoing
entities on behalf of and so as to bind the entities named above under the
caption “Subsidiary Guarantors”
 
 
 
By:
/s/ Robert L. Mead    
Name:  Robert L. Mead
   
Title:    Vice President and Treasurer
       







[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 



 
CITIBANK, N.A.,
as Administrative Agent
 
 
 
By:
/s/ Shane V. Azzara     
Name:  Shane V. Azzara
   
Title:    Director and Vice President
       

 



 
CITICORP NORTH AMERICA, INC.
as Lender
 
 
 
By:
/s/ Shane V. Azzara     
Name:  Shane V. Azzara 
   
Title:    Director and Vice President
       


 

 
CITICORP NORTH AMERICA, INC.
as L/C Issuer
 
 
 
By:
/s/ Shane V. Azzara     
Name:  Shane V. Azzara 
   
Title:    Director and Vice President
       

 

 

 
BARCLAYS BANK PLC
as Lender
 
 
 
By:
/s/ J Jeffcott Ogden    
Name:  J Jeffcott Ogden
   
Title:    MD
       







 
BARCLAYS BANK PLC, NEW YORK BRANCH
as L/C Issuer
 
 
 
By:
/s/ J Jeffcott Ogden    
Name:  J Jeffcott Ogden
   
Title:    MD
       




 



 
BANK OFAMERICA, N.A.,
as Lender
 
 
 
By:
/s/ Tyler D. Levings    
Name:  Tyler D. Levings
   
Title:    Director
       

 


[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A.
as L/C Issuer
 
 
 
By:
/s/ Tyler D. Levings    
Name:  Tyler D. Levings
   
Title:    Director
       

 
 
 
 
[Signature Page to Credit Agreement]
 
 

--------------------------------------------------------------------------------